EXHIBIT NO. 10.1
EXECUTION COPY

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of
February 26, 2010
among
USEC INC.,
and
UNITED STATES ENRICHMENT CORPORATION,
as joint and several co-borrowers,
THE LENDERS PARTY HERETO FROM TIME TO TIME,
JPMORGAN CHASE BANK, N.A.,
as Administrative and Collateral Agent,
J.P. MORGAN SECURITIES, INC.,
WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND), and
UBS SECURITIES LLC
as Joint Book Managers and Joint Lead Arrangers,
WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND),
as Syndication Agent, and
UBS SECURITIES LLC,
as Documentation Agent

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of February 26,
2010, among USEC INC., a Delaware corporation, and UNITED STATES ENRICHMENT
CORPORATION, a Delaware corporation, the LENDERS party hereto from time to time,
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent, J.P. MORGAN
SECURITIES, INC., WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND), and UBS
SECURITIES LLC, as Joint Book Managers and Joint Lead Arrangers, WACHOVIA
CAPITAL FINANCE CORPORATION (NEW ENGLAND), as Syndication Agent, and UBS
SECURITIES LLC, as Documentation Agent.

RECITALS:

WHEREAS, each of USEC Inc. and United States Enrichment Corporation, a wholly
owned subsidiary of USEC Inc., is party to that certain Amended and Restated
Revolving Credit Agreement dated as of August 18, 2005, as heretofore amended
(the “Existing Credit Agreement”), among USEC Inc. and United States Enrichment
Corporation, as joint and several “Borrowers”, each of the financial
institutions party thereto as “Lenders” thereunder (the “Existing Lenders”),
JPMorgan Chase Bank, N.A., as “Administrative Agent” and “Collateral Agent”
thereunder, and the other financial institutions named therein as “agents”
thereunder; and

WHEREAS, NAC International, Inc., a Delaware corporation, a direct, wholly owned
subsidiary of USEC Inc. is a guarantor (the “Existing Guarantor”) of the
obligations of USEC Inc. and United States Enrichment Corporation under the
Existing Credit Agreement; and

WHEREAS, USEC Inc. and United States Enrichment Corporation desire to amend and
restate the Existing Credit Agreement in its entirety; and

WHEREAS, USEC Inc., United States Enrichment Corporation and the Existing
Guarantor are members of a consolidated group of companies engaged in similar or
related businesses and will derive benefits from the extensions of credit under
this Agreement; and

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to make loans and advances to, and the Issuing Bank is
willing to issue Letters of Credit for the benefit of, the Borrowers under this
Agreement.

NOW, THEREFORE, the Borrowers, the Lenders and the Administrative Agent hereby
agree that the Existing Credit Agreement be, and it hereby is, amended and
restated in its entirety by this Agreement, and the Borrowers, the Lenders and
the Administrative Agent hereby further agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ACP Companies” means, collectively, American Centrifuge Holdings, LLC, a
Delaware limited liability company, American Centrifuge Enrichment, LLC, a
Delaware limited liability company, American Centrifuge Technology and
Manufacturing, LLC, a Delaware limited liability company, and American
Centrifuge Operating, LLC, a Delaware limited liability company, and any other
direct or indirect subsidiary of the Credit Parties formed after the Effective
Date to engage in the American Centrifuge Project to the extent such subsidiary
is designated as an “ACP Company” by the Borrowers in a written notice to the
Administrative Agent and does not engage in any business or activity other than
activities related to the American Centrifuge Project.

“ACP Expenditure Reduction Period” means the period commencing on an ACP
Expenditure Reduction Event and ending on the date on which Availability has
equaled or exceeded $75,000,000 for sixty (60) consecutive days.

“ACP Expenditures” means, collectively, without duplication (a) exposure of any
Borrower or Restricted Subsidiary under Guarantees (other than a Guarantee
permitted under Section 6.04(p)) by such Borrower or Restricted Subsidiary of
the obligations of the ACP Companies (other than obligations in respect of any
ACP Project Financing), (b) expenditures made by any Borrower or Restricted
Subsidiary to purchase or pay for additional ACP Property or in respect of labor
or overhead costs allocated to the American Centrifuge Project in accordance
with the Borrowers’ policies and procedures and reflected in the financial
statements of Holdings and its Subsidiaries, (c) Investments in the ACP
Companies (other than Guarantees permitted under Section 6.04(p)) by any
Borrower or any Restricted Subsidiary, and (d) any expenditures made by any
Borrower or Restricted Subsidiary in respect of termination payments or
liabilities in connection with the American Centrifuge Project.

“ACP Expenditures Base Amount” means $90,000,000; provided, however, that in the
event that the aggregate amount of the Commitments are increased pursuant to
Section 2.07(e), the ACP Expenditures Base Amount shall be deemed to be
increased on a dollar-for-dollar basis by the aggregate amount of such increase
in the Commitments; provided, further, however, that in no event shall the ACP
Expenditures Base Amount exceed $165,000,000.

“ACP Lender” means the Federal Financing Bank, any other agency or
instrumentality of the United States government, or another lender reasonably
acceptable to the Administrative Agent.

“ACP Net Equity Financing Proceeds” means, as at any date of determination, the
difference between (a) the aggregate Net Proceeds received by Holdings during
the period commencing on the Effective Date and ending on such date from the
issuance of Equity Interests by Holdings minus (b) the Cumulative Loss Amount as
of such date.

“ACP Project Financing” means financing provided by any ACP Lender to one or
more ACP Companies in an amount reasonably sufficient to enable the ACP
Companies to achieve commercial operations for the American Centrifuge Project.

“ACP Property” means any and all contracts, inventory (other than uranium
inventory), equipment, fixtures, intellectual property, licenses, permits and
real or other personal property, in each case, that are reasonably required for
the American Centrifuge Project and are listed on Schedule 1.02 attached hereto
(the “ACP Schedule”), which ACP Schedule may be updated periodically after the
Effective Date (a) as may be agreed by the Borrowers and the Required Lenders to
add to or remove from such ACP Schedule items of property consisting of uranium
inventory, contracts for the sale of uranium, intellectual property, licenses or
permits or (b) by the Borrowers upon written notice to the Administrative Agent
to add to or remove from such ACP Schedule items of property consisting of
inventory (other than uranium inventory), contracts (other than contracts for
the sale of uranium), equipment, fixtures and real property.

“ACP Specified Grant” means a transaction whereby any Credit Party receives a
grant or other financial accommodation from the DOE or any other Person
consisting of cash, natural uranium feed material, an assumption of liabilities
or other financial accommodation, the net proceeds of which grant or financial
accommodation are to be used for an investment in the ACP Companies, the
purchase of ACP Property or other expenditures relating to the American
Centrifuge Project or the ACP Companies, and which transaction meets each of the
following conditions: (a) such transaction does not constitute or otherwise
involve the incurrence of Indebtedness or the issuance of any Equity Interest by
any Credit Party or Restricted Subsidiary and (b) no Credit Party or Restricted
Subsidiary has any obligation to repay, refund or return such cash, natural
uranium feed material, assumption of liabilities or other financial
accommodation to the DOE or such other Person.

“ACP Specified Grant Proceeds” means the net cash proceeds derived from any ACP
Specified Grant received by any Credit Party which are actually invested by the
Credit Parties in the ACP Companies or actually used by the Credit Parties for
the purchase of ACP Property or other expenditures relating to the American
Centrifuge Project or the ACP Companies.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative and collateral agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
together with all Exhibits and Schedules hereto, as the same may from time to
time be amended, modified, supplemented or restated in accordance with the terms
hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate, respectively.

“American Centrifuge Project” or “ACP” means the design, manufacture,
construction, development, start-up, completion, operation, financing,
maintenance and improvement of non-gaseous diffusion uranium enrichment
technology and related infrastructure, assets and properties.

“Applicable Commitment Rate” means with respect to the Revolving Credit
Commitment Fee accruing on any day,

(a) if such day occurs prior to October 1, 2010, 1.00% per annum; and

(b) if such day occurs on or after October 1, 2010,

the percentage rate per annum set forth below that corresponds to the
Availability Percentage, as determined by the Administrative Agent, for the
fiscal quarter most recently ended commencing with the fiscal quarter ended
September 30, 2010; provided that the rate shall not change until the first
Business Day after the end of such fiscal quarter; provided further that during
the continuance of an Event of Default, the Applicable Commitment Rate shall be
determined for the period from and including the date from which such Event of
Default shall have occurred, but excluding the date upon which such Event of
Default is cured or waived, as if the applicable Availability Percentage was
greater than or equal to 66.7%.

         
Availability Percentage
  Applicable Commitment Rate
 
 

Less than 33.3%
    0.750 %
 
       
Greater than or equal to 33.3% but less than 66.7%
    0.875 %
 
       
Greater than or equal to 66.7%
    1.00 %
 
       

“Applicable Margin” means with respect to interest accruing on any day in
respect of any ABR Loan or Eurodollar Loan,

(a) if such day occurs prior to October 1, 2010, (i) with respect to Loans that
are Eurodollar Loans, 4.00% and (ii) with respect to Loans that are ABR Loans,
2.25%; and

(b) if such day occurs on or after October 1, 2010,

the percentage set forth below that corresponds to the Availability Percentage,
as determined by the Administrative Agent, for the fiscal quarter most recently
ended prior to such day for which a Borrowing Base Certificate required pursuant
to Section 5.01(g) hereof shall have been delivered to the Administrative Agent;
provided that the percentage shall not change until three (3) Business Days
after the receipt of such Borrowing Base Certificate for the last month of the
applicable fiscal quarter; provided further that if the Borrowers shall fail to
timely deliver such Borrowing Base Certificate for any such fiscal month or
during the continuance of an Event of Default, then the Applicable Margin with
respect to ABR Loans and Eurodollar Loans shall be determined for the period
(i) from and including the date three (3) Business Days after the date upon
which such Borrowing Base Certificate was required to be delivered to but
excluding the date upon which a Borrowing Base Certificate complying with
Section 5.01(g) is delivered or (ii) from and including the date from which such
Event of Default shall have occurred but excluding the date upon which such
Event of Default is cured or waived as if the applicable Availability Percentage
was less than 33.3%.

                 
Availability Percentage
  Applicable Margin for
ABR Loans   Applicable Margin for
Eurodollar Loans
 
               
Less than 33.3%
    2.75 %     4.50 %
 
               
Greater than or equal to
33.3% but less than 66.7%
  2.50%

  4.25%


 
               
Greater than or equal to
66.7%
  2.25%

  4.00%


 
               

To the extent that a change in the Applicable Margin occurs during the pendency
of an Interest Period for an existing Eurodollar Loan, the Applicable Margin
shall remain the same for the remainder of the Interest Period for such existing
Eurodollar Loan.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Credit
Exposures at that time); provided that in the case of Section 2.18 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation.

“Approved Capital Expenditure Program” means any capital expenditure program
receiving all necessary internal Holdings’ approvals, including approval by
Holdings’ board of directors, if applicable, and, subject to Section 6.11,
includes, without limitation, the American Centrifuge Project.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“ASTM” means the American Society for Testing and Materials.

“Availability” means, at any time, an amount equal to (a) the lesser at such
time of (i) the aggregate Commitments of all Lenders and (ii) the Borrowing
Base, minus (b) the sum at such time of (i) the unpaid principal balance of the
Loans and all accrued interest thereon, and all accrued and unpaid fees and
expenses with respect thereto plus (ii) an amount equal to (A) the LC Exposure
minus (B) the aggregate undrawn amount (or portion thereof) of outstanding
Letters of Credit that have been cash collateralized in accordance with the
terms of this Agreement.

“Availability Percentage” means, for any fiscal quarter, an amount (expressed as
a percentage) equal to (a) average daily Availability during such period divided
by (b) the average daily amount of the aggregate Commitments of the Lenders
during such period.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserves” means, as of any date of determination, without
duplication of any other reserves that are otherwise addressed or excluded
through eligibility criteria or otherwise in this Agreement, such reserves in
amounts as the Administrative Agent may from time to time establish and revise
(upward or downward) in its Permitted Discretion upon reasonable prior notice to
the Credit Parties: (a) to reflect events, conditions, contingencies or risks
which, as reasonably determined by the Administrative Agent, do, or reasonably
would be expected to, materially adversely affect either (i) the Collateral or
its value or (ii) the security interests and other rights of the Administrative
Agent or any Lender in the Collateral (including the enforceability, perfection
and priority thereof), (b) to reflect the Administrative Agent’s reasonable
belief that any collateral report or financial information furnished by or on
behalf of the Borrowers is or may have been incomplete, inaccurate or misleading
in any material respect, (c) in respect of any state of facts which the
Administrative Agent reasonably determines in good faith constitutes a Default
or (d) to reflect any Swap Obligations or Banking Services Obligations.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Credit
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means Holdings and Enrichment, as joint and several co-borrowers;
and “Borrower” means either of them individually.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

“Borrowing Base” means an amount equal to the sum of:

(a) eighty-five percent (85%) of the remainder of (i) the Net Amount of Eligible
Receivables minus (ii) the Borrowing Base Reserves (Receivables)

plus

(b) the lesser of:



  (i)   eighty-five percent (85%) of the remainder of (A) the net orderly
liquidation value of Eligible Inventory minus (B) the Borrowing Base Reserves
(Inventory);



  (ii)   sixty-five percent (65%) of the remainder of (A) the Net Amount of
Eligible Inventory minus (B) the Borrowing Base Reserves (Inventory); and



  (iii)   the Inventory Cap Amount



      minus



  (c)   the Availability Reserves.

The Borrowing Base will be computed monthly or more often as may be requested by
the Administrative Agent in its Permitted Discretion upon reasonable prior
notice to the Credit Parties.

The “net orderly liquidation value” of Eligible Inventory as of the Effective
Date was established pursuant to the December 8, 2009 appraisal prepared by
DoveBid and submitted to the Administrative Agent (the “2009 Appraisal”), which
2009 Appraisal, among other things, sets forth a net liquidation percentage used
in determining the net orderly liquidation value of Eligible Inventory. Until
such time as another appraisal of inventory shall be conducted at the request of
the Administrative Agent in accordance with Section 5.04, the net orderly
liquidation value of Eligible Inventory shall be determined based on the net
liquidation percentage set forth in the 2009 Appraisal. Thereafter, the net
orderly liquidation value of Eligible Inventory shall be determined based on the
net liquidation percentage set forth in the most recent inventory appraisal
conducted in accordance with Section 5.04.

“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.01(g) hereof.

“Borrowing Base Reserves (Inventory)” means, as of any date of determination,
without duplication of any other reserves that are otherwise addressed or
excluded through eligibility criteria or otherwise in this Agreement, such
reserves in amounts as the Administrative Agent may from time to time establish
and revise (upward or downward) in its Permitted Discretion upon reasonable
prior notice to the Credit Parties to reflect, among other things: (a) potential
material adverse landlord claims resulting from the absence of landlord waivers,
environmental costs, rent, the cost of tails disposition not otherwise covered
by surety bonds or Letters of Credit and estimated DOE Lease Turnover
Obligations, (b) potential shortfalls in inventory of (i) natural uranium
meeting applicable ASTM specifications needed to meet the Credit Parties’
obligations to Customers and/or (ii) enriched uranium meeting applicable ASTM
specifications needed to meet the Credit Parties’ obligations to Customers,
(c) potential mark-to-market costs, (d) uranium inventory subject to other liens
(other than liens on DOE Collateral or liens permitted under Section 6.02(n))
and (e) variances between estimated and physical amounts of uranium inventory;
provided that, upon the Administrative Agent’s receipt of a letter agreement or
other writing from the DOE in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion granting the Administrative
Agent rights to access and dispose of Collateral on the premises leased from the
DOE by the Borrowers, Administrative Agent shall no longer require a reserve for
estimated DOE Lease Turnover Obligations.

“Borrowing Base Reserves (Receivables)” means, as of any date of determination,
without duplication of any other reserves that are otherwise addressed or
excluded through eligibility criteria or otherwise in this Agreement, such
reserves in amounts as the Administrative Agent may from time to time establish
and revise (upward or downward) in its Permitted Discretion to reflect, among
other things: (a) foreign credit Receivable insurance premiums, Customer and
country limitations and related items which may include, among other things, the
overall policy limit, (b) a percentage (in no event greater than fifty percent
(50%)) of the potential Customer offsets for inventory of Customers held by the
Credit Parties as determined by the Administrative Agent in its Permitted
Discretion, (c) potential damages of Customers claimed under their supply
contracts with the Credit Parties, (d) changes in the rated credit status of
Customers, and (e) Receivables dilution in the event dilution exceeds five
percent (5%) of the total amount of Receivables at such time as shown in
periodic field examinations.

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean all expenditures for the acquisition or
leasing (pursuant to a capital lease) of assets or additions to equipment
(including replacements, capitalized repairs and improvements) which should be
capitalized under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Interest Expense” means with respect to the Credit Parties and their
Restricted Subsidiaries for any period, Interest Expense for such period less
all non-cash items constituting Interest Expense during such period (including
amortization of debt discounts and payments of interest on Indebtedness by
issuance of Indebtedness).

“Casualty Event” shall mean, with respect to any property of Holdings or its
Restricted Subsidiaries, any loss of title with respect to such property or any
loss or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such property or any interruption
of the business of Holdings or any Restricted Subsidiary which is covered by
business interruption insurance.

“Change in Control” means (i) any person (as such term is defined in
Section 13(d)(3) of the Exchange Act or group of related persons, together with
affiliates thereof, becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 30% of the Equity Interests with voting power of Holdings (other than
in connection with an Exempted Transaction); or (ii) Holdings shall cease to
own, directly or indirectly through one or more Subsidiaries which are
Guarantors, 100% of the Equity Interests of Enrichment.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or Issuing
Bank or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the property and assets of the Credit Parties on which Liens
are granted or purported to be granted pursuant to any Financing Document.

“Collateral Availability” means at any time an amount equal to (a) the Borrowing
Base minus (b) the sum of (i) the unpaid principal balance of the Loans and all
accrued interest thereon, and all accrued and unpaid fees and expenses with
respect thereto plus (ii) the LC Exposure minus (iii) the aggregate undrawn
amount (or portion thereof) of outstanding Letters of Credit that have been cash
collateralized in accordance with the terms of this Agreement.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit,
Swingline Loans and Protective Advances hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07(c), (b) increased from time to time pursuant to
Section 2.07(e) and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$225,000,000. Effective upon the assignment of an interest pursuant to
Section 9.04, Schedule 2.01 may be amended by the Administrative Agent to
reflect such assignment.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d) hereof.

“Consolidated EBITDA” means for any period, with respect to Holdings and its
Subsidiaries, (a) Net Income for such period plus (b) without duplication and to
the extent deducted in determining Net Income for such period, the sum of
(i) Interest Expense, plus (ii) income tax expense, plus (iii) depreciation of
assets, plus (iv) amortization of intangible assets, plus (v) the write-down of
intangible assets that consist of goodwill, plus (vi) all cash and non-cash
extraordinary expenses or non-operating expenses and losses (provided that all
such cash items added back to Net Income pursuant to this clause (vi) shall not
exceed $10,000,000 for any twelve-month period except that during the
twelve-month period in which the Borrowers cease enrichment operations at the
Paducah facility in connection with the transfer of operations to the new
American Centrifuge facility, all such cash items added back to Net Income
pursuant to this clause (vi) shall not exceed $17,500,000), plus
(vii) non-recurring cash fees, costs and expenses incurred and paid in
connection with the preparation, negotiation and execution of this Agreement,
the arrangement and syndication of the Loans and related Transactions plus
(viii) the aggregate amount of ACP Expenditures made during such period to the
extent (A) set forth on Schedule 1.03 hereof with respect to any period or
portion thereof prior to the Effective Date or (B) permitted by Section 6.11
with respect to any period or portion thereof on or after the Effective Date
minus (c) all cash and non-cash extraordinary or non-operating income and gains,
in each case as such items are used in the computation of Holdings’ and its
Subsidiaries’ Net Income for such period computed in accordance with GAAP;
provided, however, that from and after the earlier to occur of (1) the first
date on which the American Centrifuge Project has commenced commercial
operations or (2) the first day of the first period for which the Borrowers are
required to deliver the consolidating financial statements to the Lenders
pursuant to Section 5.01(h), Consolidated EBITDA will be calculated with respect
to Holdings and its Restricted Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Note Indenture” means the Indenture dated as of September 28, 2007
between Holdings and Wells Fargo Bank, National Association, as trustee.

“Convertible Notes” means the Senior Convertible Notes Due 2014 in the aggregate
original principal amount of $575,000,000 issued by Holdings pursuant to the
Convertible Note Indenture.

“Credit Parties” means the Borrowers and the Guarantors collectively; and
“Credit Party” means any of them individually.

“Cumulative Loss Amount” means, for any Cumulative Loss Amount Measurement
Period, the greater of (a) the difference between (i) the sum of (A) the
aggregate amount of all Fixed Charges paid or incurred during such Cumulative
Loss Amount Measurement Period plus (B) the aggregate amount of Non-Financed
Capital Expenditures for such Cumulative Loss Measurement Period minus
(ii) Consolidated EBITDA for such Cumulative Loss Amount Measurement Period
(provided that, solely for purposes of this definition, Consolidated EBITDA
shall be calculated without adding back to Net Income any cash items referred to
in clauses (vi) or (vii) of the definition of Consolidated EBITDA) and (b) zero.

“Cumulative Loss Amount Measurement Period” means, as of any date of
determination of the ACP Net Equity Financing Proceeds, a period commencing on
January 1, 2010 and ending on the last day of the fiscal quarter (or in the
event that such date occurs at any time when the Borrowers are required to
provide monthly financial statements pursuant to Section 5.01(c), the last day
of the calendar month) ending on or most recently ended prior to such date of
determination.

“Customer” means and includes the account debtor or obligor with respect to any
Receivable.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit, Swingline Loans or Protective Advances
within three (3) Business Days of the date required to be funded by it
hereunder, (b) notified any Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three (3) Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, Swingline Loans and
Protective Advances, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute, or (e) (i) become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment unless, in the case of any Lender referred to in this
clause (e), the Borrowers, the Administrative Agent, the Swingline Lender and
each Issuing Lender shall determine in their sole and absolute discretion that
such Lender intends and has the ability, and has all approvals required to
enable it, to continue to perform its obligations as a Lender hereunder in
accordance with all of the terms of this Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.05 and 3.08.

“DOE” means the United States Department of Energy.

“DOE Agreement” means that certain Agreement dated June 17, 2002 between
Holdings and the DOE as attached to Holdings’ Form 8-K filed with the Securities
and Exchange Commission on June 21, 2002 (as the same may from time to time be
amended, modified, supplemented or restated in accordance with its terms).

“DOE Collateral” means (i) natural uranium feed material or other material
acceptable to the Borrowers transferred by the DOE to the Credit Parties as
payment in kind for services rendered, or to be rendered, to the DOE or for
resale by the Credit Parties, which material is maintained by the Credit Parties
in specifically designated cylinders and physically separated from Eligible
Inventory, (ii) the Receivables arising from the sale by the Borrowers of the
material referred to in the foregoing clause (i) to the extent such Receivables
are identified as DOE Collateral in the Borrowers’ written or electronic
records, and (iii) all contracts and agreements for the sale of the material
referred to in the foregoing clause (i), books and records related to such
material and all proceeds of such material, and which, in the case of clauses
(i), (ii) and (iii), are subject to Liens in favor of the DOE pursuant to a DOE
Security Agreement.

“DOE Lease Turnover Obligations” means the future lease turnover obligations of
the Credit Parties to the DOE under the Credit Parties’ leases with the DOE of
the Paducah and Portsmouth gaseous diffusion plants (to the extent such
obligations are not fully covered by a surety bond or other security, in each
case, reasonably acceptable to the Administrative Agent which, in each case, has
been delivered to the Administrative Agent). The estimated DOE Lease Turnover
Obligations as of the Effective Date total $57,400,000.

“DOE Security Agreement” means any security agreement entered into by the
Borrowers and the DOE pursuant to which the Borrowers grant to the DOE security
interests in DOE Collateral and substantially in the form of the security
agreement dated as of February 2, 2005 between the Borrowers and the DOE
previously delivered by the Borrowers to the Administrative Agent in connection
with the Existing Credit Agreement (as the same may be modified, amended,
supplemented, renewed or restated from time to time, provided that after giving
effect to any such modification, amendment, supplement, renewal or restatement,
such security agreement remains substantially in the form of the original
security agreement but for the inclusion of additional DOE Collateral as
collateral thereunder).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any direct or indirect Restricted Subsidiary that is
not a Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender or an
Approved Fund; (c) a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$1,000,000,000; (d) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $1,000,000,000; (e) a finance company, insurance company or
other financial institution or fund (whether a corporation, partnership, trust
or other entity) that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
in excess of $1,000,000,000; and (f) any other Person approved by the
Administrative Agent and the Borrowers (provided that no approval of the
Borrowers shall be required if an Event of Default has occurred and is
continuing); provided that none of the Credit Parties or any of their Affiliates
shall qualify as an Eligible Assignee under this definition.

“Eligible Inventory” means inventory of the Credit Parties comprised solely of
raw materials in the form of Natural Commercial Grade UF6 meeting ASTM C 787-06
(or any revision or replacement thereof), Eligible Work in Process and finished
goods in the form of the SWU Component of Enriched Commercial Grade UF6
(ECGU) meeting ASTM C 996-04e1 (or any revision or replacement thereof) (and
specifically excluding work in process other than Eligible Work in Process,
packaging, stores, supplies and capitalization costs) which is not obsolete,
slow-moving, contaminated or otherwise unmerchantable; provided, however, that
Eligible Inventory shall in no event include inventory (including components of
finished goods) which:

(a) is on consignment, is not in conformity in all material respects with the
representations and warranties made by the Credit Parties under the Financing
Documents, is not in compliance in all material respects with the covenants of
the Credit Parties under the Financing Documents, or is not located at one of
the addresses for locations of Collateral set forth on Annex C to the Security
Agreement; except that landlord waivers shall not be required from the DOE;

(b) is in transit other than between locations owned, leased or otherwise
controlled by the Credit Parties or to Fabricators with respect to which the
Administrative Agent has received an appropriate processor’s agreement in form
and substance reasonably satisfactory to the Administrative Agent or between
locations listed on Annex C of the Security Agreement;

(c) has been returned or rejected by a Customer;

(d) is owned by a Customer of any Credit Party or other third parties in the
Credit Parties’ systems of accounts;

(e) consists of highly-enriched uranium (HEU) also referred to as weapons grade;

(f) is sold under a licensed trademark, if the Administrative Agent has not
received a licensor waiver letter, in form and substance reasonably satisfactory
to the Administrative Agent, duly executed by the licensor, with respect to the
rights of the Administrative Agent to use the trademark to sell or otherwise
dispose of such inventory;

(g) constitutes part of the DOE Collateral;

(h) constitutes ACP Property;

(i) is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of itself and the other Secured Parties);

(j) is subject to any Lien other than (i) a Lien in favor of the Administrative
Agent (for the benefit of itself and the other Secured Parties) or (ii) a Lien
permitted by Section 6.02 which is junior in priority to the Lien in favor of
the Administrative Agent (for the benefit of itself and the other Secured
Parties);

(k) is not located in the continental United States; or

(l) is otherwise not acceptable to the Administrative Agent in its Permitted
Discretion upon reasonable prior notice to the Credit Parties.

Standards of eligibility may be fixed and revised from time to time by the
Administrative Agent in its Permitted Discretion upon reasonable prior notice to
the Credit Parties. In determining eligibility, the Administrative Agent may,
but need not, rely on reports and schedules furnished by the Credit Parties, but
reliance by the Administrative Agent thereon from time to time shall not be
deemed to limit the right of the Administrative Agent to revise standards of
eligibility at any time as to both present and future inventory of the Credit
Parties. Notwithstanding anything to the contrary set forth herein, no inventory
of a Guarantor (other than the Existing Guarantor) shall be included as
“Eligible Inventory” unless and until the Administrative Agent shall have
completed and shall be satisfied, in its Permitted Discretion, with the results
of, an initial field examination and inventory appraisal with respect to the
inventory of such Guarantor, as the Administrative Agent deems appropriate in
its Permitted Discretion.

“Eligible Receivables” means Receivables created by the Credit Parties in the
ordinary course of business arising out of the sale of goods or rendition of
services by the Credit Parties; provided that Receivables which constitute part
of the DOE Collateral or the ACP Property shall not constitute Eligible
Receivables and Receivables which the Administrative Agent in its Permitted
Discretion upon reasonable prior notice to the Credit Parties has determined are
not acceptable shall not constitute Eligible Receivables; and provided further
that a Receivable shall in no event be deemed to be an Eligible Receivable
unless:

(a) all payments due on the Receivable have been invoiced and the underlying
goods either delivered or credited to the Customer’s account with the Credit
Parties or with a Fabricator with, if applicable (e.g., in the case of a sale of
the SWU component of enriched uranium), a related debit to the Customer’s feed
account with the Credit Parties, as the case may be;

(b) the payment due on the Receivable, if it is owing from one of the Customers
identified on Schedule 1.01 hereto (which schedule may be amended from time to
time by the Borrowers with the consent of the Administrative Agent and the
Required Lenders), is not more than 120 days past the invoice date or thirty
(30) days past the due date or, in all other cases, is not more than ninety
(90) days past the invoice date;

(c) the payments due on more than 50% of all Receivables from the same Customer
are less than ninety (90) days past the invoice date, or in the case of a
Customer identified on Schedule 1.01, 120 days past the invoice date or thirty
(30) days past the due date;

(d) the Receivable arose from a completed and bona fide transaction (and with
respect to a sale of goods, a transaction in which title has passed to the
Customer) which requires no further act out of the ordinary course of business
on the part of the Credit Parties in order to cause such Receivable to be
payable in full by the Customer;

(e) the Receivable is in conformity in all material respects with the
representations and warranties made by the Credit Parties to the Administrative
Agent and the Lenders with respect thereto and in conformity with all covenants
with respect thereto and is free and clear of all security interests and Liens
of any nature whatsoever other than any security interest created pursuant to
the Security Agreement or permitted by Section 6.02 hereof;

(f) the Receivable constitutes an “account” within the meaning of the Uniform
Commercial Code of the state in which the applicable Credit Party is located and
is not evidenced by promissory notes, chattel paper, warrants or other
instruments;

(g) the Customer has not asserted that the Receivable, and/or the applicable
Credit Party is not aware that the Receivable, arises out of a bill and hold,
consignment or progress billing arrangement or is subject to any claimed setoff,
contras (which may include deferred revenue and other customer liabilities),
net-out contract, offset, deduction, dispute, credit, chargeback, counterclaim
or other defense (unless the Customer has entered into an agreement reasonably
acceptable to the Administrative Agent to waive such claims but in each such
case only to the extent of such setoff, contras, net-out contract, offset,
deduction, dispute, credit, chargeback, counterclaim or other defense) arising
out of the transactions represented by the Receivables or independently thereof
and the Customer has not objected to its liability thereon or returned, rejected
or repossessed any of such goods, except for complaints made or goods returned
in the ordinary course of business for which, in the case of goods returned,
goods of equal or greater value have been shipped in return or the defect in the
goods corrected;

(h) the Receivable arose in the ordinary course of business of the Credit
Parties;

(i) the Customer is not (i) the United States government or the government of
any state or political subdivision thereof or therein, or any agency or
department of any thereof, including, without limitation, the DOE and the
Tennessee Valley Authority, unless the Administrative Agent shall have received
from the Credit Parties such documentation as the Administrative Agent shall
deem appropriate in its Permitted Discretion to enable the Administrative Agent
to make all filings necessary to comply with any applicable assignment of claims
statute (provided that such documentation shall be held in escrow by the
Administrative Agent and shall not be filed unless and until (1) an Event of
Default has occurred and is continuing or (2) such time as Availability shall
fall below $100,000,000 for three (3) consecutive Business Days and upon
reasonable prior notice to the Borrowers (x) the Administrative Agent deems the
filing of such documentation to be appropriate under the circumstances or
(y) the Administrative Agent shall have been instructed by the Required Lenders
to so file such documentation); or (ii) (A) an Affiliate of the Credit Parties
or any Subsidiary or any employee, officer, director or agent thereof, or (B) a
supplier or creditor of the Credit Parties or any Subsidiary thereof (provided
that such Receivable under this clause (ii)(B) shall only be ineligible to the
extent of amounts payable by the Credit Parties or Subsidiary to such supplier
or outstanding to such creditor);

(j) the Customer is a United States person or an obligor in the United States or
if the Customer or obligor is located in another jurisdiction if the applicable
Receivable is insured by foreign credit Receivable insurance meeting the
requirements of Section 5.02 or is supported by an irrevocable letter of credit
in an amount and confirmed by a United States bank acceptable to the
Administrative Agent in its Permitted Discretion;

(k) the Receivable complies with all material requirements of all applicable
laws and regulations, whether Federal, state or local (including usury laws and
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy);

(l) the Receivable is in full force and effect and constitutes a legal, valid
and binding obligation of the Customer enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general equity principles;

(m) the Receivable is denominated in and provides for payment by the Customer in
dollars or in foreign currencies acceptable to the Administrative Agent in its
Permitted Discretion and translated into dollars at the applicable exchange
rates in effect as of each date on which the Borrowing Base is calculated, as
specified by the Administrative Agent for corporate borrowers similar to the
Borrowers in size and credit profile, provided that the aggregate amount of
Eligible Receivables in foreign currencies shall not exceed $2,500,000 at any
time (unless a currency swap or similar hedge approved by the Administrative
Agent has been entered into with respect to such Receivable the effect of which
is to cause payment to be denominated in dollars) and in each case, is payable
within the United States;

(n) the Receivable has not been and is not required to be charged off or written
off as uncollectible in accordance with GAAP or the customary business practices
of the Credit Parties;

(o) the Administrative Agent on behalf of the Lenders possesses a valid,
perfected first priority security interest in such Receivable as security for
payment of the obligations;

(p) the Receivable is not with respect to a Customer located in any state
denying creditors access to its courts in the absence of a Notice of Business
Activities Report or other similar filing, unless the applicable Credit Party
either has qualified as a foreign corporation authorized to transact business in
such state or has filed a Notice of Business Activities Report or similar filing
with the applicable state agency for the then current year;

(q) an event as described in paragraph (g) or (h) of Section 7.01 has not
occurred with respect to the Customer; and

(r) the Administrative Agent is satisfied with the credit standing of the
Customer in relation to the aggregate amount of all Receivables then owing to
the Credit Parties from such Customer.

Standards of eligibility may be fixed and revised from time to time by the
Administrative Agent in its Permitted Discretion upon reasonable prior notice to
the Credit Parties. In determining eligibility, the Administrative Agent may,
but need not, rely on reports and schedules furnished by the Credit Parties, but
reliance by the Administrative Agent thereon from time to time shall not be
deemed to limit the right of the Administrative Agent to revise standards of
eligibility at any time as to both present and future Receivables of the Credit
Parties. Notwithstanding the foregoing, all Receivables of any single Customer
(other than Customers with a rating of BBB/Baa2 or better by Standard & Poor’s
or Moody’s Investors Service, Inc.) which, in the aggregate, exceed 35% of the
total Eligible Receivables at the time of any such determination, shall be
deemed not to be Eligible Receivables to the extent of such excess, and all
Receivables of any single Customer (other than Customers with a rating of
BBB/Baa2 or better by Standard & Poor’s or Moody’s Investors Service, Inc.)
which, in the aggregate, exceed 25% of the total Eligible Receivables at the
time of any such determination shall be deemed not to be Eligible Receivables if
more than 35% of such Customer’s Receivables are not Eligible Receivables.
Further notwithstanding anything to the contrary set forth herein, no Receivable
owing to any Guarantor (other than the Existing Guarantor) shall be included as
an “Eligible Receivable” unless and until the Administrative Agent shall have
completed and shall be satisfied, in its Permitted Discretion, with the results
of, an initial field examination and customer review with respect to the
Receivables of such Guarantor, as the Administrative Agent deems appropriate in
its Permitted Discretion.

“Eligible Work in Process” means inventory of the Credit Parties comprised of
partially enriched uranium referred to as “Paducah refeed material” in the
reports submitted by the Borrowers with the Borrowing Base Certificate delivered
on or prior to the Effective Date pursuant to Section 4.01(j)(ii) and the
reports submitted from time to time by the Borrowers with the Borrowing Base
Certificates delivered after the Effective Date pursuant to Section 5.01(g).

“Enrichment” means United States Enrichment Corporation, a Delaware corporation.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any one or more of the Credit Parties, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any of the Credit Parties or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition upon any Credit Party or ERISA Affiliate of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder: (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or with which such
Administrative Agent, Lender, Issuing Bank or other recipient (as applicable)
has a present or former nexus for tax purposes (other than a nexus arising
solely as a result of having executed, delivered or performed its obligations
under, or enforced, this Agreement or any other Financing Documents); (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which a Borrower is located; and (c) in the
case of a Lender, any withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Section 2.15(f), except to the extent that such Lender (or its assignor, if any)
was entitled at the time of designation of a new lending office (or assignment),
to receive additional amounts from the Borrowers with respect to such
withholding tax pursuant to Section 2.15(a).

“Exempted Transaction” means a negotiated transaction pursuant to which any
person (as such term is defined in Section 13(d)(3) of the Exchange Act) or
group of related persons, together with affiliates thereof, invests strategic
capital and becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 30%, but less than 50% of the Equity Interests with voting power of
Holdings, provided that such person or group of related persons shall have been
approved by the Required Lenders (such approval not to be unreasonably withheld
or delayed).

“Exigent Circumstances” means the occurrence or existence of any one or more of
the following events or conditions: (i) the filing by or against any Credit
Party of a petition seeking liquidation, reorganization or other relief in
respect of any Credit Party or its debts or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereinafter in effect, (ii) the appointment, or application
for or consent to the appointment, of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for a
substantial part of its assets, (iii) the negotiation of, or other attempts to
effectuate, an assignment for the benefit of creditors of any Credit Party,
(iv) the commission of fraud or making of a material misrepresentation by any
Credit Party, (v) the attempt by any Credit Party to conceal or withhold from
the Administrative Agent any collections in respect of Receivables or any other
proceeds of Collateral in violation of any Financing Document, (vi) the filing
or commencement by any Person of any action, suit or proceeding or self-help
remedy to obtain or enforce any Lien against the Collateral or any portion
thereof, or (vii) any other event that, in the reasonable judgment of the
Administrative Agent, materially and imminently threatens the ability of the
Administrative Agent to promptly realize upon all or any material portion of the
Collateral, such as, without limitation, fraudulent removal, concealment or
abscondment thereof, destruction (to the extent not covered by insurance) or
material waste of any Collateral.

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Existing Financing Documents” means the Existing Credit Agreement and the other
“Financing Documents” as such term is defined in the Existing Credit Agreement.

“Existing Guarantor” has the meaning set forth in the recitals to this
Agreement.

“Fabricator” means any Person that (i) processes nuclear fuel, including, for
the avoidance of doubt, but not limited to, a Person that converts natural
uranium concentrates into natural uranium hexafluoride, and a Person that
fabricates enriched uranium hexafluoride into enriched uranium dioxide, and
(ii) in connection therewith, holds uranium inventory owned by any of the Credit
Parties.

“Facility Letter” means the letter agreement between the Borrowers and the
Administrative Agent effective on the Effective Date authorizing certain
employees of the Borrowers to handle certain of the credit operations
contemplated by this Agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to each Credit Party, the president,
chief financial officer, principal accounting officer, treasurer or controller
of such Credit Party.

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Notes evidencing the Loans, any Letter of Credit applications, the
Security Agreement, any other documents granting a Lien upon the Collateral as
security for the payment of the Secured Obligations, the NAC Guaranty, any other
Guarantee of the Obligations entered into after the Effective Date by any
Restricted Subsidiary, any collateral access agreements, landlord waivers or
Fabricator waivers, any deposit account control agreements or securities account
control agreements and any other agreement, in each case, entered into by or on
behalf of any Credit Party in favor of or for the benefit of the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Financing
Document to a Financing Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Financing
Document as the same may be in effect at any and all times such reference
becomes operative. For the avoidance of doubt, the Swap Agreements and the
agreements pursuant to which Banking Services are provided shall not constitute
Loan Documents.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the
remainder of (i) Consolidated EBITDA for such period minus (ii) Non-Financed
Capital Expenditures for such period to (b) Fixed Charges for such period, in
each case, determined on a consolidated basis in accordance with GAAP.

“Fixed Charges” means, for any period, the sum of (a) the aggregate amount of
all principal payments made by Holdings and its Subsidiaries on Funded
Indebtedness of Holdings and its Subsidiaries (other than the Loans) during such
period (whether regularly scheduled payments, prepayments or otherwise) but
excluding any payments or prepayments made in connection with the refinancing of
such Indebtedness in accordance with the terms of this Agreement plus (b) Cash
Interest Expense of Holdings and its Subsidiaries in respect of Funded
Indebtedness of Holdings and its Subsidiaries with respect to such period plus
(c) the aggregate amount of all Federal, state, local and foreign income taxes
paid in cash by Holdings and its Subsidiaries with respect to such period plus
(d) the aggregate amount of all dividends and distributions paid in cash by
Holdings during such period plus (e) the aggregate amount all payments made by
Holdings and its Subsidiaries in respect of Capital Lease Obligations with
respect to such period, in each case determined on a consolidated basis without
duplication in accordance with GAAP; provided, however, that from and after the
earlier to occur of (1) the first date on which the American Centrifuge Project
has commenced commercial operations or (2) the first day of the first period for
which the Borrowers are required to deliver the consolidating financial
statements to the Lenders pursuant to Section 5.01(h), Fixed Charges (other than
the Fixed Charges referred to in the foregoing clause (c)) will be calculated
with respect to Holdings and its Restricted Subsidiaries.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Foreign Person” means any Person that is organized under the laws of, or that
maintains its principal place of business in, a jurisdiction other than the
United States of America or any State thereof or the District of Columbia.

“Foreign Subsidiary” means any Restricted Subsidiary that is a Foreign Person.

“Full Cash Dominion Period” means (a) any period commencing with the occurrence
of an Event of Default and continuing until such Event of Default has been cured
or waived in accordance with this Agreement or (b) any period (i) commencing on
the date that Availability is less than $100,000,000 and (ii) ending on the
first date thereafter on which Availability for a period of at least 60
consecutive days shall have exceeded $115,000,000.

“Funded Indebtedness” means all Indebtedness of Holdings and its Subsidiaries
other than any obligations of Holdings and its Subsidiaries arising in the
ordinary course of business owed to vendors, processors and customers which are
paid or satisfied in kind and not in cash (to the extent such obligations
constitute Indebtedness); provided, however, that from and after the earlier to
occur of (1) the first date on which the American Centrifuge Project has
commenced commercial operations or (2) the first day of the first period for
which the Borrowers are required to deliver the consolidating financial
statements to the Lenders pursuant to Section 5.01(h), Funded Indebtedness will
be calculated with respect to Holdings and its Restricted Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to such government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means, collectively, NAC International Inc. and each other Material
Subsidiary that becomes a Guarantor after the Effective Date.

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq., or as “hazardous”, “toxic” or a “pollutant”
or “contaminant” under any federal, state or local statute, ordinance, rule, or
regulation or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. 1801 et seq. or the Resource Conservation and
Recovery Act, 42 U.S.C. 6901, et seq., or any other applicable Environmental
Law, and includes, without limitation, asbestos containing material, petroleum
or any fraction or component, uranium or radioactive material, or source,
by-product or special nuclear material as in the Atomic Energy Act, 42 U.S.C.
2011 et seq., in each case as such Laws are amended from time to time.

“Holdings” means USEC Inc., a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding current accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than agreements in the ordinary course of
business in which customers or other third parties delivered material or
equipment to such Person but retain title thereto), (e) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person and
obligations in respect of synthetic leases, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
surety and appeal bonds, performance bonds and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all Swap Obligations and (l) any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Swap Obligations of any Person shall, at any time of
determination for purposes of this Agreement, equal the net amount (after taking
into account any netting agreements) that such Person would be required to pay
if the instruments or agreements giving rise to such Swap Obligations were
terminated at such time giving effect to the current market conditions
notwithstanding any contrary treatment in accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, for any period, the interest expense of the Credit
Parties and their Restricted Subsidiaries during such period determined on a
consolidated basis in accordance with GAAP, and shall in any event include
(a) the amortization of debt discounts, (b) the amortization of all fees payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense and (c) the portion of any Capital Lease Obligation allocable
to interest expense.

“Interest Payment Date” means (a) with respect to any ABR Loan (including each
Swingline Loan), the first day of each month for the prior month then ended and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and the
Maturity Date and, in the case of a Eurodollar Borrowing with an Interest Period
of more than three (3) months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three (3) months’ duration after the
first day of such Interest Period and the Maturity Date and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid and the
Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the Borrowers may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to Eurodollar Borrowings that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Inventory Cap Amount” means, at any time of determination thereof, an amount
equal to (i) the aggregate amount of the Commitments of all of the Lenders at
such time minus (ii) $25,000,000.

“Investments” has the meaning assigned to such term in Section 6.04.

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Lead Arrangers” means, collectively, J.P. Morgan Securities, Inc.,
Wachovia Capital Finance Corporation (New England) and UBS Securities LLC.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” means $100,000,000; provided, however, that in the event that the
aggregate amount of the Commitments are increased pursuant to Section 2.07(e),
the LC Sublimit shall be deemed to be increased on a dollar-for-dollar basis by
the aggregate amount of such increase in the Commitments; provided, further,
however, that in no event shall the LC Sublimit exceed $150,000,000.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period or for any applicable ABR Borrowing, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement (including, without limitation, all Revolving Loans, Swingline Loans
and Protective Advances).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of Holdings and its
Restricted Subsidiaries, taken as a whole (provided that any reduction in the
value of any ACP Property or any equity interests in any ACP Companies shall not
constitute a material adverse effect under this clause (a)), (b) the ability of
the Credit Parties, taken as a whole, to perform any of their obligations under
this Agreement and the other Financing Documents, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and for the ratable benefit of
the Secured Parties) on the Collateral or priority of such Liens or (d) the
validity or enforceability of any of the Financing Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

“Material Indebtedness” means Funded Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Credit Parties or any of their Restricted Subsidiaries in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Credit
Party or any Restricted Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Credit Party or such Restricted Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Subsidiary” means (i) any Restricted Subsidiary (a) whose total assets
(based on book value) exceed $5,000,000 or (b) whose net income in any fiscal
year exceeds $1,000,000 or (c) whose revenues in any fiscal year exceed
$5,000,000 and (ii) any Subsidiary of Holdings formed after the Effective Date
to hold any equity interests in Enrichment. On the Effective Date there are no
Material Subsidiaries, other than the Subsidiaries listed as “Material
Subsidiaries” on Schedule 3.17.

“Maturity Date” means May 31, 2012.

“Minimum Availability Amount” means, at any time of determination, the greater
of (a) 10% of the aggregate Commitments of all of the Lenders at such time or
(b) $32,500,000.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAC Guaranty” means the Second Amended and Restated Guaranty dated as of the
Effective Date by NAC International, Inc. in favor of the Administrative Agent,
for its own benefit and the ratable benefit of the Secured Parties, as amended,
modified or supplemented from time to time.

“Net Amount of Eligible Inventory” means, at any time, the aggregate value,
computed at the lower of cost (on a weighted average cost method or such other
method as complies with GAAP subject to the proviso below) and current market
value (as published by a third party source reasonably satisfactory to the
Administrative Agent), of Eligible Inventory of the Credit Parties; provided
that the Credit Parties may, upon reasonable prior notice to the Administrative
Agent, propose to change their inventory costing method, in which case the
Administrative Agent shall be entitled, in its Permitted Discretion upon
reasonable prior notice to the Credit Parties, to reconsider the inventory
advance rate and perform a field examination and/or inventory appraisal prior to
any change in costing method becoming effective.

“Net Amount of Eligible Receivables” means, at any time, without duplication,
the gross amount of Eligible Receivables at such time less (i) to the extent
included in Eligible Receivables, sales, excise or similar taxes and (ii) to the
extent not otherwise excluded from Eligible Receivables, returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding, available to or claimed by the Customers in respect of such
Eligible Receivables.

“Net Income” means, for any period, the net income (or loss) of Holdings and its
Subsidiaries, determined, on a consolidated basis, in accordance with GAAP,
consistently applied; provided, however, that from and after the earlier to
occur of (1) the first date on which the American Centrifuge Project has
commenced commercial operations or (2) the first day of the first period for
which the Borrowers are required to deliver the consolidating financial
statements to the Lenders pursuant to Section 5.01(h), Net Income shall be
calculated based on the net income (or loss) of Holdings and its Restricted
Subsidiaries.

“Net Proceeds” means (a) with respect to the sale or other disposition by
Holdings or any of its Restricted Subsidiaries of any asset the excess, if any,
of (i) the aggregate amount received in cash (including any cash received by way
of deferred payment pursuant to a note receivable, other non-cash consideration
or otherwise, but only as and when such cash is so received) in connection with
such sale or other disposition, over (ii) the sum of (A) the amount of any
Indebtedness which is secured by any such asset or which is required to be, and
is, repaid in connection with the sale or other disposition thereof (other than
Indebtedness hereunder), (B) the reasonable out-of-pocket expenses and fees
incurred with respect to legal, investment banking, brokerage, advisor and
accounting and other professional fees, sales commissions and disbursements and
all other reasonable fees, expenses and charges, in each case actually incurred
in connection with such sale or disposition, (C) all income and transfer taxes
payable in connection with such sale or other disposition, whether actually paid
or estimated to be payable in cash in connection with such disposition or the
payment of dividends or the making of other distributions of the proceeds
thereof, (D) reserves, required to be established in accordance with GAAP or the
definitive agreements relating to such disposition, with respect to such
disposition, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations and (E) any amount required to be paid to any Person
owning an interest in the asset disposed of; provided, however, that Net
Proceeds shall not include such excess amount to the extent less than or equal
to $1,000,000 per fiscal year with respect to sales or other dispositions
permitted pursuant to Section 6.03(c)(x); (b) with respect to the issuance, sale
or other disposition by Holdings or any of its Restricted Subsidiaries of any
Equity Interests or debt securities or other Indebtedness for borrowed money, in
each case, of Holdings or any of its Restricted Subsidiaries, the excess of
(i) the aggregate amount received in cash (including any cash received by way of
deferred payment pursuant to a note receivable, other non-cash consideration or
otherwise, but only as and when such cash is so received) in connection with
such issuance, sale or other disposition, over (ii) the sum of (A) the
reasonable fees, commissions, discounts and other out-of-pocket expenses
including related legal, investment banking and accounting fees and
disbursements incurred in connection with such issuance, sale or other
disposition, and (B) all income and transfer taxes payable or estimated in good
faith to be payable in connection with such issuance, sale or other disposition,
whether payable at such time or thereafter; and (c) with respect to a Casualty
Event, the aggregate amount of proceeds received in cash with respect to such
Casualty Event, over the sum of (i) the reasonable expenses incurred in
connection therewith, (ii) the amount of any Indebtedness (other than
Indebtedness hereunder) secured by any asset affected thereby and required to
be, and in fact, repaid in connection therewith and (iii) all income and
transfer taxes payable, whether actually paid or estimated to be payable, in
connection therewith.

“Non-Financed Capital Expenditures” means, for any period (a) the aggregate
amount of Capital Expenditures (other than ACP Expenditures to the extent
(i) set forth on Schedule 1.03 hereof with respect to any period or portion
thereof prior to the Effective Date or (ii) permitted by Section 6.11 with
respect to any period or portion thereof on or after the Effective Date) made by
Holdings and its Subsidiaries during such period minus (b) the aggregate amount
of proceeds received by Holdings and its Subsidiaries from the issuance of
Equity Interests and the incurrence of Funded Indebtedness (excluding the
proceeds of Loans and Letters of Credit and any proceeds from the issuance of
Equity Interests of Holdings invested or designated for investment in the ACP
Companies) used to finance any Capital Expenditures during such period;
provided, however, that from and after the earlier to occur of (1) the first
date on which the American Centrifuge Project has commenced commercial
operations or (2) the first day of the first period for which the Borrowers are
required to deliver the consolidating financial statements to the Lenders
pursuant to Section 5.01(h), Non-Financed Capital Expenditures will be
calculated with respect to Holdings and its Restricted Subsidiaries.

“Note” means (i) any Revolving Credit Note or (ii) the Swingline Note.

“Noticed Swap Obligation” means any Swap Obligation that, at or prior to the
time that any transaction relating to any such Swap Obligation is executed, the
Lender or any Affiliate thereof party thereto (other than Chase) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Financing Documents.

“NRC” means the U.S. Nuclear Regulatory Commission, an agency of the U.S.
Government, pursuant to the Atomic Energy Act of 1954, as amended, and the
Energy Reorganization Act of 1974.

“Oak Ridge IRB Transaction” means the transaction described on Schedule 6.01(o).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Credit Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Financing Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Taxes” means any and all present or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement other than Excluded Taxes.

“Participant” has the meaning assigned to such term in Section 9.04 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permits” has the meaning assigned to such term in Section 3.08(a) hereof.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by any Credit
Party (other than any acquisition constituting an ACP Expenditure or an
acquisition of a Person, division or line of business or a business unit of a
Person that is or becomes an ACP Company financed with ACP Net Equity Financing
Proceeds or ACP Specified Grant Proceeds) of (a) all or substantially all of the
assets of a Person or division or line of business or a business unit of a
Person, or (b) the controlling Equity Interests in a Person which, in each case,
meets each of the following criteria:

(i) at the time of and immediately after giving effect to such acquisition, no
Default has occurred and is continuing;

(ii) the Person being acquired or whose assets are being acquired or the
division, line of business or business unit being acquired is, in each case,
engaged in a line of business permitted under Section 6.03(b);

(iii) as soon as available, but not less than seven (7) Business Days prior to
the closing of such acquisition, the Credit Parties shall submit to the
Administrative Agent (A) notice of such acquisition, (B) copies of all business
and financial information reasonably requested by the Administrative Agent,
(C) pro forma financial statements and a Borrowing Base Certificate which
demonstrate, on a pro forma basis (1) an Availability Percentage during the
period of four consecutive fiscal quarters most recently ended prior to the
consummation of such acquisition (determined as if all consideration for and the
financing of such acquisition had been paid or funded on the first day of such
period) of not less than 30% and (2) a Fixed Charge Coverage Ratio for the
period of twelve consecutive months most recently ended prior to the
consummation of such acquisition (determined as if all consideration for and the
financing of such acquisition had been paid or funded on the first day of such
period) of not less than 1.25 to 1.00; and (D) a certificate of a Financial
Officer certifying that such pro forma financial statements present fairly in
all material respects the financial condition of Holdings and its Restricted
Subsidiaries on a consolidated basis as of the date thereof after giving effect
to such acquisition and setting forth reasonably detailed calculations
demonstrating compliance with the minimum Availability Percentage and minimum
Fixed Charge Coverage Ratio requirements set forth in clause (C) above, and
which shall include a representation and warranty as to compliance with each of
the other criteria for a “Permitted Acquisition”;

(iv) if the accounts receivable or inventory acquired in connection with such
acquisition are proposed to be included in the determination of the Borrowing
Base and the Administrative Agent elects to do so in its Permitted Discretion,
the Administrative Agent shall have conducted an audit and field examination and
appraisal of such accounts receivable and inventory to its satisfaction;

(v) in connection with an acquisition of the Equity Interests of any Person, all
Liens on the inventory and accounts receivable of such Person, and on the Equity
Interests of such Person, shall be terminated, and in connection with an
acquisition of the assets of any Person, all Liens on the inventory and accounts
receivable of such Person shall be terminated;

(vi) if such acquisition is structured as a merger involving a Credit Party and
a Person that is not a Credit Party, such Credit Party will be the surviving
corporation;

(vii) no Credit Party shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that would
reasonably be expected to have a Material Adverse Effect;

(viii) if, as a result of any such acquisition, a new Material Subsidiary is
formed or acquired, the Credit Parties shall comply with all applicable
provisions of Section 5.11;

(ix) such acquisition shall have been approved by the board of directors (and,
if required by applicable law, the equity holders) of the entity to be acquired;
and

(x) the total consideration paid by the Credit Parties for such acquisition,
together with the total consideration paid by Holdings and its Restricted
Subsidiaries for all other acquisitions from and after the Effective Date, shall
not exceed $10,000,000 in the aggregate.

As used in clause (x) above, the term “total consideration” shall include all
cash, deferred payments, property or assumed Funded Indebtedness payable on or
immediately after consummation of an acquisition but shall not include Equity
Interests of Holdings issued to the sellers in connection with any such
Acquisition.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable credit judgment (from the perspective of a secured asset
based lender).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.07;

(b) (i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.07 and (ii) landlord’s Liens
arising by operation of law which are subordinated to the Liens in favor of the
Administrative Agent;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or letters of credit or guarantees issued in respect
thereof;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case (i) in the ordinary course of
business or (ii) in accordance with an Approved Capital Expenditure Program
(including , in the case of the immediately preceding clauses (i) and (ii), any
financial assurances under any contract entered into in connection therewith or
to support purchases by a third party on behalf of a Credit Party or a
Restricted Subsidiary), or letters of credit or guarantees issued in respect
thereof;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.01;

(f) easements, exceptions, reservations, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Credit Parties or any of their Restricted
Subsidiaries;

(g) liens arising in respect of operating leases and rights of consignors to
property of such consignors consigned to any Credit Party in the ordinary course
of business;

(h) liens in favor of custom and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods
so long as such Liens attach only to the imported goods;

(i) liens in favor of vendors of goods arising as a matter of law securing the
payment of the purchase price therefor so long as such Liens attach only to the
purchased goods;

(j) inchoate liens incident to construction on or maintenance of property; or
liens incident to construction on or maintenance of property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such liens, no such property
is subject to a material impending risk of loss or forfeiture;

(k) defects and irregularities in title to any property which in the aggregate
do not materially impair the fair market value or use of the property for the
purposes for which it is or may reasonably be expected to be held;

(l) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, permit or use of any property;

(m) covenants, conditions, and restrictions affecting the use of property which
in the aggregate do not materially impair the fair market value or use of the
property for the purposes for which it is or may reasonably be expected to be
held;

(n) liens consisting of any right of offset, or statutory bankers’ liens, on
Deposit Accounts (as defined in the Security Agreement) maintained in the
ordinary course of business (including rights of offset and statutory bankers’
liens securing Banking Services Obligations) so long as such Deposit Accounts
(as defined in the Security Agreement) are not established or maintained for the
purpose of providing such right of offset or bankers’ lien;

(o) other non-consensual liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not in the
aggregate, when taken together with all other liens, materially impair the fair
market value or use of the property for the purposes for which it is or may
reasonably be expected to be held;

(p) liens in favor of customers, processors or vendors on advances or deposits
provided by such customers, processors or vendors to or on behalf of the Credit
Parties in the ordinary course of business, which liens secure the repayment of
such advances or deposits; and

(q) liens to secure escrow arrangements;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than as set forth in clauses (d), (i), (n) and
(p) above).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor’s or P-1 from Moody’s Investors Service,
Inc.;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) investments in money market mutual funds having portfolio assets in excess
of $2,000,000,000 that comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and are
rated AAA by Standard & Poor’s or Aaa by Moody’s Investors Service, Inc.;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or any political subdivision or taxing authority thereof, and
rated at least A by Standard & Poor’s or Moody’s Investors Service, Inc.;

(g) asset-backed auction rate securities with a credit rating of AAA from
Standard & Poor’s or Aaa from Moody’s Investors Service, Inc., which are
repriced at least every thirty-five (35) days; and

(h) in the case of any Foreign Subsidiary, investments of a comparable tenor and
credit quality to those described in the foregoing clauses (a) through
(g) customarily utilized in countries in which such Foreign Subsidiary operates
for short term cash management purposes.

“Permits” has the meaning assigned to such term in Section 3.08(a) hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrowers or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Predecessor” means United States Enrichment Corporation, a wholly-owned United
States Government corporation.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its offices at 270 Park Avenue
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Protective Advance” has the meaning assigned to such term in Section 2.05(d)
hereof.

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by the Credit Parties or any of their
Subsidiaries.

“Receivables” means and includes all of a Person’s accounts, instruments,
documents, chattel paper and general intangibles, whether secured or unsecured,
whether now existing or hereafter created or arising, and whether or not
specifically assigned to the Administrative Agent for its own benefit and/or the
ratable benefit of the Lenders.

“Register” has the meaning set forth in Section 9.04.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders holding Loans, LC Exposure and
unused Commitments representing more than 50% of the unpaid principal amount of
Loans, LC Exposure and unused Commitments, all after giving effect to the terms
of Section 2.16(f) and Section 2.18(b).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by Holdings or any Subsidiary with respect
to any Equity Interests in Holdings or any Subsidiary, (b) any payment by
Holdings or any Subsidiary (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Holdings or any Subsidiary or any option, warrant or other right to
acquire any such Equity Interests in Holdings or any Subsidiary or (c) any
payment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including economic or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

“Restricted Subsidiary” means any Subsidiary of Holdings other than (a) the ACP
Companies and (b) in the event that the Specified Entity constitutes a
“Subsidiary” of Holdings under the definition of Subsidiary set forth in this
Section 1.01, the Specified Entity .

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.10(a).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans
plus (b) such Lender’s Swingline Exposure plus (c) such Lender’s LC Exposure
plus (d) such Lender’s Applicable Percentage of the aggregate principal amount
of Protective Advances at such time.

“Revolving Credit Note” means the promissory notes, substantially in the form of
Exhibit C-1 annexed hereto, issued by the Borrowers in favor of the Lenders to
evidence the Revolving Loans.

“Revolving Loan” means a Loan made by a Lender to the Borrowers pursuant to
Section 2.01.

“Russian Contract” means that certain contract dated as of January 14, 1994
between Enrichment, Executive Agent of the United States of America, and OAO
Techsnabexport, Executive Agent of the Federal Agency for Atomic Energy,
Executive Agent of the Russian Federation (as the same may from time to time be
amended, modified, supplemented or restated in accordance with its terms).

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates.

“Secured Parties” has the meaning attributed to such term in the Security
Agreement.

“Security Agreement” means the Second Amended and Restated Omnibus Pledge and
Security Agreement dated as of the date hereof, among the Credit Parties and the
Administrative Agent, for its own benefit and for the ratable benefit of the
Secured Parties, as amended, modified or supplemented from time to time.

“Specified Entity” has the meaning attributed to such term on Schedule 6.07(h).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means Indebtedness of the Credit Parties
subordinated in right of payment to the Credit Parties’ monetary obligations
under this Agreement or the other Financing Documents (as applicable) upon terms
substantially in the form of, or not less favorable to the Lenders (as
determined by the Administrative Agent in its Permitted Discretion) than the
subordination provisions contained in Exhibit D hereto.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings; provided,
however, that, notwithstanding anything to the contrary set forth above in the
definition of “subsidiary”, so long as the Specified Entity would not constitute
a subsidiary by reason of the application of either clause (a) or (b) of the
definition of “subsidiary” set forth above (it being understood that no Credit
Party shall be deemed to Control the Specified Entity for purposes of such
clause (b) solely by reason of such Credit Party entering into a management
agreement with or otherwise providing management services to the Specified
Entity), the Specified Entity shall not be regarded as a “Subsidiary” for
purposes of this Agreement or any other Financing Document.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (i) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrowers
or the Subsidiaries shall be a Swap Agreement and (ii) no barter, exchange or
conversion transaction involving goods or commodities entered into by any Credit
Party with any Person (other than a Lender or Affiliate thereof (other than any
such Affiliate engaged in the sale, purchase or processing of nuclear material))
shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning ascribed to such term in Section 2.05(c)
hereof.

“Swingline Maturity” has the meaning ascribed to such term in Section 2.05(g)
hereof.

“Swingline Note” means the promissory note, substantially in the form of Exhibit
C-2 annexed hereto, issued by the Borrowers in favor of the Swingline Lender to
evidence the Swingline Loans.

“SWU Component” means the amount of effort, measured in separative work units,
required to enrich natural uranium hexafluoride (UF6nat) meeting the prevailing
ASTM specification for commercial UF6nat to produce enriched uranium
hexafluoride (UF6e) meeting the prevailing ASTM specification for commercial
UF6e to a specific concentration (“assay”) of the isotope uranium 235 (U235) and
depleted uranium hexafluoride “tails material” with a specific assay of U235.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Financing Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Lender” means a Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle B of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. In calculating
compliance with any of the financial covenants (and related definitions), any
amounts taken into account in making such calculations that were paid, incurred
or accrued in violation of any provision of this Agreement shall be added back
or deducted, as applicable, in order to determine compliance with such
covenants.

SECTION 1.05 Joint and Several Obligations; Borrowers’ Agent.

(a) All obligations of the Borrowers hereunder shall be joint and several.

(b) Enrichment hereby authorizes Holdings and each Financial Officer of Holdings
to act as agent for the Borrowers, and to execute and deliver on behalf of the
Borrowers such notices, requests, waivers, consents, certificates, and other
documents required or permitted to be delivered by the Borrowers hereunder, and
to take any and all actions required or permitted to be taken by the Borrowers
hereunder. Each Borrower hereby agrees that any such notices, requests, waivers,
consents, certificates and other documents executed and delivered by Holdings,
or any Financial Officer of Holdings, and any such actions taken by Holdings, or
any Financial Officer of Holdings, shall bind each Borrower.

ARTICLE II.

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
cause (a) such Lender’s Revolving Credit Exposure to exceed such Lender’s
Commitment, or (b) the Availability to be less than the Minimum Availability
Amount, subject to the Administrative Agent’s authority to make Protective
Advances pursuant to Section 2.05(d). Subject to the foregoing and within the
foregoing limits, the Borrowers may borrow, repay (or prepay) and reborrow
Revolving Loans, on and after the date hereof through the Availability Period,
subject to the terms, provisions and limitations set forth herein.

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Loan (other than a Swingline Loan or Protective Advance)
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Revolving Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Revolving Loans as required.

(b) Subject to Section 2.06, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith;
provided that each Swingline Loan and each Protective Advance shall be an ABR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Eurodollar
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in a minimum amount of $2,000,000 and an aggregate
amount that is an integral multiple of $100,000. At the time that each ABR
Borrowing (other than a Swingline Loan or Protective Advance) is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $100,000 (except that the foregoing limitation shall
not be applicable to the extent that the proceeds of such Borrowing are
requested to be disbursed to the Borrowers’ controlled disbursement account
maintained with the Administrative Agent); provided that an ABR Revolving Loan
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e) or to finance the reimbursement
of a Swingline Loan as contemplated by Section 2.05(g). Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six (6) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrowers
shall notify the Administrative Agent of such request by writing, facsimile or
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, including an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) or to finance the reimbursement of a Swingline Loan as
contemplated by Section 2.05(g), not later than 11:00 a.m., New York City time,
on the same Business Day of the proposed Borrowing; provided that notice of
Borrowings for Swingline Loans shall be governed by Section 2.05(e). Each such
Borrowing Request shall be irrevocable and if given by telephone shall be
confirmed (except that no such confirmation will be required, unless requested
by the Administrative Agent, to the extent the proceeds of such Borrowing are
requested, or deemed to be requested, to be disbursed to Borrowers’ controlled
disbursement account maintained with the Administrative Agent, in which event
Borrowing and repayment procedures shall be in accordance with the cash
management arrangements between the Borrowers and the Administrative Agent and
as contemplated by Section 4.4(b) of the Security Agreement) promptly by writing
or fax to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by an authorized signer of the
Borrowers as set forth in the Facility Letter. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrowers
may request the issuance of Letters of Credit for the account of either Borrower
or for the account of any Guarantor, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. If
the Issuing Bank issues any Letter of Credit for the account of any Guarantor,
each Borrower shall be jointly and severally liable to the Issuing Bank with
respect to such Letter of Credit as if such Letter of Credit had been issued for
the account of one of the Borrowers.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrowers also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the LC Sublimit, and (ii) the Availability shall not be less than the Minimum
Availability Amount.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension); provided that a Letter of Credit may
provide that its expiration date shall be automatically extended (but not beyond
the date specified in clause (ii) below) to a date not more than one year after
the then outstanding expiration date unless, at least a specified number of days
prior to such then existing expiration date, the Issuing Bank shall have given
the beneficiary thereof notice, in a form that may be specified in such Letter
of Credit, that such expiration date shall not be so extended, and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrowers shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrowers prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrowers receive such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrowers receive such notice, if such notice is not
received prior to such time on the date of receipt; provided that, (A) if such
LC Disbursement is not less than $100,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Loan, or
(B) the Borrowers may, subject to the conditions to borrowing Swingline Loans
set forth in Section 2.05, request in accordance with Section 2.05 that such
payment be financed with a Swingline Loan. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or Swingline Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall,
to the fullest extent permitted under applicable law, be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect (other than under circumstances which constitute gross negligence or
willful misconduct on the part of the Issuing Bank as finally determined by a
court of competent jurisdiction), (iii) payment of the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit (other than under circumstances
which constitute gross negligence or willful misconduct on the part of the
Issuing Bank as finally determined by a court of competent jurisdiction), or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.11(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (c) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Section 7.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on such cash collateral while it is on deposit in the
LC Collateral Account, such deposits shall not bear interest (it being
understood that cash collateral on deposit in the LC Collateral Account may or
may not bear interest, at the option and in the discretion of the Administrative
Agent). Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all Defaults in existence at such
time have been cured or waived or the LC Exposure for which the cash collateral
was posted has been eliminated. If cash collateral is required to satisfy the
Borrowers’ obligations with respect to the LC Exposure, any amounts in excess of
the amount required to satisfy such obligations shall be returned to the
Borrowers within fifteen (15) Business Days after receipt by the Administrative
Agent of the Borrowers’ request for a return of such excess amount.

(k) Treatment of Existing Letters of Credit. All Letters of Credit issued and
outstanding under (and as defined in) the Existing Credit Agreement as of the
Effective Date shall remain outstanding on the Effective Date and shall be
continued and deemed to constitute “Letters of Credit” hereunder, and the
Administrative Agent and the Lenders shall, on the Effective Date, take such
actions, and make such adjustments among themselves, as shall be necessary so
that the obligations to purchase risk participations in respect of such Letters
of Credit are held hereunder pro rata by the Lenders in accordance with their
Applicable Percentages.

SECTION 2.05 Funding of Borrowings.

(a) General. Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
provided that Swingline Loans shall be made as provided in Section 2.05(c) and
Protective Advances shall be made as provided in Section 2.05(d). The
Administrative Agent will make such Revolving Loans available to the Borrowers
by promptly crediting the amount so received, in like funds, to an account of
the Borrowers maintained with the Administrative Agent in New York City and
designated by the Borrowers either one Business Day prior to the Effective Date
or in the applicable Borrowing Request; provided that ABR Revolving Loans made
to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.04(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance shall be retained by the Administrative
Agent.

(b) Administrative Agent’s Reliance on Lenders’ Commitments. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans, but without prejudice to any claim that the Borrowers may have
against such Lender. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Revolving Loan included
in such Borrowing.

(c) Swingline Loans. Notwithstanding anything to the contrary in this Agreement,
subject to the terms and conditions set forth herein, the Swingline Lender may,
in its discretion, agree to make advances (each, a “Swingline Loan”) to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not cause (i) the aggregate
principal amount of outstanding Swingline Loans to exceed $15,000,000 or
(ii) except as otherwise provided in Section 2.05(d), Availability to be less
than the Minimum Availability Amount; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans. All
Swingline Loans shall be ABR Borrowings.

(d) Protective Advances. Notwithstanding anything to the contrary set forth
herein, subject to the limitations set forth below, from time to time at any
time on or after and during the continuance of an Event of Default or upon any
other failure of a condition precedent to the funding of Loans or the issuance
of Letters of Credit hereunder, the Administrative Agent is authorized by the
Borrowers and the Lenders, in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Financing Documents (any of such
Loans are herein referred to as “Protective Advances”); provided that, the
aggregate amount of Protective Advances outstanding at any time shall not at any
time exceed the greater of (A) an amount equal to 5% of the aggregate
Commitments of all of the Lenders or (B) $12,500,000; provided further that the
aggregate amount of outstanding Protective Advances shall not cause (1) the
aggregate Revolving Credit Exposure of all of the Lenders to exceed the
aggregate Commitments or (2) the Revolving Credit Exposure of any Lender to
exceed such Lender’s Commitment. Protective Advances may be made even if
Availability would be less than the Minimum Availability Amount after giving
effect to the making of any such Protective Advance (provided that no Protective
Advance which causes Availability to be less than the Minimum Availability
Amount may remain outstanding for more than 45 consecutive days). The Protective
Advances shall be secured by the Liens in favor of the Administrative Agent in
and to the Collateral and shall constitute Obligations hereunder. All Protective
Advances shall be ABR Borrowings. The Administrative Agent’s authorization to
make Protective Advances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described below in this Section 2.05(d). Upon the making of a Protective Advance
by the Administrative Agent (whether before or after the occurrence of a
Default), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. The Administrative Agent, at any time in its sole and absolute
discretion, may require that each Lender fund its participation in the then
outstanding principal amount of all Protective Advances by giving each Lender
notice thereof. Upon the giving of such notice by the Administrative Agent, each
Lender shall comply with its obligations under this paragraph by wire transfer
of immediately available funds, in the same manner as provided in
Section 2.05(b) with respect to Loans made by such Lender (and Section 2.05
shall apply, mutatis mutandis, to the payment obligations of the Lenders). From
and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

(e) Swingline Loan Request. To request a Swingline Loan, the Borrowers shall
notify the Swingline Lender of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. If, in its discretion, the Swingline Lender agrees to make any
Swingline Loan requested by the Borrowers, the Swingline Lender shall make such
Swingline Loan available to the Borrowers by remitting funds to an account of
the Borrowers maintained with the Administrative Agent and designated by the
Borrowers at the time of such request (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement, by remittance to the Issuing
Bank) by 2:00 p.m., New York City time, on the requested date of such Swingline
Loan.

(f) Lender Participation. On the date a Swingline Loan is made by the Swingline
Lender, the Swingline Lender shall be deemed without further action by any party
hereto, to have sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have purchased from the Swingline Lender,
a risk participation to the extent of such Lender’s Applicable Percentage in the
Swingline Loan so made, such participation to be funded in accordance with
clause (g) of this Section 2.05.

(g) Repayment of Swingline Loans; Funding of Participation. The Borrowers
jointly and severally promise to pay to the order of the Swingline Lender for
its own account the outstanding principal amount of each Swingline Loan on the
earliest of (i) the Maturity Date, (ii) the date which is seven (7) days after
the Swingline Loan is made and (iii) the date after a Swingline Loan is made
when any other Loan is made pursuant to a formal Borrowing Request under
Section 2.03 (the earliest of such date with respect to a Swingline Loan herein,
the “Swingline Maturity”). Subject to the other terms and conditions of this
Agreement, the Borrowers may repay a Swingline Loan on its Swingline Maturity
under clause (ii) above or at any time prior thereto by requesting another Loan
in accordance with the terms hereof and with the proceeds of such other Loan
payable to the Swingline Lender for its own account. The Administrative Agent,
on behalf of the Swingline Lender, shall require that each Lender fund its
participation in the then outstanding principal amount of all Swingline Loans on
at least a weekly basis by giving each Lender notice thereof by facsimile,
telephone or e-mail no later than 11:00 a.m. (New York City time) on the date of
such required funding. Additionally, if the Borrowers shall not have repaid a
Swingline Loan by 1:00 p.m. (New York City time) on the corresponding Swingline
Maturity, the Swingline Lender will notify each Lender of the aggregate
principal amount of the Swingline Loan which has not been repaid. Upon the
giving of any notice by the Swingline Lender under either of the preceding two
sentences, each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.05(b) with respect to Loans made by such Lender (and Section 2.05(b)
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders. Amounts funded by a Lender under this
Section 2.05(g) shall be deemed to constitute ABR Revolving Loans hereunder.

(h) Participation Obligations Absolute; Failure to Fund Participation. The
obligations of a Lender to fund its participation in the Swingline Loans and
Protective Advances in accordance with the terms hereof shall be absolute,
unconditional, and irrevocable and shall be performed strictly in accordance
with the terms of the Financing Documents under all circumstances whatsoever,
including without limitation, the following circumstances: (i) any lack of
validity of any Financing Document; (ii) the existence of any Default; (iii) the
existence of any claim, set-off, counterclaim, defenses, or other rights which
such Lender, any Credit Party, or any other Person may have; (iv) the occurrence
of any event that has or would reasonably be expected to have a Material Adverse
Effect; (v) the failure of any condition to a Loan under Article IV to be
satisfied; (vi) the fact that after giving effect to the funding of the
participation Availability may be less than the Minimum Availability Amount; or
(vii) any other circumstance whatsoever, whether or not similar to any of the
foregoing. If a Lender fails to fund its participation in a Swingline Loan or
Protective Advance as required hereby, such Lender shall remain obligated to pay
to the Swingline Lender or the Administrative Agent, as applicable, the amount
it failed to fund on demand together with interest thereon in respect of the
period commencing on the date such amount should have been funded until the date
the amount was actually funded at a rate per annum equal to the Federal Funds
Effective Rate for such period and the Administrative Agent shall be entitled to
offset against any and all sums to be paid to such Lender hereunder the amount
due under this sentence. The Administrative Agent shall notify the Borrowers of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. Any amounts received by the
Administrative Agent in respect of a Protective Advance after receipt by the
Administrative Agent of the proceeds of a sale of a participation therein shall
be promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to Section 2.05(d) and this Section 2.05(h). The
purchase of participations in a Swingline Loan or Protective Advance pursuant to
this paragraph shall not relieve the Borrowers of any default in the payment
thereof.

SECTION 2.06 Interest Elections.

(a) Each Borrowing on the Effective Date shall be at the Alternate Base Rate and
thereafter shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. The Borrowers may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrowers may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Protective Advances which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election in writing or by facsimile transmission or
by telephone (confirmed in writing or by fax) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrowers.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02;

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) each Eurodollar Borrowing, unless
repaid as provided herein, shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.07 Termination, Reduction and Increase of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest and (v) the furnishing to
the Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a back up standby letter of credit satisfactory to the
Administrative Agent) in connection with any Secured Obligations consisting of
Banking Services Obligations or Noticed Swap Obligations, in each case, in such
amounts as the Lenders (or Affiliates thereof) providing such Banking Services
Obligations or Noticed Swap Obligations, as applicable, may require (as such
amount shall be certified to the Administrative Agent in writing from such
Lender or Affiliate)(unless such Banking Services Obligations or Noticed Swap
Obligations, as applicable, are paid in full in cash and terminated in a manner
reasonably satisfactory to such Lender or Affiliate)..

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrowers shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.09, Availability would be less than
the Minimum Availability Amount.

(d) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraphs (b) or (c) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrowers pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders with Commitments in accordance with their respective
Commitments.

(e) The Borrowers shall have the right to increase the aggregate Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $15,000,000, (ii) the Borrowers may make a
maximum of three (3) such requests, (iii) the aggregate amount of additional
Commitments obtained under this Section 2.07(e) shall not exceed $125,000,000,
(iv) the Administrative Agent has approved the identity of any such new Lender,
such approval not to be unreasonably withheld or delayed, (v) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder, and
(vi) the procedure described in Section 2.07(f) have been satisfied.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitments, subject only to the approval of all
Lenders if any such increase would cause the aggregate amount of the Commitment
of all of the Lenders to exceed $350,000,000. As a condition precedent to such
an increase, the Borrowers shall deliver to the Administrative Agent (i) a
certificate of each Credit Party (in sufficient copies for each Lender) signed
by an authorized officer of such Credit Party (A) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
increase, and (B) in the case of the Borrowers, certifying that, before and
immediately after giving effect to such increase, (x) the representations and
warranties contained in Article III and the other Financing Documents are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such date
, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (y) no Default exists and (ii) such customary opinions,
certificates and other documents as the Administrative Agent may reasonably
request in connection therewith (but in any event, consistent with those
opinions, certificates and other documents delivered on the Effective Date), all
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise
Schedule 2.01 to reflect such increase and shall distribute such revised
Schedule to each of the Lenders and the Borrowers, whereupon such revised
Schedule shall replace the old Schedule 2.01 and become part of this Agreement.
On the Business Day following any such increase, all outstanding ABR Borrowings
shall be reallocated among the Lenders (including any newly added Lenders) in
accordance with the Lenders’ respective revised Applicable Percentages.
Eurodollar Borrowings shall not be reallocated among the Lenders prior to the
expiration of the applicable Interest Period in effect at the time of any such
increase.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby jointly, severally and unconditionally promise to pay
(i) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent the then unpaid principal amount of each Protective Advance
on the earlier of the Maturity Date and demand by the Administrative Agent.
Swingline Loans shall be repaid as provided in Section 2.05(g).

(b) At all times during a Full Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to the Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) as follows:
(i) if no Event of Default shall have occurred and be continuing at such time,
first to prepay any Protective Advances that may be outstanding, second to
prepay pro rata the Revolving Loans (including Swing Line Loans), third to cash
collateralize outstanding LC Exposure, but only if and to the extent cash
collateralization is required pursuant to Section 2.04(j) or Section 2.18(c),
and fourth the balance, if any, to the Borrowers’ general operating account; or
(ii) if an Event of Default shall have occurred and be continuing at such time,
in accordance with the provisions of Section 2.16(b).

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement. At the Borrowers’ request, the
Administrative Agent shall provide a report of such accounts to the Borrowers
and work in good faith to reconcile any discrepancies with the Borrowers.

(f) Prior to the Effective Date to the extent requested by a Lender, the
Borrowers shall prepare, execute and deliver to such Lender a Revolving Credit
Note in the principal amount of such Lender’s Commitment. Thereafter, the Loans
evidenced by such promissory note, if any, and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns). Prior to the Effective Date to the extent requested
by the Swingline Lender, the Borrowers shall prepare, execute and deliver to the
Swingline Lender the Swingline Note to evidence the Swingline Loans. Each Lender
that holds a promissory note issued pursuant to the Existing Credit Agreement
shall deliver the original of such promissory note to the Administrative Agent
for cancellation promptly following the Effective Date.

SECTION 2.09 Prepayment of Loans.

(a) Optional Prepayment. The Borrowers shall have the right at any time and from
time to time to prepay any Loans in whole or in part, subject to the
requirements of this Section and Section 2.14. Each optional prepayment of Loans
shall be made ratably among the Loans of the Lenders (except that prepayments of
Swingline Loans shall be made solely to the Swingline Lender), and such
prepayments shall be made with respect to such Types of Loans as the Borrowers
may specify by notice to the Administrative Agent at or before the time of such
prepayment as provided in Section 2.09(d) below. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.

(b) Mandatory Prepayments. The Borrowers shall be obligated to prepay the Loans
as follows:

(i) Overadvances. Except as otherwise expressly provided in Section 2.05(d), if,
at any time, Availability shall be less than the Minimum Availability Amount,
the Borrowers shall prepay Revolving Loans or Swingline Loans in an aggregate
amount necessary to cause Availability to be greater than or equal to the
Minimum Availability Amount, and such prepayment shall be applied in accordance
with Section 2.09(c). Notwithstanding the foregoing provisions of this
paragraph, if at any time the Borrowers are required to make a prepayment under
this paragraph the Borrowers would incur breakage costs under Section 2.14 as a
result of LIBOR Loans being prepaid other than on the last day of an Interest
Period applicable thereto, the Borrowers may cause an amount equal to such
required prepayment to be deposited into a cash collateral account with the
Administrative Agent as provided in Section 2.14.

(ii) Asset Sales and Casualty Events. Within three (3) Business Days of the
receipt by any Credit Party or any Restricted Subsidiary of any Net Proceeds
from the sale or other disposition (including those arising from a Casualty
Event) of any assets of the Credit Parties or any of their Restricted
Subsidiaries (other than dispositions permitted pursuant to
Sections 6.03(c)(i),(ii), (ix) or (xii)), the Borrowers shall make a mandatory
prepayment of the Loans in an amount equal to 100% of the Net Proceeds received,
any prepayment to be applied in accordance with Section 2.09(c), provided that
so long as no Full Cash Dominion Period is in effect at the time of the receipt
of such Net Proceeds, no prepayment on account of any asset sale or disposition
shall be required under this clause (ii).

(iii) Sale of Equity. Within three (3) Business Days of the receipt by any
Credit Party or any Restricted Subsidiary of any Net Proceeds of the
consummation of the issuance of any Equity Interests of Holdings or any
Restricted Subsidiary (other than (A) the issuance of any Equity Interest in
connection with any incentive plans available to officers, directors or
employees of Holdings or any of its Subsidiaries, (B) the issuance of any Equity
Interests by any Subsidiary to Holdings or any other Subsidiary or (C) the
issuance of any Equity Interest to sellers in connection with a Permitted
Acquisition), the Borrowers shall make a mandatory prepayment of the Loans in an
amount equal to 100% of the Net Proceeds received, any prepayment to be applied
in accordance with Section 2.09(c), provided that so long as no Full Cash
Dominion Period is in effect at the time of the receipt of the proceeds of such
issuance, no prepayment on account of the issuance of any such Equity Interests
shall be required under this clause (iii).

(iv) Incurrence of Indebtedness. Within three (3) Business Days of the receipt
by any Credit Party or any Restricted Subsidiary of any Net Proceeds of the
consummation of the issuance of any debt securities or other Indebtedness for
borrowed money of Holdings or any Restricted Subsidiary (other than Indebtedness
permitted pursuant to clauses 6.01(a) through (h), (l), (m), (n) or (o)), the
Borrowers shall make a mandatory prepayment of the Loans in an amount equal to
100% of the Net Proceeds received, any prepayment to be applied in accordance
with Section 2.09(c), provided that so long as no Full Cash Dominion Period is
in effect at the time of the receipt of the proceeds of such issuance, no
prepayment on account of the issuance of any such debt securities or
Indebtedness shall be required under this clause (iv).

(c) Application of Mandatory Prepayments. In the event of any mandatory
prepayment pursuant to Section 2.09(b), such prepayment shall be accompanied by
accrued interest to the extent required by Section 2.11 and shall be applied,
(i) first, as a payment of accrued and unpaid interest on any Protective
Advances, (ii) second, as a payment of the outstanding principal amount of any
Protective Advances, (iii) third, as a pro rata payment of accrued and unpaid
interest on Swingline Loans, (iv) fourth, as a pro rata payment of the
outstanding principal amount of the Swingline Loans, (v) fifth, as a pro rata
payment of accrued and unpaid interest on the Revolving Loans (other than
Swingline Loans), (vi) sixth, as a pro rata payment of the outstanding principal
amount, of the Revolving Loans (other than Swingline Loans), and (vii) seventh,
to the repayment of any other Obligations of the Borrowers to the Administrative
Agent and the Lenders which are then due and outstanding.

(d) Notice of Prepayment. The Borrowers shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the date of prepayment, and (iii) in the case
of a prepayment of a Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
under the circumstances in which a conditional notice of termination of the
Commitments is permitted as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02 (except that the foregoing shall not be
applicable (i) to the extent that the payment is made from the operation of
Borrowers’ controlled disbursement account maintained with the Administrative
Agent, (ii) to a prepayment in full of the aggregate principal amount of a
Borrowing then outstanding or (iii) to the extent necessary to apply fully the
required amount of a mandatory prepayment).

SECTION 2.10 Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Revolving Credit Commitment Fee”), which
shall accrue at the Applicable Commitment Rate on the average of the daily
amount of the unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued Revolving Credit Commitment Fees shall be payable quarterly
in arrears on the first Business Day of January, April, July and October of each
year and on the date on which the Commitments terminate, commencing on the first
such date to occur after the date hereof. All Revolving Credit Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Revolving Credit Commitment Fees, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans, Swingline Loans and LC Exposure of such Lender.

(b) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participation in Letters of
Credit, which shall accrue for each day during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, at a rate per annum equal to the Applicable Margin with respect to
interest on Eurodollar Loans for such day, in each case multiplied by the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as a fronting fee to the Issuing Bank at a rate of 0.125% per
annum on the face amount of each Letter of Credit payable in advance and the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees accrued through and including the last day of each calendar
month shall be payable on the first Business Day of each calendar month
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable to the
Issuing Bank on demand. All participation and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent and each Joint Lead
Arranger, for its own account, fees in the amounts and at the times separately
agreed upon in writing between the Borrowers and the Administrative Agent or
Joint Lead Arranger, as applicable.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Absent any error in the calculation thereof,
fees paid shall not be refundable under any circumstances.

SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest for each day on which any principal of such Loans remains
outstanding at the Alternate Base Rate for such day plus the Applicable Margin
for such day.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest for each
day during each Interest Period applicable thereto at the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin for such day.

(c) Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Margin for Revolving Loans plus 2%.

(d) Notwithstanding the foregoing, (i) during the period when any Event of
Default of the type described in Section 7.01(g) or (h) shall have occurred and
be continuing, (A) all Loans shall automatically and without notice to the
Borrowers bear interest at 2% plus the rate otherwise applicable to such Loans
as provided in the preceding paragraphs of this Section and (B) in the case of
any other amount outstanding hereunder, such amount shall automatically and
without notice to the Borrowers accrue at 2% plus the rate applicable to such
fee or other obligation as provided and (ii) if there shall occur and be
continuing any Event of Default (other than an Event of Default described in
Section 7.01(g) or (h)), following written notice delivered to the Borrowers by
the Administrative Agent at the request of the Required Lenders (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), (A) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section during the period beginning on the date
such Event of Default first occurred and ending on the date such Event of
Default is cured or waived and (B) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided during the period beginning on the date such
Event of Default first occurred and ending on the date such Event of Default is
cured or waived.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, on the Maturity Date and, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Eurodollar Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Eurodollar
Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days
for Eurodollar Loans (and for ABR Loans based on the Adjusted LIBO Rate) and
365/366 days for ABR Loans (including Swingline Loans but excluding ABR Loans
based on the Adjusted LIBO Rate), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.12 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy, as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification
shall be made promptly after the Administrative Agent obtains knowledge of the
cessation of such circumstances), (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing
Request or Interest Election Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.13 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein (other than with respect to
Indemnified Taxes or Other Taxes, which shall be governed by Section 2.15 and
Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise with respect to its Eurodollar Loans or its maintenance of, or
participation in, Letters of Credit), then the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate on demand.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.17,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof. Notwithstanding the foregoing, the
Borrowers shall not be required to make any prepayment of a Eurodollar Borrowing
pursuant to Section 2.09(b) until the last day of the Interest Period with
respect thereto so long as an amount equal to such prepayment is deposited by
the Borrowers into a cash collateral account with the Administrative Agent and
applied to such prepayment on the last day of such Interest Period.

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall jointly and severally indemnify the Administrative
Agent, each Lender and the Issuing Bank, within ten (10) days after written
demand therefor, for (i) the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrowers hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority and (ii) any
and all losses, claims, damages, liabilities and related expenses arising out
of, in connection with or as a result of the failure of the Borrowers to deliver
to the Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrowers for Taxes pursuant to
this Section 2.15. A certificate setting forth and explaining in reasonable
detail the amount of such payment or liability delivered to the Borrowers by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d) Each Lender and Issuing Bank shall indemnify the Borrowers and the
Administrative Agent, within 10 days after written demand therefor, for the full
amount of any Taxes described in clause (c) of the definition of “Excluded
Taxes” that are imposed on amounts paid to such Lender or Issuing Bank by the
Borrowers or the Administrative Agent on or with respect to any payment by or on
account of any obligation of any Borrower under any Financing Document and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the applicable Lender or Issuing Bank by the
Borrowers or the Administrative Agent shall be conclusive absent manifest error.
The Borrowers or the Administrative Agent, as applicable, shall notify the
applicable Lender or Issuing Bank of the incurrence or assertion of such
liability within a reasonable time after the incurrence or assertion. Each
Lender and Issuing Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or Issuing Bank,
as the case may be, under this Agreement or any other Financing Document against
any amount due to the Administrative Agent under this Section 2.15(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to such Borrower (with a copy to the Administrative
Agent), such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. Any Foreign Lender shall provide the Administrative Agent and
the relevant Borrower with two properly completed and executed originals of each
of the following, as applicable: (i) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY, or any successor forms, (ii) in
the case of a Foreign Lender claiming exemption under Sections 871(h) or 881(c)
of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Administrative Agent that such Foreign Lender is
not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a
“10 percent shareholder” of any of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Foreign
Lender to such exemption from United States withholding tax or reduced rate with
respect to all payments to be made to such Foreign Lender under the Finance
Documents. Each U.S. Lender shall provide the Administrative Agent and the
Borrowers two properly completed and executed originals of Form W-9 or any
successor form. The forms to be delivered pursuant to this Section 2.15(f) shall
be provided upon execution and delivery of this Agreement, at the time or times
prescribed by applicable law, promptly upon reasonable demand by Administrative
Agent or the Borrowers and promptly upon learning that such forms have become
obsolete or ineffective.

(g) If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to Section 2.15, it shall pay
over such refund to the Borrowers (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event that the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by the Borrowers
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. All payments made
in respect of the Loans shall be made for the account of the Lenders pro rata in
accordance with each Lender’s Applicable Percentage. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension; provided that, in the case of any prepayment of
principal of or interest on any Eurodollar Loan, if such next succeeding
Business Day would fall in the next calendar month, the date for payment shall
instead be the next preceding Business Day. All payments hereunder shall be made
in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Financing Documents (which shall be applied as specified
by the Borrowers), (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.09) or (C) amounts to be applied from the Collection
Account during a Full Cash Dominion Period (which shall be applied in accordance
with Section 2.08(b)) or (ii) after an Event of Default has occurred and is
continuing and (A) the Administrative Agent so elects, (B) the Required Lenders
so direct or (C) the Loans are accelerated pursuant to Section 7.02, such funds
shall be applied ratably (based upon the Administrative Agent’s and each
Lender’s interest in the aggregate outstanding Secured Obligations described in
each of categories first through tenth described below) first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services Obligations or Swap Obligations), second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrowers (other than in connection with Banking Services Obligations or Swap
Obligations), third, to pay interest due in respect of the Protective Advances,
fourth, to pay the principal of the Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Protective Advances) ratably,
sixth, to prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements ratably, seventh, to pay an amount to the
Administrative Agent equal to 105% of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, but only to
the extent required to be cash collateralized at such time pursuant to
Section 2.04(j) or Section 2.18(c), eighth, to payment of any amounts owing with
respect to Secured Obligations consisting of Banking Services Obligations and
Noticed Swap Obligations (based on the amounts then certified by the Lender or
Affiliate thereof providing the applicable Banking Services or party to the
applicable Swap Agreement to the Administrative Agent to be due and payable to
such Lender or Affiliate with respect thereto), ninth, to payment of any amounts
owing with respect to Secured Obligations consisting of Swap Obligations (other
than Noticed Swap Obligations) (based on the amounts then certified by the
Lender or Affiliate thereof party to the applicable Swap Agreement to the
Administrative Agent to be due and payable to such Lender or Affiliate with
respect thereto), tenth, the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrowers, and eleventh, any excess to
be returned to the Borrowers. Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Borrowers, or unless an Event of
Default has occurred and is continuing, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans and, in any such event, the Borrowers shall pay the break
funding payment required in accordance with Section 2.14. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Financing Documents, may be paid
from the proceeds of Borrowings made hereunder as such payments become due
hereunder whether made following a request by the Borrowers pursuant to
Section 2.03 or a deemed request as provided in this Section or may be deducted
from any deposit account of any Borrower maintained with the Administrative
Agent (other than an escrow account or other account for segregated funds). Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Financing
Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of any Borrower maintained
with the Administrative Agent (other than an escrow account or other account for
segregated funds) for each payment of principal, interest and fees as it becomes
due hereunder or any other amount due under the Financing Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Credit
Parties or any of their Affiliates (as to which the provisions of this paragraph
shall apply). The Borrowers consent to the foregoing and agree, to the extent
the Borrowers may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b) or 2.16(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid; application of any such
amounts shall be made in such order as may be determined by the Administrative
Agent in its discretion. Until such Lender’s unsatisfied obligations are fully
paid, such Lender shall be excluded from any determination of Required Lenders
under this Agreement.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders

(a) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment

(b) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender becomes a Defaulting Lender, or if any Lender fails to approve an
amendment or waiver to this Agreement requiring its consent, which amendment or
waiver is approved by the Required Lenders, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers, shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender; provided, further, that in no
event shall the commitment of a Defaulting Lender be increased or extended
beyond the Maturity Date without the consent of such Defaulting Lender;

(c) if at the time a Lender becomes a Defaulting Lender, such Lender has any
Swingline Exposure or LC Exposure, then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 4.02
are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent, without prejudice to any rights or
remedies of the Borrowers against such Defaulting Lender, (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.18(c)(ii), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.18(c), then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.18(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all letter of credit
fees payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;

(d) The Swingline Lender shall not be required to fund any Swingline Loan and
the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.18(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not participate
therein); and

(e) in the event and on the date that each of the Administrative Agent, the
Borrowers, the Issuing Bank and the Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

SECTION 2.19 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent
or any Lender is for any reason (other than under circumstances which constitute
gross negligence or willful misconduct on the part of the Administrative Agent
or such Lender as determined by a court of competent jurisdiction) compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.19 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.19 shall survive the termination of this Agreement.

ARTICLE III.

Representations and Warranties

The Borrowers represent and warrant to the Lenders and the Administrative Agent
that:

SECTION 3.01 Existence and Power. Each Credit Party is a corporation organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all necessary powers required to carry on its business as now conducted
and, except where the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party are within its corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority (except as contemplated by the
Security Agreement) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of its charter or bylaws or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
each (except for any such breach or default which would not reasonably be
expected to have a Material Adverse Effect) or result in the creation or
imposition of any Lien on any asset of the Credit Parties or any of their
Restricted Subsidiaries (except the Liens in favor of the Administrative Agent
under the Security Agreement).

SECTION 3.03 Binding Effect. This Agreement and the other Financing Documents to
which each Credit Party is a party constitute valid and binding agreements of
such Credit Party, in each case enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

SECTION 3.04 Financial Information.

(a) The Borrowers have heretofore furnished to the Administrative Agent
(i) consolidated financial statements of Holdings and its Subsidiaries for the
fiscal years ended December 31, 2007 and December 31, 2008, audited by
PriceWaterhouseCoopers LLP, independent public accountants, and (ii) management
prepared consolidated financial statements of Holdings and its Subsidiaries for
the fiscal quarters ended March 31, 2009, June 30, 2009 and September 30, 2009.
Such financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its Subsidiaries as of the
dates and for the periods indicated in accordance with GAAP consistently applied
(except, in the case of quarterly financial statements, for the presentation of
footnotes and for applicable normal year-end audit adjustments).

(b) The Borrowers have heretofore furnished to the Administrative Agent monthly
for the 2010, 2011 and 2012 fiscal years, projected consolidated income
statements, balance sheets and cash flows of Holdings and its Subsidiaries, all
in form and substance reasonably satisfactory to the Lenders in their good faith
judgment, all such projections disclosing all assumptions made by Holdings and
its Subsidiaries in formulating such projections and giving effect to the
Transactions. The projections have been prepared on the basis of the assumptions
stated therein, and reflect as of the Effective Date the good faith estimate of
Holdings and its Subsidiaries of the results of operations and other information
projected therein, provided that no representation is made that the assumptions
will prove to be correct or that such projections will be realized, it being
understood that projections are subject to significant uncertainties.

(c) Since September 30, 2009, no event, change or condition has occurred that
has had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrowers threatened against or affecting, Holdings
or any of its Subsidiaries before any arbitrator or any Governmental Authority,
that (a) except for the Disclosed Matters, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(b) which would in any material respect draw into question the enforceability
against the Credit Parties of any of the Financing Documents, taken as a whole.

SECTION 3.06 Compliance with ERISA. Each of Holdings and its Subsidiaries and
each ERISA Affiliate has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan, and has not incurred any liability under
Title IV of ERISA (i) to the PBGC other than a liability to the PBGC for
premiums under Section 4007 of ERISA or (ii) in respect of a Multiemployer Plan
which has not been discharged in full when due.

SECTION 3.07 Taxes. Each of Holdings and its Subsidiaries has filed all
applicable United States Federal income tax returns and all other material tax
returns which are required to be filed by it and has paid all taxes stated to be
due in such returns or pursuant to any assessment received by it, except for
(a) taxes the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and (b) such returns or taxes which, if
not filed or paid, would not constitute a Material Adverse Effect. The charges,
accruals and reserves on the books of Holdings and its Subsidiaries in respect
of taxes or other similar governmental charges, additions to taxes and any
penalties and interest thereon are, in the opinion of the Borrowers, adequate.

SECTION 3.08 Environmental Compliance. Except as described in the Disclosed
Matters: (a) Holdings and its Subsidiaries have obtained and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
(“Permits”) which are required under Environmental Laws and necessary for their
operations, except for such failures to obtain or comply with such Permits as
would not have a Material Adverse Effect; (b) no notice, citation, summons,
complaint, or enforcement action has been issued, and, to the best knowledge of
Borrowers, no investigation is pending, concerning any alleged failure of
Holdings or any Subsidiary to have a required Permit, any alleged violation of
Environmental Law or a Permit by Holdings or any Subsidiary, or any use,
generation, treatment, storage, disposal or release of a Hazardous Material by
Holdings or any Subsidiary or Predecessor, except for such event or events as
would not individually or in the aggregate have a Material Adverse Effect;
(c) to the best knowledge of Borrowers, neither Holdings nor any of its
Subsidiaries nor its Predecessor has used, generated, transported, stored,
disposed, discharged, released or threatened to release any Hazardous Materials
on, from or under the Real Property which would result in a violation of or
liability under Environmental Law, except for such violations or liabilities as
would not, individually or in the aggregate, constitute a Material Adverse
Effect or be materially adverse to the interests of the Lenders; (d) to the best
knowledge of Borrowers, no condition exists on the Real Property that violates
or creates liability under the Environmental Laws which would individually or in
the aggregate, constitute a Material Adverse Effect; and (e) there are no Liens
under Environmental Laws on the interests of any Credit Party in any Real
Property, and no governmental actions have been taken, or to Borrowers’
knowledge are pending, which could subject such property to such Liens.
Notwithstanding anything to the contrary herein, no representation or warranty
is made by the Borrowers under this Section 3.08 as to any environmental
conditions or activities of Predecessor, or any violation or liability resulting
therefrom, to the extent that the United States Government has assumed
responsibility for such condition, activity, violation or liability.

SECTION 3.09 Properties.

(a) As of the Effective Date, each of Holdings and its Restricted Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property reflected on the balance sheet described in Section 3.04(a) (other than
assets which are the subject of a Capital Lease Obligation), except for
(i) minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) uranium inventory and other property owned by Customers of the
Credit Parties and other third parties for which a corresponding liability in
favor of such Customers or third parties is reflected in such balance sheet.

(b) Except to the extent set forth on Schedule 3.09(b), each of Holdings and its
Restricted Subsidiaries owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by Holdings and its Restricted Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10 Compliance with Laws and Agreements. Each of Holdings and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (except for
Environmental Laws which are the subject of Section 3.08), except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each of Holdings and its
Restricted Subsidiaries is in compliance with all indentures, agreements and
other instruments binding upon it or its property, and has all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.11 Investment and Holding Company Status. Neither Holdings nor any of
its Restricted Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

SECTION 3.12 Full Disclosure. All written information (including electronic
communications) furnished at or prior to the Effective Date by the Borrowers to
the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any of the Transactions (including information deemed
delivered if otherwise in Holdings’ filings with the Securities and Exchange
Commission and available on its website) is, taken as whole and in light of the
circumstances under which such information is furnished, true and accurate in
all material respects on the date as of which such information is furnished, and
true and accurate in all material respects on the date as of which such
information is stated or certified. It is understood that the foregoing is
limited to the extent that (i) projections have been made in good faith by the
management of Holdings and its Restricted Subsidiaries and in the view of
management of Holdings and its Restricted Subsidiaries are based upon
assumptions believed to be reasonable in light of all information known to
management as of the Effective Date, and (ii) no representation or warranty is
made as to whether the projected results will be realized, it being understood
that projections are subject to significant uncertainties.

SECTION 3.13 Security Interest. The Security Agreement creates and grants to the
Administrative Agent, for its own benefit and for the benefit of the Lenders,
legal, valid and perfected first priority (except as permitted pursuant to
Section 6.02 hereof) Liens in the Collateral identified therein. Such Collateral
is not subject to any other Liens whatsoever, except Liens permitted by
Section 6.02 hereof.

SECTION 3.14 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Credit Parties, taken as
a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Credit Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Credit Parties, taken
as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Credit Parties, taken as a whole, will not have
unreasonably small capital with which to conduct their business in which they
are engaged as such business is now conducted and is proposed to be conducted
after the Effective Date.

(b) Neither Borrower intends to, or believes that it or any other Credit Party
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any other
Credit Party and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any other Credit Party.

(c) Neither Borrower believes that final judgments against Holdings or any
Restricted Subsidiary in actions for money damages presently pending will be
rendered at a time when, or in an amount such that, they will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum reasonable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered). The
cash flow of Holdings and its consolidated Restricted Subsidiaries, after taking
into account all other anticipated uses of the cash of Holdings and its
consolidated Restricted Subsidiaries (including the payments on or in respect of
debt referred to in paragraph (b) of this Section), will at all times be
sufficient to pay all such judgments promptly in accordance with their terms.

SECTION 3.15 Employee Matters. There are no strikes, slowdowns, work stoppages
or controversies pending or, to the knowledge of the Borrowers, threatened
between any Credit Party and its employees, other than employee grievances
arising in the ordinary course of business, none of which would have, either
individually or in the aggregate, a Material Adverse Effect. The hours worked by
and payments made to employees of the Credit Parties have not been in violation
of the Fair Labor Standards Act, or any other applicable Federal, state, local
or foreign law dealing with such matters, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All material payments due from any Credit Party, or for which
any claim may be made against any Credit Party, on account of wages, vacation
pay and employee health and welfare insurance and other benefits, have been paid
or accrued as a liability on the books of such Credit Party.

SECTION 3.16 Use of Proceeds. The proceeds of the Loans made and Letters of
Credit issued under this Agreement shall be used by the Borrowers for working
capital needs, and for general corporate purposes in the ordinary course of
business, of the Credit Parties and their Subsidiaries (including Permitted
Acquisitions and capital expenditures and ACP Expenditures permitted hereunder),
and to refinance certain existing Indebtedness, including, without limitation,
under the Existing Credit Agreement.

SECTION 3.17 Subsidiaries. Schedule 3.17 sets forth, as of the Effective Date,
all Subsidiaries. The authorized, issued and outstanding Equity Interests in
each Subsidiary consists, on the date hereof, of the Equity Interests described
on Schedule 3.17.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a description of all insurance
maintained by or on behalf of the Credit Parties and their Restricted
Subsidiaries as of the Effective Date. As of the Effective Date, all premiums
due and payable prior to the Effective Date in respect of such insurance have
been paid. The Borrowers believe that the insurance maintained by or on behalf
of the Credit Parties and their Restricted Subsidiaries is adequate.

SECTION 3.19 Foreign Assets Control Regulations, etc.. Neither the making of the
Loans to, or issuance of Letters of Credit on behalf of, the Borrowers nor the
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
neither the Borrowers nor any of their Subsidiaries or Affiliates (a) is or will
become a Person whose property or interests in property are blocked pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such Person. The
Borrowers and their Subsidiaries and Affiliates are in compliance, in all
material respects, with the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans or Letters of Credit will be
used, directly or indirectly, in violation in any material respect of the United
States Foreign Corrupt Practices Act of 1977, as amended. No Credit Party is
engaged in or has engaged in any course of conduct that would reasonably be
expected to subject any of their respective properties to any Lien, seizure or
other forfeiture under any criminal law, racketeer influenced and corrupt
organizations law or other similar laws. None of the Credit Parties or any of
their respective Subsidiaries is named on the list of Specially Designated
Nationals and Blocked Persons maintained by the United States Department of
Treasury Office of Foreign Assets Control.

SECTION 3.20 Material Agreements. All material agreements and contracts to which
any Credit Party is a party or is bound as of the date of this Agreement are
disclosed in Holdings’ filings with the Securities and Exchange Commission.

ARTICLE IV.

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include electronic or telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) O’Melveny & Myers LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such matters relating to
the Credit Parties, this Agreement or the Transactions as the Required Lenders
shall reasonably request, (ii) Peter B. Saba, in-house counsel to the Credit
Parties, covering such matters as may be reasonably requested by the
Administrative Agent and (iii) Morgan Lewis & Bockius LLP, special nuclear
regulatory counsel to the Credit Parties with respect to applicable nuclear laws
and such other matters as may be reasonably requested by the Administrative
Agent. The Borrowers hereby request such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate of the Borrowers,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of Enrichment, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent and the Joint Lead Arrangers shall have received
all fees and other amounts due and payable, on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder.

(f) The Administrative Agent (or its counsel) shall have received the other
Financing Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and shall have determined that all
conditions set forth therein have been satisfied.

(g) With respect to any Liens not permitted pursuant to Section 6.02 hereof, the
Administrative Agent shall have received termination statements in form and
substance satisfactory to it.

(h) Each document (including each Uniform Commercial Code financing statement)
required by law or requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent for its own
benefit and for the benefit of the Lenders a first priority perfected Lien in
the Collateral shall have been properly filed, registered or recorded in each
jurisdiction in which the filing, registration or recordation thereof is so
required or requested, or arrangements reasonably satisfactory to the
Administrative Agent for the filing, registering or recording thereof shall have
been made.

(i) The Administrative Agent shall have received the results of a search of tax
and other Liens, and judgments and of the Uniform Commercial Code filings made
with respect to the Credit Parties in the jurisdictions in which each Credit
Party is organized and such other jurisdictions as the Administrative Agent may
require.

(j) The Administrative Agent shall have received and determined to be in form
and substance reasonably satisfactory to it:

(i) the most recent (dated within forty-five (45) days of the Effective Date)
aging of accounts receivable of the Credit Parties;

(ii) an opening Borrowing Base Certificate that calculates the Borrowing Base as
of a date no more than forty-five (45) days prior to the Effective Date and that
evidences not less than $150,000,000 of Availability on the Effective Date after
giving effect to the transactions occurring on that date and initial copies of
the other reports required to be delivered under Section 5.01(g);

(iii) a copy of the most recent field examination of Holdings’ and its
Restricted Subsidiaries’ books and records;

(iv) evidence of the compliance by the Borrowers with Section 5.02(b) hereof;

(v) the financial statements described in Section 3.04 hereof;

(vi) the 2009 Appraisal;

(vii) all stock certificates evidencing the Equity Interests of each Material
Subsidiary (other than Enrichment) pledged to the Administrative Agent pursuant
to the Security Agreement, together with duly executed in blank undated stock
powers attached thereto;

(viii) a survey of the Customer contracts representing at least 80% of projected
revenue (based on existing contracts) for fiscal years 2010 through 2012 and
comparison of significant provisions with those contained in the model customer
contract;

(ix) a copy of the surety bond and/or standby trust agreement in favor of the
NRC with respect to the ultimate disposal of waste and disposition of depleted
uranium, decontamination and decommissioning of the gaseous diffusion plants
that are the Credit Parties’ responsibility; and

(x) the Facility Letter.

(k) The Administrative Agent shall have received such other documents, and
completed such other reviews, including all material agreements and contracts,
including, without limitation, all agreements with the DOE, Fabricators, the
Tennessee Valley Authority and the Russian government, litigation and taxes, as
the Administrative Agent or its counsel shall reasonably deem necessary;
provided that Holdings and its Subsidiaries shall not be obligated to provide
any information that is “classified” for reasons of national security or foreign
policy, or otherwise restricted from disclosure under applicable laws or
agreements.

(l) The Administrative Agent shall be satisfied with the management information
systems and cash management systems of Holdings and its Restricted Subsidiaries.

(m) The Administrative Agent shall have received in form and substance
reasonably satisfactory to it policies of insurance covering the credit risk
with respect to foreign Receivables assigned to the Administrative Agent.

(n) The Administrative Agent shall have received a current customer list that
includes addresses which the Administrative Agent agrees shall only be used in
the manner and at the times permitted by the Security Agreement.

(o) The Administrative Agent shall be satisfied that the Credit Parties have
designated, in a manner reasonably satisfactory to the Administrative Agent ,
that the Credit Parties’ inventory is subject to the Liens of the Administrative
Agent for the benefit of the Secured Parties.

(p) Prior to or substantially contemporaneously with the initial funding of
Loans on the Effective Date (i) all interest and fees due or outstanding under
the Existing Credit Agreement shall have been paid or shall be paid in full,
(ii) all loans outstanding under the Existing Credit Agreement shall have been
paid or shall be paid in full, (iii) the aggregate commitments of the Lenders
under the Existing Credit Agreement shall have been reduced and such commitments
shall have been reallocated among the Lenders as provided on Schedule 2.01, and
(iv) all letters of credit thereunder shall on the Effective Date become
Existing Letters of Credit hereunder. The Administrative Agent shall have
received evidence reasonably satisfactory to it of the satisfaction of the
conditions set forth in this paragraph.

(q) The Administrative Agent shall have received in form and substance
reasonably satisfactory to it a processor agreement, or, to the extent
previously delivered to the Administrative Agent pursuant to the Existing Credit
Agreement, confirmation thereof, from each of the Fabricators or a good faith
undertaking from the Credit Parties in form and substance reasonably
satisfactory to the Administrative Agent that the Credit Parties will utilize
good faith commercially reasonable efforts to obtain any such agreements or
confirmation, as applicable, not obtained by the Effective Date as promptly as
possible after the Effective Date.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 4:00 p.m., Chicago time, on February 26, 2010 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02 Each Credit Event. The obligation of any Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction on such date of the
following conditions:

(a) The representations and warranties of the Credit Parties set forth in this
Agreement and in the other Financing Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided that any such representations and
warranties that by their express terms are made as of a specific date shall be
true and correct as of such specific date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and the Borrowers
shall otherwise be in compliance with the provisions of Section 2.01, 2.04(b) or
2.05(c), as applicable.

(c) After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, Availability is not less than
the Minimum Availability Amount.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
have been reimbursed, the Borrowers covenant and agree with the Administrative
Agent and Lenders that:

SECTION 5.01 Information. The Borrowers will furnish to the Administrative Agent
and each of the Lenders, subject to confidentiality requirements and it being
understood that (x) neither the Borrowers nor any Subsidiary shall be obligated
to provide any information that is “classified” for reasons of national security
or foreign policy, or otherwise restricted from disclosure under applicable laws
or agreements and (y) the following information may be transmitted to the
Administrative Agent and the Lenders by electronic mail:

(a) within the earlier of (i) ninety (90) days after the end of each fiscal year
or (ii) two (2) Business Days after the date Holdings is required to file its
Annual Report on Form 10K with the Securities and Exchange Commission after the
end of each fiscal year, (A) a consolidated balance sheet and consolidated
income statement showing the financial position of Holdings and its Subsidiaries
as of the close of such fiscal year and the results of their operations during
such year, and (B) a consolidated statement of shareholders’ equity and a
consolidated statement of cash flow, as of the close of such fiscal year,
comparing such financial position and results of operations to such financial
condition and results of operations for the comparable period during the
immediately preceding fiscal year, all the foregoing financial statements to be
audited by PriceWaterhouseCoopers LLP or other independent public accountants
reasonably acceptable to the Administrative Agent (which report shall not
contain any going concern or similar qualification or exception as to scope),
and together with management’s discussion and analysis presented to the
management of Holdings and its Subsidiaries;

(b) within the earlier of (i) forty-five (45) days after the end of each of the
first three (3) fiscal quarters of each fiscal year of Holdings or (ii) two
(2) Business Days after the date Holdings is required to file its Quarterly
Report on Form 10-Q with the Securities and Exchange Commission after the end of
each of the first three (3) fiscal quarters of each fiscal year of Holdings,
unaudited consolidated balance sheets of Holdings and its Subsidiaries as of the
end of such fiscal quarter, together with the related consolidated statements of
income for such fiscal quarter and for the portion of Holdings’ fiscal year
ended at the end of such fiscal quarter and the related consolidated statements
of cash flows and consolidated changes in shareholders’ equity for the portion
of Holdings’ fiscal year ended at the end of such fiscal quarter and in
comparative form the corresponding financial information as at the end of, and
for, the corresponding fiscal quarter of Holdings’ prior fiscal year and the
portion of Holdings’ prior fiscal year ended at the end of such corresponding
fiscal quarter, in each case certified by a Financial Officer of Holdings as
presenting fairly in all material respects the financial position and results of
operations and cash flow of Holdings and its Subsidiaries in accordance with
GAAP consistently applied (except the absence of footnote disclosure and subject
to year-end adjustments), in each case subject to normal year-end audit
adjustments, and, solely for the last month of each fiscal quarter for such
quarter then ending, management’s discussion and analysis presented to the
management of Holdings and its Subsidiaries;

(c) if, at any time, Availability shall fall below an amount equal to the
greater of (i) 20% of the aggregate Commitments of all of the Lenders or (ii)
$60,000,000, then, during the period from the date that Availability fell below
such amount and continuing until the ninetieth (90th) consecutive day on which
Availability exceeds the greater of (i) 20% of the aggregate Commitments of all
of the Lenders or (ii) $60,000,000, within thirty (30) days after the end of
each calendar month, unaudited consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such month, together with the related unaudited
consolidated statements of income for such month and the portion of Holdings’
fiscal year ended at the end of such month and the related consolidated
statements of cash flows and consolidated changes in shareholders’ equity for
the portion of Holdings’ fiscal year ended at the end of such month and, in
comparative form, the corresponding financial information as at the end of, and
for, the corresponding month of Holdings’ prior fiscal year and the portion of
Holdings’ prior fiscal year ended at the end of such corresponding month, in
each case certified by a Financial Officer of Holdings as presenting fairly in
all material respects the financial position and results of operations and cash
flows of Holdings and its Subsidiaries as at the date of, and for the periods
covered by, such financial statements, in accordance with GAAP consistently
applied (except for the absence of footnotes and subject to year-end
adjustments), in each case subject to normal year-end audit adjustments;

(d) concurrently with any delivery under (a)(i), (b)(i) or (c) and within three
(3) Business Days after any delivery under (a)(ii) or (b)(ii), (i) a certificate
of the firm or Person referred to therein, (A) which certificate, in the case of
the certificate of a Financial Officer of Holdings, shall be substantially in
the form of Exhibit 5.01(d) hereto (a “Compliance Certificate”) and shall
(x) certify that, to the best of his or her knowledge, no Default has occurred
(including calculations demonstrating compliance, as of the dates of the
financial statements being furnished, with the covenants set forth in
Sections 6.09 and 6.11 and, to the extent applicable, Section 6.10 hereof) and,
if such a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(y) set forth a computation of the Fixed Charge Coverage Ratio as of the end of
each fiscal quarter (or each month, in the case of any Compliance Certificate
delivered at a time when the Borrowers are required to deliver monthly financial
statements under Section 5.01(c)) for the period of four fiscal quarters most
recently ended (or the period of twelve (12) consecutive months most recently
ended, in the case of any Compliance Certificate delivered at a time when the
Borrowers are required to deliver monthly financial statements under
Section 5.01(c)); and (B) which certificate, in the case of the certificate
furnished by the independent public accountants referred in paragraph (a) above,
may be limited to accounting matters and disclaim responsibility for legal
interpretations, but shall in any event, to the extent available consistent with
industry practice and professional standards, state that to the best of such
accountants’ knowledge, as of the dates of the financial statements being
furnished no Default has occurred under any of the covenants set forth in
Sections 6.09 and 6.11 and, to the extent applicable, Section 6.10 hereof and,
if such a Default has occurred, specifying the nature and extent thereof;
provided, however, that any certificate delivered concurrently with (a) above
shall be accompanied by a supplemental certificate confirming the accuracy of
the accountants’ certificate (and shall in any event include calculations
demonstrating compliance with the covenants set forth in Sections 6.09 and 6.11
and, to the extent applicable, Section 6.10 hereof) and signed by a Financial
Officer of Holdings, (ii) a report showing monthly production levels at the
Paducah Gaseous Diffusion Plant on a trailing twelve (12) month basis until such
time as production level tests under the DOE Agreement are no longer applicable
and (iii) if Holdings has received any Net Proceeds from any issuance of Equity
Interests after the Effective Date but on or prior to the delivery under clause
(a), (b) or (c) (as applicable), a certificate of a Financial Officer of
Holdings, in form reasonably satisfactory to the Administrative Agent,
calculating in reasonable detail the ACP Net Equity Financing Proceeds and
Cumulative Loss Amount as of the end of the fiscal quarter (or, in the case of
any such certificate delivered together with the financial statements provided
pursuant to clause (c), as of the end of the month) then most recently ended;

(e) promptly after the same become publicly available, copies of such
registration statements, annual, periodic and other reports, and such proxy
statements and other information, if any, as shall be filed by Holdings or any
of its Restricted Subsidiaries with the Securities and Exchange Commission
pursuant to the requirements of the Securities Act of 1933, as amended, or the
Exchange Act, if any;

(f) within sixty (60) days after the beginning of each fiscal year, a summary of
business plans and financial operation projections (including with respect to
Capital Expenditures) for Holdings and its Restricted Subsidiaries for such
fiscal year (including quarterly balance sheets, statements of income and of
cash flow) prepared by management and in form, substance and detail (including
principal assumptions provided separately in writing) reasonably satisfactory to
the Administrative Agent;

(g) within fifteen (15) Business Days after the end of each calendar month (or,
if, at any time, Availability shall fall below an amount equal to the greater of
(i) 20% of the aggregate Commitments of all of the Lenders or (ii) $60,000,000,
then, during the period from the date that Availability fell below such amount
and continuing until the ninetieth (90th) consecutive day on which Availability
exceeds the greater of (i) 20% of the aggregate Commitments of all of the
Lenders or (ii) $60,000,000, with such greater frequency as the Administrative
Agent shall request, in its Permitted Discretion), (i) a certificate
substantially in the form of Exhibit 5.01(g) hereto (a “Borrowing Base
Certificate”) executed by a Financial Officer of the Borrowers demonstrating
compliance as at the end of each month (or as of the end of such more frequent
period, as applicable) with the Availability requirements, which shall include a
Borrowing Base calculation, inventory designation, an inventory reconciliation
delineating Credit Party owned inventory versus Customer owned inventory (to the
extent included in the determination of the Borrowing Base or any reserves with
respect thereto), and (ii) an aging schedule of Receivables and a report showing
debit and credit adjustments to Receivables, a reconciliation of Receivables
aging to the general ledger, accounts payable listing and reconciliation of
accounts payable listing to the general ledger, a detailed list of customer
liabilities and deferred revenue accounts, a detailed inventory report, detailed
credit insurance coverage by Customer and binding order backlog information, in
each case in form and detail satisfactory to the Administrative Agent in its
Permitted Discretion;

(h) from and after the earlier to occur of (i) any transfer of any material
assets by the Borrowers to the ACP Companies and the commencement of commercial
operations by the American Centrifuge Project and (ii) the delivery of such
financial statements to any lender(s) to one or more of the ACP Companies,
(A) within the earlier of (x) ninety (90) days after the end of each fiscal year
and (ii) two (2) Business Days after the date Holdings is required to file its
Annual Report on Form 10K with the Securities and Exchange Commission,
consolidating balance sheets and statements of operations, stockholders’ equity
and cash flows as of the end of and for such year for Holdings and its
Subsidiaries (including without limitation, the ACP Companies), setting forth in
each case in comparative form the figures for the previous fiscal year, all
certified by a Financial Officer of Holdings as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its Subsidiaries (including without limitation, the ACP Companies) in
accordance with GAAP, consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, and (B) within the earlier of
(x) forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings and (y) two (2) Business Days after the
date Holdings is required to file its Quarterly Report on Form 10-Q with the
Securities and Exchange Commission with respect to each of the first three
fiscal quarters of each fiscal year of Holdings, consolidating balance sheets
and statements of operations, stockholders’ equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year
for Holdings and its Subsidiaries (including without limitation, the ACP
Companies), setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
Holdings as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its Subsidiaries (including without
limitation, the ACP Companies) in accordance with GAAP, consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes;

(i) as soon as practicable, copies of Form 327 to be submitted to the NRC
containing inventory reporting as at September 30 of each year and copies of
Form 742 and Form A200 relating to the Credit Parties’ annual inventory
reconciliation with the “Nuclear Materials Management Safeguard System” (in each
case, only to the extent such inventory is included in the determination of the
Borrowing Base or any reserves with respect thereto) and copies of all material
financial, inventory and operational compliance reports, forms, filings, loan
documents and financial information (including information relating to DOE Lease
Turnover Obligations, tails disposition and any other indemnity obligations)
submitted to governmental agencies (including the DOE and the NRC) (excluding
documents generated in the ordinary course), subject, in each case, to any
confidentiality requirements, material financial reports distributed to its
equity holders and all reports submitted to the issuer of the Credit Parties’
foreign credit Receivables policy;

(j) promptly upon becoming aware thereof, notice to the Administrative Agent of
the execution of or termination of a material contract of any Borrower or any
Restricted Subsidiary with a Customer, the DOE, the NRC or the Tennessee Valley
Authority or the failure to fulfill an order under such a material contract with
a Customer;

(k) within thirty (30) days after the beginning of each fiscal year and more
frequently as may be requested by the Administrative Agent, a report showing the
Customer base and Customer corporate credit ratings (for all Customers that have
corporate credit ratings);

(l) as soon as possible and in any event within ten (10) days of the filing
thereof, copies of all tax returns filed by any Credit Party with the U.S.
Internal Revenue Service;

(m) periodic updates, but no less frequently than once each fiscal year, of
estimated DOE Lease Turnover Obligations;

(n) to the extent that the results of the Specified Entity are consolidated with
those of Holdings in the financial statements delivered pursuant to
Sections 5.01(a), (b) or (c), within the earlier of (i) five (5) Business Days
after the same are filed with the applicable regulatory authorities and (ii) two
(2) Business Days after receipt by the Borrowers, financial statements of the
Specified Entity; and

(o) such other information as the Administrative Agent or any Lender may
reasonably request.

SECTION 5.02 Maintenance of Property; Insurance.

(a) The Borrowers will keep, and will cause each Restricted Subsidiary to keep,
all material properties used or useful in its business as then conducted in good
working order and condition, ordinary wear and tear and loss or damage from
casualty excepted.

(b) The Borrowers will maintain, and will maintain on behalf of each Restricted
Subsidiary, to the extent commercially available, (i) physical damage insurance
on substantially all its real and personal property in the United States
(including all Collateral and books and records relating to any proceeds of
Collateral other than Accounts, Deposit Accounts, Equity Interests, Instruments,
Copyright Collateral, Patent Collateral and Trademark Collateral (Equity
Interests, Copyright Collateral, Instruments, Patent Collateral and Trademark
Collateral being defined in the Security Agreement)) on an “All Risks” form
subject to normal exclusions (including the perils of flood and quake) on a
repair and replacement cost basis for all such property in an amount not less
than $700,000,000 (subject to a deductible amount or retention not to exceed
$55,000,000, and consequential loss coverage for extra expense, (ii) public
liability insurance in an amount not less than $100,000,000, excluding risks
covered by an agreement of indemnification between Enrichment and the Department
of Energy or other government agency; and risks of public liability arising from
nuclear incidents occurring outside the United States, and (iii) such other
insurance coverage in such amounts and with respect to such risks relating to
the Credit Parties’ Collateral as the Required Lenders may reasonably request.
All such insurance, except for the share of Credit Parties’ property insurance
underwritten by NIIRA Limited, which shall not exceed $150,000,000, shall be
provided by insurers having an A.M. Best policyholders rating of not less than
A- as of the Effective Date. Prior to the Effective Date, the Borrowers will
cause the Administrative Agent to be named as an insured party or loss payee, on
behalf of the Administrative Agent and Lenders, on each insurance policy
covering risks relating to any of the Collateral and books and records relating
to any proceeds of Collateral and as an additional insured on all other
insurance referenced in the first sentence of this Section 5.02(b). Each such
insurance policy in effect during the term of this Agreement shall include
effective waivers by the insurer of all claims for insurance premiums against
the Administrative Agent or any other Person entitled to the benefits of the
Security Agreement, provide that all insurance proceeds in excess of deductible
amounts or retentions which are payable in respect of losses relating to
Collateral and books and records shall be adjusted with and payable to the
Administrative Agent (except so long as no Default has occurred and is
continuing any loss which is less than $1,000,000 may be adjusted with and
payable to the Credit Parties), and provide that no cancellation or termination
thereof shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof. The Administrative Agent will
consult with the Borrowers before agreeing to any adjustment of insurance
proceeds covered by the preceding sentence. Net Proceeds of insurance received
by any Borrower or any Restricted Subsidiary if not applied to acquire other
assets or property within the timelines provided in Section 2.09(b)(ii) hereof
or in the case of business interruption insurance promptly applied to the
operation of Credit Parties’ business shall be applied to prepay Loans in
accordance with Section 2.09(c) hereof. During the occurrence and continuance of
an Event of Default, the Net Proceeds of insurance received by any Borrower or
any Restricted Subsidiary shall be maintained in a cash collateral account with
the Administrative Agent and may be, upon notice to the Borrowers, setoff and
applied to prepay outstanding principal and interest on the Loans. In addition
to insurance for physical damage and public liability, the Borrowers shall
continue to maintain, and shall continue to maintain on behalf of each
Restricted Subsidiary, the foreign credit Receivable insurance in effect on the
Effective Date covering the Customers and countries then in effect with the
deductibles, coverage limits and insuring percentages then in effect, with such
changes as may be approved by the Administrative Agent in its Permitted
Discretion. The Borrowers will deliver, and will deliver on behalf of each
Restricted Subsidiary, to the Administrative Agent (i) on the Effective Date and
within ninety-five (95) days after the end of each fiscal year of Holdings, a
certificate dated such date showing the total amount of insurance coverage as of
such date, (ii) from time to time true and complete copies of such insurance
policies of the Credit Parties (or, if the Credit Parties do not have such
insurance policies in their possession, evidence thereof) relating to such
insurance coverage as the Required Lenders through the Administrative Agent may
request, (iii) within fifteen (15) days of receipt of notice from any insurer, a
copy of any notice of cancellation or material adverse change in coverage from
that existing on the date of this Agreement and (iv) within fifteen (15) days of
any cancellation or nonrenewal of coverage by the Credit Parties, notice of such
cancellation or nonrenewal.

(c) The Borrowers shall cause all DOE Collateral consisting of natural uranium
feed material or other uranium inventory transferred by the DOE to be maintained
in specifically designated cylinders and physically separated from Eligible
Inventory, and shall maintain separate written or electronic records identifying
all Receivables constituting DOE Collateral.

SECTION 5.03 Compliance with Laws. The Borrowers will comply, and cause each
Subsidiary to comply, with all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities (including ERISA and the rules and
regulations thereunder, but excluding Environmental Laws which are the subject
of Section 5.06) except where failure to comply would not have a Material
Adverse Effect, or where the necessity of compliance therewith is being
contested in good faith by appropriate proceedings.

SECTION 5.04 Inspection of Property, Books and Records. The Borrowers will keep,
and will cause each Restricted Subsidiary to keep, proper books of record and
account reflecting their business and activities; and will permit, and will
cause each Restricted Subsidiary to permit, upon reasonable notice,
representatives of any Lender at such Lender’s expense to visit and inspect any
of their respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, senior employees and independent
public accountants, all during normal business hours and as often as may
reasonably be desired (but not so as to materially interfere with the business
of the Borrowers or any of their Restricted Subsidiaries); provided that the
Borrowers may, at their option, have one or more employees or representatives
present at any such inspection, examination or discussion; provided, further,
that each of the foregoing shall be subject to compliance with applicable laws
and the Borrowers and their Restricted Subsidiaries shall not be obligated to
provide any information that is “classified” for reasons of national security or
foreign policy, or otherwise restricted from disclosure under applicable laws or
agreements. At the Borrowers’ expense, the Administrative Agent (a) shall have
the right to audit, up to two times each fiscal year (provided that (x) if a
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to conduct audits as often as the
Administrative Agent may request in the exercise of its Permitted Discretion and
(y) if Availability shall fall below an amount equal to the greater of (1) 20%
of the aggregate Commitments of all of the Lenders or (2) $60,000,000, then,
during the period from the date that Availability fell below such amount and
continuing until the ninetieth (90th) consecutive day on which Availability
exceeds the greater of (1) 20% of the aggregate Commitments of all of the
Lenders or (2) $60,000,000, the Administrative Agent shall have the right to
conduct audits as often as the Administrative Agent may request in the exercise
of its Permitted Discretion), the existence and condition of the Collateral and
to review compliance with the Financing Documents, (b) shall have the right to
retain an inventory appraiser to appraise the inventory Collateral once each
fiscal year (provided that, if a Default or Event of Default shall have occurred
and be continuing, the Administrative Agent shall have the right to retain
appraisers to appraise the inventory Collateral as often as the Administrative
Agent may request in the exercise of its Permitted Discretion) and (c) shall
have the right to obtain independent reports regarding the uranium markets,
including, spot market value information. The Borrowers will enter into
agreements (in form and substance satisfactory to the Administrative Agent in
its Permitted Discretion) with the Administrative Agent and
PriceWaterhouseCoopers LLP (or such other nationally recognized independent
public accounting firm as may be selected by the Borrowers and which is
reasonably satisfactory to the Administrative Agent in its Permitted Discretion)
providing annual verifications of Customer account balances and inventory counts
in a manner reasonably satisfactory to the Administrative Agent.

SECTION 5.05 Use of Proceeds. The proceeds of the Loans made and Letters of
Credit issued under this Agreement shall be used by the Borrowers for working
capital needs and general corporate purposes in the ordinary course of business
of the Credit Parties and their Subsidiaries (subject to the limitations set
forth in Section 6.03 through 6.07), including without limitation, Permitted
Acquisitions and capital expenditures and ACP Expenditures permitted hereunder),
and to refinance certain existing Indebtedness, including, without limitation,
under the Existing Credit Agreement. None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.

SECTION 5.06 Environmental Matters. The Borrowers will keep and maintain, and
will cause their Subsidiaries to keep and maintain, all Real Property and each
portion thereof in compliance in all material respects with all applicable
Environmental Laws and, except for the Disclosed Matters, promptly notify the
Administrative Agent in writing (attaching a copy of any pertinent written
material) of (a) any and all material compliance enforcement, cleanup, removal
or other governmental or regulatory actions instituted, completed or threatened
in writing against the Borrowers or their Subsidiaries by a Governmental
Authority pursuant to any applicable Environmental Laws; (b) any and all
material claims made or threatened in writing by any Person against Borrowers
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from any Hazardous Materials; (c) discovery by any senior officer
(vice president or above) of a Borrower or any Subsidiary of any material
occurrence or condition on any Real Property or real property adjoining or in
the vicinity of such Real Property that would reasonably be expected to cause
the interests of any Credit Party in such Real Property or any part thereof to
be subject to any restrictions on the ownership, occupancy, transferability or
use of such Real Property by any Credit Party or create material liability on
the part of any Credit Party under any applicable Environmental Laws; (d) any
proceeding for the suspension or termination of a Permit required under
Environmental Laws for the operation of the business of the Credit Parties; or
(e) any part of the interests of any Credit Party in any Real Property that is
or will be subject to a lien imposed under Environmental Law.

SECTION 5.07 Taxes. The Borrowers will, and will cause each of their
Subsidiaries to, pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon the Borrowers and their Subsidiaries
or upon their respective income or profits or in respect of their respective
property before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise, which, if unpaid,
would give rise to Liens upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
(i) any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the applicable party, shall have set aside on its books adequate reserves with
respect thereto, and such contest operates to suspend collection of the
contested tax, assessment, charge, levy or claims and enforcement of a Lien or
(ii) any tax, assessment, charge, levy or claims, the failure to pay and
discharge when due which, individually or in the aggregate would not have a
Material Adverse Effect.

SECTION 5.08 Security Interests. The Borrowers will at all times take, or cause
to be taken, and will cause their Restricted Subsidiaries to at all times take,
or cause to be taken, all actions necessary to maintain the Liens in favor of
the Administrative Agent under the Security Agreement as valid and perfected
Liens, subject only to Liens permitted under Section 6.02, and supply all
information to the Administrative Agent necessary for such maintenance.

SECTION 5.09 Existence, Conduct of Business. The Borrowers will, and will cause
each of their Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.10 Litigation and Other Notices. The Borrowers will give the
Administrative Agent and the Lenders prompt written notice of the following:

(a) (i) the issuance by any court or Governmental Authority of any injunction,
order, decision or other restraint (A) prohibiting, or having the effect of
prohibiting, the making of the Loans, or invalidating, or having the effect of
invalidating, any provision of this Agreement or the other Financing Documents
or (B) that would materially adversely affect the Lenders’ ability to enforce
any payment obligations hereunder, or (ii) the initiation of any litigation or
similar proceeding seeking any such injunction, order, decision or other
restraint;

(b) the filing or commencement of any action, suit or proceeding against the
Borrowers or any of their Subsidiaries, whether at law or in equity or by or
before any arbitrator or Governmental Authority, (i) which is brought by or on
behalf of any Governmental Authority (excluding notices from or on behalf of a
Governmental Authority regarding immaterial non-compliance by the Borrowers or
any of their Subsidiaries resulting from routine inspections), or in which
injunctive or other equitable relief is sought or which alleges criminal
misconduct or (ii) as to which it is probable (within the meaning of Statement
of Financial Accounting Standards No. 5) that there will be an adverse
determination and which, if adversely determined, would (A) reasonably be
expected to result in liability of the Borrowers or their Restricted
Subsidiaries in an aggregate amount of $5,000,000 or more, not reimbursable by
insurance, or (B) materially impair the ability of a Borrower or any Restricted
Subsidiary to perform its material obligations under this Agreement, any Note or
any other Financing Document to which it is a party;

(c) (i) any Default or (ii) any failure by the Borrowers or their Subsidiaries
to comply with the provisions of the DOE Agreement, any other agreement with the
DOE, the NRC, the Russian government, OAO Techsnabexport or the Tennessee Valley
Authority (other than any agreement with the Tennessee Valley Authority entered
into in the ordinary course of business relating to the supply, enrichment or
processing of uranium products), or any other material contract or agreement
which would reasonably be expected to result in a Material Adverse Effect, in
each case, specifying the nature and extent thereof and the action (if any)
which is proposed to be taken with respect thereto;

(d) notices given or received (with copies thereof) with respect to any Material
Indebtedness for borrowed money;

(e) notices given or received (with copies thereof) with respect to the foreign
credit Receivable insurance maintained by the Credit Parties;

(f) the execution and delivery by any Credit Party of any Swap Agreement or any
amendment thereto;

(g) the execution and delivery by any Credit Party of any material amendment,
modification or supplemental agreement to the DOE Agreement or any other
agreement with the DOE, the NRC, the Russian government, OAO Techsnabexport or
the Tennessee Valley Authority (other than any agreement with the Tennessee
Valley Authority entered into in the ordinary course of business and relating to
the supply, enrichment or processing of uranium products);

(h) any loss, damage or destruction of any Collateral resulting from a Casualty
Event having a value in excess of $10,000,000; and

(i) any development in the business or affairs of a Borrower or any Restricted
Subsidiary which has had or could reasonably be expect to have a Material
Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

SECTION 5.11 Additional Grantors and Guarantors; Further Assurances.

(a) The Borrowers will, and will cause all of their Material Subsidiaries to,
promptly inform the Administrative Agent of the creation or acquisition of any
Subsidiary (subject to the provisions of Section 6.04), to cause each Material
Subsidiary not in existence on the date hereof to enter into a Guarantee in form
and substance satisfactory to the Administrative Agent and to execute the
Security Agreement, as applicable, as a grantor, to cause the direct parent of
each such Material Subsidiary to pledge all of the Equity Interests of such
Material Subsidiary pursuant to the Security Agreement, to cause each such
Material Subsidiary to pledge its accounts receivable and all other assets
pursuant to the Security Agreement, and, in connection with any of the
foregoing, to provide such resolutions, certificates and opinions of counsel as
shall be requested by the Administrative Agent in its Permitted Discretion;
provided that the Credit Parties shall not be required (i) to pledge more than
65% of the Equity Interests of any Foreign Subsidiary whose Equity Interests are
owned directly by a Domestic Subsidiary, (ii) to pledge any Equity Interests of
any Foreign Subsidiary whose Equity Interests are owned by another Foreign
Subsidiary, (iii) to cause any Foreign Subsidiary to enter into a Guarantee, or
(iv) to cause any Foreign Subsidiary to pledge its accounts receivable or other
assets. For the avoidance of doubt, (A) notwithstanding any provision of any
Financing Document to the contrary, (x) no ACP Company shall be required to
become a Guarantor or Credit Party hereunder or to enter into any Financing
Document, (y) no ACP Company shall be required to pledge its assets as
Collateral and (z) the Equity Interests of any ACP Company shall not constitute
Collateral or otherwise be required to be pledged under any Financing Document
and (B) nothing contained in this Agreement or any other Financing Document
shall prohibit or restrict the Borrowers from causing any Restricted Subsidiary
which is not a Material Subsidiary from entering into a Guarantee of the
Obligations and executing the Security Agreement and other applicable Financing
Documents to the same extent and in the same manner as would be required under
this Section 5.11 if such Subsidiary were a Material Subsidiary.

(b) Without limiting the foregoing, each Credit Party will, and will cause each
Material Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Financing Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Security
Agreement or any other Financing Document, all at the expense of the Credit
Parties.

SECTION 5.12 Cash Management Arrangements. The Borrowers will, and will cause
each of the other Credit Parties to, maintain such cash management systems and
banking arrangements (including the establishment of lockboxes and deposit
account control arrangements) as provided for in the Security Agreement and on
terms satisfactory to the Administrative Agent in its Permitted Discretion.

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
have been reimbursed, the Borrowers covenant and agree with the Lenders and the
Administrative Agent that:

SECTION 6.01 Indebtedness. The Borrowers will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Financing Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

(c) Indebtedness of the Borrowers or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (ii) no
Default or Event of Default shall have occurred and be continuing and (iii) the
aggregate principal amount of all Indebtedness incurred pursuant to this
subparagraph (c) from and after the Effective Date shall not exceed $10,000,000;

(d) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof, in accordance with the terms hereof, provided that such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary and
such Indebtedness was not incurred in contemplation of such Person becoming a
Restricted Subsidiary;

(e) Guarantees permitted by Section 6.04;

(f) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business and Indebtedness in respect of surety and appeal bonds and
performance bonds issued in the ordinary course of business or in connection
with an Approved Capital Expenditure Program;

(g) Indebtedness of any Credit Party to any other Credit Party;

(h) Banking Services Obligations and Swap Obligations entered into in the
ordinary course of business and not for speculative purposes;

(i) Subordinated Indebtedness; provided that no such Subordinated Indebtedness
shall (i) be guaranteed by Holdings or any Restricted Subsidiary (unless such
guarantee is expressly subordinated to the Loans and LC Exposure on terms
consistent with the subordination provisions contained in Exhibit D hereto or
otherwise satisfactory to the Administrative Agent in its Permitted Discretion),
(ii) be secured by any property of Holdings or any Restricted Subsidiary,
(iii) bear cash interest at a rate greater than 15% per annum, (iv) provide for
any prepayment or repayment of all or any portion of the principal thereof prior
to six (6) months after the Maturity Date, (v) contain more restrictive
covenants than those contained herein or (vi) contain any cross default
provisions;

(j) Indebtedness in respect of: (i) the Convertible Notes; or (ii) other
convertible notes, high yield notes or similar debt securities issued by
Holdings, which other convertible notes, high yield notes or similar debt
securities (x) do not provide for any required payment, prepayment or repayment
of all or any portion of the principal thereof prior to six (6) months after the
Maturity Date, and (y) are unsecured;

(k) unsecured Indebtedness not otherwise satisfying the criteria set forth in
clauses (b), (d), (e), (f), (g), (i) or (j) above or (l) through (n) below;
provided that (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the aggregate principal amount of all outstanding
Indebtedness incurred pursuant to this subparagraph (k) from and after the
Effective Date shall not exceed $20,000,000;

(l) Indebtedness owing to one or more Governmental Authorities or
quasi-Governmental Authorities, including without limitation, the Ohio
Department of Development or any of its affiliates, successors or assigns, in an
aggregate principal amount not to exceed $25,000,000 at any time;

(m) any extension, renewal, replacement or refinancing of Indebtedness permitted
by any of clauses (b) through (f) or (j) through (l) of this Section 6.01;
provided that (i) such extension, renewal, replacement or refinancing does not
increase the principal amount (excluding fees, premium, if any, and costs of
issuance) of the Indebtedness that is being extended, renewed, replaced or
refinanced, except for increases in the principal amount of non-recourse
Indebtedness to the then fair market value of the assets pledged as security for
such Indebtedness, (ii) the Indebtedness resulting from such extension, renewal,
replacement or refinancing shall have a weighted average life to maturity that
is no shorter than the Indebtedness that is being extended, renewed, replaced or
refinanced, (iii) if the Indebtedness that is being extended, renewed, replaced
or refinanced is secured by property or assets of the Credit Parties or any
Restricted Subsidiary, the Indebtedness resulting from such extension, renewal,
replacement or refinancing shall be secured only by substantially the same
property or assets that were originally pledged to secure the Indebtedness that
is being extended, renewed, replaced or refinanced and (iv) if the Indebtedness
that is being extended, renewed, replaced or refinanced is Subordinated
Indebtedness, the Indebtedness resulting from such extension, renewal,
replacement or refinancing shall be Subordinated Indebtedness permitted by
Section 6.01(i);

(n) advances and deposits received by or on behalf of a Credit Party or
Restricted Subsidiary from customers, processors and vendors in the ordinary
course of business and escrow arrangements entered into by a Credit Party or
Restricted Subsidiary; and

(o) Indebtedness in respect of the Oak Ridge IRB Transaction.

SECTION 6.02 Liens. The Borrowers will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter owned by the Borrowers or any Restricted
Subsidiary, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of a Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02, and replacements
Liens on such property or assets securing any extension, renewal, replacement or
refinancing of any Indebtedness permitted by Section 6.01(b) or 6.01(e) (to the
extent the Guarantee relates to Indebtedness permitted under Section 6.01(b));
provided that such extension, renewal, replacement or refinancing is also
permitted by Section 6.01(m);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by a Borrower or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Restricted Subsidiary after the date hereof prior
to the time such Person becomes a Restricted Subsidiary (and the products and
proceeds thereof) and replacement Liens on such property or assets securing any
extension, renewal, replacement or refinancing of the Indebtedness secured by
such Lien permitted by Section 6.01(m); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be and (ii) such Lien
shall not apply to any other property or assets of the Borrowers or any
Restricted Subsidiary (other than the products and proceeds of the sale or
disposition by a Borrower or any Restricted Subsidiary of any such property or
asset or of a casualty event in respect thereof);

(d) Liens on assets financed or acquired with the proceeds of, and securing,
Indebtedness permitted under Section 6.01(c) or 6.01(e) (to the extent the
Guarantee relates to Indebtedness permitted under Section 6.01(c)) and any Liens
permitted to secure any extension, renewal, replacement or refinancing of such
Indebtedness permitted by Section 6.01(m);

(e) Liens created by the Financing Documents in favor of the Administrative
Agent and the Lenders;

(f) [Reserved];

(g) [Reserved];

(h) licenses, leases or subleases permitted hereunder granted to others not
interfering in any material respect in the business of the Borrowers or any of
their Restricted Subsidiaries;

(i) written or electronic records maintained by the Borrowers or their
Restricted Subsidiaries in their own names or in the name of a third party,
which record natural uranium, enriched uranium, separative work units and/or
other nuclear material or components held by or for the Borrowers or their
Restricted Subsidiaries that are owned by the named account holders;

(j) Liens on equipment and machinery (and the products and proceeds thereof)
securing Indebtedness permitted under Section 6.01(l) or any renewal,
replacement or refinancing thereof permitted by Section 6.01(m);

(k) Liens securing Indebtedness permitted under Section 6.01(f) on assets of the
type customarily securing such Indebtedness;

(l) Liens granted in favor of the DOE on DOE Collateral securing the obligations
of the Borrowers to the DOE, provided that, within five (5) Business Days after
granting any such Lien, the Borrowers shall have provided to the Administrative
Agent copies of the DOE Security Agreement pursuant to which such Liens have
been granted, all Uniform Commercial Code financing statements to be filed in
connection therewith and any agreements or other documents to be entered into in
connection therewith;

(m) Liens on the Equity Interests of the ACP Companies in favor of any ACP
Lender; and

(n) Liens on inventory of the Borrowers in favor of any ACP Lender to secure a
Guarantee permitted under Section 6.04(p), provided that (i) such Liens are
expressly junior and subordinate to the Liens on such inventory in favor of the
Administrative Agent, (ii) no such Liens shall cover any inventory of the
Borrowers not also subject to a Lien in favor of the Administrative Agent and
(iii) the Administrative Agent and the ACP Lender shall have entered into an
intercreditor agreement with respect to such Liens in form and substance
satisfactory to the Administrative Agent and the Required Lenders.

Notwithstanding anything to the contrary set forth herein, the Borrowers will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Lien in favor of any Person (other than the Administrative
Agent) on (i) any intellectual property of the Borrowers and their Restricted
Subsidiaries (other than Liens permitted under Sections 6.02(a), 6.02(b),
6.02(c), 6.02(d) and 6.02(h)), or (ii) the Equity Interests of Enrichment unless
in the case of clause (i) or (ii) the Administrative Agent is concurrently
granted a Lien on such collateral on a first priority basis.

SECTION 6.03 Fundamental Changes.

(a) The Borrowers will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with a Borrower or any Restricted Subsidiary, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) any assets of a Borrower or any Restricted Subsidiary, or the
Equity Interests in any Restricted Subsidiary (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve.

(b) The Borrowers will not, and will not permit any of their Restricted
Subsidiaries (i) to engage to any material extent in any business other than
businesses of the type conducted by the Borrowers and their Subsidiaries on the
date hereof and businesses reasonably related thereto, or (ii) to change its
fiscal year to something other than a March 31, September 30 or December 31 year
end.

(c) Notwithstanding the foregoing clauses (a) and (b), the Borrowers and their
Restricted Subsidiaries may:

(i) purchase and sell, transfer, lease or otherwise dispose of inventory and
equipment in the ordinary course;

(ii) sell worn out, obsolete, scrap or surplus assets not to exceed $1,000,000
in the aggregate in any fiscal year;

(iii) make Capital Expenditures (subject to Section 6.11 to the extent such
Capital Expenditures constitute ACP Expenditures);

(iv) liquidate Permitted Investments;

(v) make Investments and Guarantees permitted by Sections 6.01 and 6.04;

(vi) dispose of assets resulting from a Casualty Event, subject to the
provisions of Section 2.09;

(vii) merge or consolidate any Restricted Subsidiary (other than Enrichment)
into Holdings, Enrichment or any other wholly-owned Restricted Subsidiary
(except that no Restricted Subsidiary which is not a Foreign Subsidiary shall be
merged or consolidated into a Foreign Subsidiary);

(viii) merge or consolidate Holdings or any Restricted Subsidiary with any third
party Person to the extent permitted by Section 6.04; provided that (w) Holdings
or such wholly-owned Restricted Subsidiary is the surviving entity, (x) no
Change in Control results therefrom, (y) no Default then exists or would result
therefrom and (z) the Borrowers and their Restricted Subsidiaries execute such
amendments to the Financing Documents as the Administrative Agent may determine
in its Permitted Discretion are necessary to enable such surviving corporation
to become a Guarantor hereunder (to the extent not already a Credit Party) and
to cause the Administrative Agent to obtain a first priority Lien (subject only
to Liens permitted by Section 6.02) on the assets of the surviving corporation
as contemplated by the Financing Documents (to the extent not already in
effect);

(ix) transfer or dispose of assets to any Borrower or to a wholly-owned Material
Subsidiary (provided that no Restricted Subsidiary which is not a Foreign
Subsidiary shall transfer or dispose of its assets to a Foreign Subsidiary), or
dissolve or liquidate any Restricted Subsidiary (other than Enrichment) provided
that the Borrowers or any Material Subsidiary (other than a Foreign Subsidiary)
succeeds to all material assets of the dissolved or liquidated Restricted
Subsidiary and the Administrative Agent maintains its Liens on all such material
assets (with the priority existing immediately prior to such liquidation) as
contemplated by the Financing Documents;

(x) transfer or dispose of assets (excluding (A) any inventory, accounts
receivable or other Collateral (provided that the Administrative Agent may, in
its Permitted Discretion, permit Collateral other than inventory, accounts
receivable or Equity Interests in Enrichment or any Guarantor constituting a
Material Subsidiary to be transferred or disposed of pursuant to this
Section 6.03(c)(x), subject to the limitations set forth below in this
Section 6.03(c)(x)), (B) any Equity Interests in Enrichment or any Guarantor
constituting a Material Subsidiary and (C) any ACP Property or Equity Interests
of an ACP Company) for which the Net Proceeds received by any Borrower or any
Restricted Subsidiary, when added to the aggregate Net Proceeds of all such
dispositions made during that fiscal year, does not exceed an amount equal to
2.5% of the book value of consolidated total assets of Holdings and its
Restricted Subsidiaries as of the last day of the immediately preceding fiscal
year and which does not result in a Material Adverse Effect;

(xi) make dispositions or transfers listed on Schedule 6.03;

(xii) grant licenses with respect to their intellectual property rights subject
to Section 6.02(h);

(xiii) sell, lease, dispose or transfer, free and clear of any and all Liens
created by the Financing Documents, ACP Property to the ACP Companies, provided
that (A) no Event of Default has occurred and is continuing or would result
therefrom and (B) the Borrowers shall have provided to the Administrative Agent
prior written notice of such sale, lease, disposal or transfer, which notice
shall specify in reasonable detail the ACP Property being sold, leased, disposed
or transferred; and

(xiv) sell, lease, dispose or transfer the Equity Interests of any ACP Company.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers will not, and will not permit any of their Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (collectively,
“Investments”), except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

(b) Investments outstanding on the Effective Date and, in the case of any such
Investment in an amount exceeding $100,000, identified in Schedule 6.04, and any
renewals, amendments and replacements thereof that do not increase the amount
thereof;

(c) Guarantees by any Credit Party or any Restricted Subsidiary of Indebtedness
or other obligations of any other Credit Party permitted under Section 6.01
(subject in the case of Indebtedness permitted under Section 6.01(i) to the
limitations on Guarantees described therein);

(d) indemnities made and surety bonds issued in the ordinary course of business
or in connection with an acquisition permitted by this Agreement;

(e) indemnities made in the Financing Documents;

(f) Guarantees made in the ordinary course of business; provided that such
Guarantees are not (i) of Funded Indebtedness except to the extent such
Indebtedness is Indebtedness of a Credit Party permitted pursuant to
Section 6.01 or (ii) of any ACP Project Financing;

(g) advances, loans, extensions of credit or capital contributions by any Credit
Party to any Credit Party and purchases by any Credit Party of Equity Interests
in any other Credit Party;

(h) advances, loans or extensions of credit by any Credit Party or any
Restricted Subsidiary to officers, directors, employees and agents of such
Credit Party or such Restricted Subsidiary (i) in the ordinary course of
business for travel, entertainment or relocation expenses not to exceed $500,000
in the aggregate for all Credit Parties and Restricted Subsidiaries at any one
time outstanding and (ii) relating to indemnification or reimbursement of such
officers, directors, employees and agents in respect of liabilities relating to
their service in such capacities;

(i) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(j) accounts, chattel paper and notes receivable arising from the sale or lease
of goods or the performance of services in the ordinary course of business and
any Investments received in satisfaction or partial satisfaction thereof;

(k) Capital Expenditures (other than ACP Expenditures (which are, for the
avoidance of doubt, permitted subject to Section 6.04(o)) and Liens not
prohibited by this Agreement;

(l) Permitted Acquisitions;

(m) Investments consisting of advances to the vendor under the Russian Contract
in accordance with such contract and other advances in the ordinary course of
business to vendors against purchases of inventory, equipment, power, goods or
services which the Borrowers or any of their Restricted Subsidiaries is
obligated to purchase in the future;

(n) Investments in newly formed Restricted Subsidiaries and additional
Investments in existing Restricted Subsidiaries that are not Credit Parties;
provided that (i) if such Investment is made in connection with a Permitted
Acquisition, such acquisition shall comply with each of the conditions set forth
in the definition of “Permitted Acquisition”, (ii) if any newly formed or
existing Restricted Subsidiary becomes a Material Subsidiary as a result of such
Investment, the Credit Parties shall comply with Section 5.11, (iii) the
aggregate amount of such Investment together with the aggregate amount of all
other Investments made pursuant to this subparagraph (n) from and after the
Effective Date shall not exceed $10,000,000, (iv) the Availability Percentage
during the period of four (4) consecutive fiscal quarters most recently ended
prior to the consummation of such Investment (determined on a pro forma basis
after giving effect to such Investment and the financing thereof as if such
Investment and such financing had been consummated on the first day of such
period) shall be not less than 30%, (v) the Fixed Charge Coverage Ratio for the
period of twelve consecutive months most recently ended prior to the
consummation of such Investment (determined on a pro forma basis after giving
effect to such Investment and the financing thereof as if such Investment and
such financing had been consummated on the first day of such period) shall be
not less than 1.25 to 1.00 and (vi) the Borrowers shall have delivered to the
Administrative Agent a Borrowing Base Certificate and certificate of a Financial
Officer setting forth reasonably detailed calculations demonstrating compliance
with the minimum Availability Percentage and minimum Fixed Charge Coverage Ratio
requirements set forth in clauses (iv) and (v) above;

(o) Investments and Guarantees consisting of ACP Expenditures (including
Investments in Equity Interests of the ACP Companies to the extent such
Investments constitute ACP Expenditures) to the extent permitted under
Section 6.11;

(p) Investments consisting of Guarantees by the Borrowers in favor of any ACP
Lender with respect to the payment and performance by the ACP Companies of their
obligations in respect of any ACP Project Financing, provided that, to the
extent Article Tenth of the Certificate of Incorporation of Holdings as in
effect on the Effective Date or any similar provision in the Certificate of
Incorporation of Holdings remains in effect as of the time of such ACP Project
Financing, any such ACP Lender shall have entered into a written agreement in
favor of the Administrative Agent and the Lenders pursuant to which such ACP
Lender shall have (i) effectively waived and agreed not assert or avail itself
of any rights that such ACP Lender may have under or in respect of such
provision or under or in respect of any compromise or arrangement referred to in
such provision and (ii) not to vote in favor of any such compromise or
arrangement unless such compromise or arrangement is supported by the Required
Lenders, such agreement to be reasonably satisfactory in form and substance to
the Administrative Agent; and

(q) Investments in the Specified Entity in an aggregate amount from and after
the Effective Date not to exceed $2,500,000.

SECTION 6.05 Prepayment or Modification of Indebtedness; Modification of
Operating Documents.

(a) The Borrowers will not, and will not permit any of their Restricted
Subsidiaries to, directly or indirectly prepay, redeem, purchase, retire,
refinance, refund, replace or convert any Funded Indebtedness, except
(i) prepayments or redemptions of the Loans and other Indebtedness under the
Financing Documents, (ii) refinancings, refundings or replacements of
Indebtedness permitted by Section 6.01(m), (iii) conversion of the Convertible
Notes into common stock of Holdings (including, so long as no Default or Event
of Default shall have occurred and be continuing, the payment of up to
$5,000,000 in cash in the aggregate from and after the Effective Date in respect
of any fractional shares remaining after any such conversion of the Convertible
Notes), and (iv) as otherwise expressly permitted under Section 6.06; and
provided that nothing herein shall prohibit the Borrowers or any Restricted
Subsidiary from making regularly scheduled payments of principal, interest and
fees (or any mandatory prepayment in respect of any Casualty Event or asset sale
permitted under this Agreement) in respect of any Indebtedness (other than
Subordinated Indebtedness) permitted under Section 6.01.

(b) The Borrowers will not, and will not permit any of their Restricted
Subsidiaries to, modify, amend or alter (i) their operating agreements,
certificates or articles of incorporation or other constitutive documents in a
manner which would reasonably be expected to have a Material Adverse Effect or
would otherwise be materially disadvantageous to the Lenders or (ii) (A) any
provision of any instrument, agreement or other document evidencing or governing
any Subordinated Indebtedness to the extent such modification, amendment or
alteration would result in such Subordinated Indebtedness not being in
compliance with Section 6.01(i) or (B) any subordination provision of any
instrument, agreement or other document evidencing or governing any Subordinated
Indebtedness.

SECTION 6.06 Restricted Payments. The Borrowers will not, and will not permit
any of their Restricted Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payments, except (a) any Restricted
Subsidiary may pay dividends or distributions to any Credit Party and any
Restricted Subsidiary which is not a Credit Party may pay dividends or
distributions to another Restricted Subsidiary; (b) the Credit Parties may make
regularly scheduled payments of interest and fees in respect of Subordinated
Indebtedness permitted under Section 6.01(i), in each case, to the extent
permitted under the subordination provisions with respect thereto (provided that
such subordination provisions meet the requirements set forth in the definition
of “Subordinated Indebtedness” hereunder); (c) Holdings may declare and pay
dividends or distributions in securities issued by Holdings (but not in cash or
other property) to the holders of Equity Interests in Holdings (other than the
Convertible Notes, except as permitted under Section 6.06(d)); and (d) Holdings
may make regularly scheduled payments of interest and fees in respect of the
Convertible Notes and the other payments in respect of the Convertible Notes
permitted by clause (iii) of Section 6.05(a).

SECTION 6.07 Transactions with Affiliates. The Borrowers will not, and will not
permit any of their Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrowers or their Restricted
Subsidiaries than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Credit Parties and
transactions between any Credit Party and any Restricted Subsidiary that is not
a Credit Party, in each case to the extent such transactions are not otherwise
prohibited under this Agreement or the other Financing Documents, (c) any
Restricted Payment permitted by Section 6.06, (d) loans and advances to
officers, directors, employees and agents permitted under Section 6.04(h),
(e) fees and compensation paid to, and customary indemnity and reimbursement
provided on behalf of, officers, directors, employees and agents of the
Borrowers or any of their Subsidiaries, (f) employment agreements entered into
by the Borrowers or any of their Subsidiaries in the ordinary course of
business, (g) transactions between any Credit Party and any ACP Company that are
(i) otherwise expressly permitted under this Agreement or (ii) not otherwise
prohibited under this Agreement and are at prices and on terms and conditions
not less favorable to the Borrowers or their Restricted Subsidiaries than could
be obtained on an arm’s-length basis from unrelated third parties and
(h) transactions between any Credit Party and the Specified Entity that are
(i) described on or contemplated in Schedule 6.07(h) or (ii) not otherwise
prohibited under this Agreement and are at prices and on terms and conditions
not less favorable to the Borrowers or their Restricted Subsidiaries than could
be obtained on an arm’s-length basis from unrelated third parties.

SECTION 6.08 Restrictive Agreements. The Borrowers will not, and will not permit
any of their Restricted Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrowers or any
of their Restricted Subsidiaries to create, incur or permit to exist Liens on
the Collateral in favor of the Administrative Agent pursuant to the Financing
Documents (or Liens on the Collateral in favor of any other agent or group of
lenders that replaces or refinances the Loans and other obligations of the
Borrowers to the Lenders and the Administrative Agent hereunder), or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrowers or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrowers or any other Restricted Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or any asset pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary or asset that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to Liens permitted by this Agreement (other than second lien Indebtedness
permitted to be incurred or secured under Section 6.04(p)) if such restrictions
or conditions apply only to the specific property or assets subject to such
permitted Lien, or the proceeds thereof, and (v) clause (a) of the foregoing
shall not apply to customary provisions in leases, licenses and other contracts
restricting the assignment thereof.

SECTION 6.09 Minimum Availability. The Borrowers shall not permit Availability
at any time to be less than the Minimum Availability Amount.

SECTION 6.10 Fixed Charge Coverage. If, at any time, Availability shall fall
below $75,000,000, then during the period commencing on the first Business Day
on which Availability fell below $75,000,000 and continuing until the ninetieth
(90th) consecutive day on which Availability exceeds $75,000,000 (the “Fixed
Charge Applicable Period”), the Borrowers shall not permit the Fixed Charge
Coverage Ratio as of the end of each fiscal quarter during the Fixed Charge
Applicable Period to be less than 1.00 to 1.00 for the period of four
consecutive fiscal quarters most recently ended; provided, however, that

(a) if at any time during the Fixed Charge Applicable Period the Borrowers are
required to provide monthly financial statements to the Lenders pursuant to
Section 5.01(c), the Fixed Charge Coverage Ratio shall be calculated at the end
of each calendar month for the period of twelve consecutive months then most
recently ended; and

(b) a breach of the Fixed Charge Coverage Ratio when so tested during a Fixed
Charge Applicable Period shall not be cured by a subsequent increase of
Availability above the applicable limit set forth above.

SECTION 6.11 ACP Expenditures. Notwithstanding anything to the contrary set
forth in this Agreement, the Borrowers shall not permit the aggregate amount of
all ACP Expenditures (other than ACP Expenditures made with ACP Specified Grant
Proceeds) made by the Credit Parties and their Restricted Subsidiaries from and
after the Effective Date to exceed the sum of (1) an amount equal to (x) the ACP
Expenditures Base Amount minus (y) the aggregate amount of Investments made in
reliance on Section 6.04(q) plus (2) the ACP Net Equity Financing Proceeds (the
“Aggregate ACP Expenditures Amount”), provided that the amount of ACP
Expenditures attributable to Guarantees under clause (a) of the definition of
“ACP Expenditures” at any time shall be limited to the maximum liability at such
time of any Borrower or Restricted Subsidiary acting as guarantor thereunder for
the payment of guaranteed obligations and, if and as such liability is reduced
or increased with the passage of time or otherwise, the portion of ACP
Expenditures attributable to such Guarantee shall be reduced or increased, as
applicable, in a corresponding amount, it being understood that once such
liability is eliminated, the Guarantee will no longer count against any
applicable limit on ACP Expenditures hereunder, provided further that

(a) if Availability shall fall below (or, after giving pro forma effect to any
ACP Expenditure and the financing thereof, would fall below) an amount equal
$75,000,000 (an “ACP Expenditure Reduction Event”):

(i) the aggregate amount of all ACP Expenditures (other than ACP Expenditures
made with ACP Specified Grant Proceeds) made during all ACP Expenditure
Reduction Periods over the term of this Agreement shall not exceed the lesser of
(A) the Aggregate ACP Expenditures Amount less all ACP Expenditures made prior
to the date of the proposed ACP Expenditure and (B) $25,000,000; and

(ii) (A) the aggregate amount of ACP Expenditures (other than ACP Expenditures
made with ACP Specified Grant Proceeds) that may be made in any calendar month
during an ACP Expenditure Reduction Period shall not exceed the lesser of (x)
$5,000,000 and (y) the aggregate amount of ACP Expenditures permitted under
clause (a)(i) above and (B) the Borrowers shall provide a written certification
to the Administrative Agent and the Lenders of the use and purpose of such ACP
Expenditure in reasonable detail during such ACP Expenditure Reduction Period;
and

(b) no such ACP Expenditures (other than ACP Expenditures made with ACP
Specified Grant Proceeds) shall be permitted if an Event of Default has occurred
and is continuing or would result therefrom.

For the avoidance of doubt, the parties hereto acknowledge and agree that
nothing in this Section 6.11 or in any other provision of any Financing Document
shall restrict the ability of the Credit Parties and their Restricted
Subsidiaries to transfer, contribute, spend, invest or otherwise dispose of ACP
Specified Grant Proceeds for activities related to the American Centrifuge
Project.

ARTICLE VII.

Events of Default

SECTION 7.01 Events of Default and Remedies. Each of the following events shall
constitute an “Event of Default” hereunder, if the same shall occur for any
reason whatsoever, whether voluntary or involuntary, by operation of law or
otherwise:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan, the Revolving
Credit Commitment Fee or any other fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Financing Document, within three (3) days after the same shall become due
and payable (other than when caused by an administrative error on the part of
the Administrative Agent, but such amount shall be payable immediately upon
correction of any such error), whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(c) any representation or warranty made or deemed made by any Credit Party in
the Financing Documents, or in any report, certificate, financial statement or
other document furnished pursuant to the Financing Documents, shall prove to
have been incorrect in any material respect (or, if such representation or
warranty is by its terms qualified by concepts of materiality, in any respect)
as of the date when made or deemed made;

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02(b), 5.02(c), 5.04 (with respect to
permitting audits and appraisals), 5.05, 5.08, 5.09 (with respect to any Credit
Party’s existence), 5.10(c) or 5.12 or in Article VI;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement of such Credit Party contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Financing
Document, and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of receipt by such Credit Party of notice thereof
from the Administrative Agent (which notice shall be given at the request of any
Lender) or after any officer of such Credit Party obtains knowledge thereof;

(f) (i) default shall be made with respect to any Material Indebtedness of any
Credit Party if the effect of any such default shall be to accelerate, or to
permit (with or without the giving of notice, the lapse of time or both) the
holder or obligee of such Indebtedness (or any trustee on behalf of such holder
or obligee) at its option to accelerate the maturity of such Indebtedness, or
(ii) a “Fundamental Change” (as such term is defined in the Convertible Note
Indenture) which, under the terms of the Convertible Note Indenture, permits the
holders of the Convertible Notes to require Holdings to repurchase or redeem the
Convertible Notes for cash (other than as permitted by Section 6.05) shall
occur, and such “Fundamental Change” shall not have been cured or waived within
the applicable grace period (if any) set forth in the Convertible Note
Indenture;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(g) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(i) any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (not covered by insurance where the carrier has accepted
responsibility) shall be rendered against any Credit Party or any combination
thereof and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any material assets of any Credit Party to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(l) a Change in Control shall occur;

(m) any of the Financing Documents shall for any reason cease to be, or shall be
asserted by any Person obligated thereunder not to be, a legal, valid and
binding obligation of such Person, including the improper filing by such Person
of an amendment or termination statement relating to a filed financing statement
describing the Collateral, or any Lien on any material portion of the Collateral
purported to be created by any of such Financing Documents shall for any reason
cease to be, or be asserted by any Person granting any such Lien not to be a
valid, first priority perfected Lien (except to the extent otherwise permitted
under any of the Financing Documents);

(n) any material damage to, or loss, theft or destruction of, any material
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty continuing
for more than thirty (30) consecutive days beyond the coverage of any applicable
business interruption insurance, if in the case of any of the foregoing, any
such event or circumstance would reasonably be expected to have a Material
Adverse Effect; or

(o) default under or failure by the Borrowers to comply with any term or
provision of the Lease Agreement dated July 1, 1993 between the DOE and
Enrichment (as the same may from time to time be amended, modified, supplemented
or restated in accordance with its terms), the DOE Agreement (other than those
terms or provisions related to the deployment milestones for the American
Centrifuge Project) or any other material contract or agreement with the DOE or
the Russian Contract, or any exercise by the DOE of its rights or remedies under
the DOE Agreement, which, in each case, would reasonably be expected to result
in a Material Adverse Effect.

SECTION 7.02 Remedies. If an Event of Default shall occur, then, in every such
event (other than an Event of Default with respect to any Credit Party described
in clause (g) or (h) of Section 7.01), and at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may (with the
consent of the Required Lenders), and at the request of the Required Lenders
shall, by notice to the Borrowers, take any one or more of the following
actions, at the same or different times: (a) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (b) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, (c) require that the Borrowers
deposit cash collateral in an amount equal to 105% of the L/C Exposure in
accordance with Section 2.04(j) or (d) exercise any other rights or remedies
available under the Financing Documents or applicable law; and in case of any
Event of Default with respect to the Credit Parties described in clause (g) or
(h) of Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. If an
Event of Default shall have occurred and be continuing, then, notwithstanding
anything to the contrary set forth herein or in any other Financing Document, if
the Administrative Agent shall reasonably determine that Exigent Circumstances
exist, the Administrative Agent shall not be required to obtain the consent of
the Required Lenders prior to taking such actions as the Administrative Agent,
in its reasonable judgment, deems necessary to preserve or protect the
Collateral or any portion thereof.

SECTION 7.03 Performance by the Administrative Agent. If, upon the occurrence
and during the continuance of any Event of Default and upon not less than seven
(7) days prior written notice by the Administrative Agent to the Borrowers, any
Credit Party shall fail to perform any covenant or agreement in accordance with
the terms of the Financing Documents, the Administrative Agent may, at the
direction of Required Lenders, perform or attempt to perform such covenant or
agreement on behalf of the applicable Credit Party. In such event, the Borrowers
shall, at the request of the Administrative Agent, promptly pay any amount
expended by the Administrative Agent or the Lenders in connection with such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable default rate from and including the date of
such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Credit Party under any Financing
Document. The Administrative Agent may be obligated to pay certain amounts to
the financial institutions party to the cash management and control agreements
executed pursuant hereto from time to time, including without limitations, fees
owed to such financial institutions arising from their lock box and other
deposit account services and amounts sufficient to reimburse such financial
institutions for the amount of any item deposited in the related account which
is returned unpaid. In the event either the Administrative Agent is required to
pay any such amounts, the Administrative Agent shall notify the Borrowers and
Borrowers shall promptly pay any amount so expended by the Administrative Agent
to the Administrative Agent together with interest at the applicable default
rate from and including the date of such expenditure to but excluding the date
that such expenditure is paid in full. Amounts due and unpaid under this
Section 7.03 may be funded as Swingline Loans or Revolving Loans subject to the
applicable terms and conditions of this Agreement.

ARTICLE VIII.

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent both as administrative agent and collateral
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Financing Documents, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder and under the other
Financing Documents shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrowers or
their Subsidiaries or other Affiliates thereof as if it were not the
Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Financing Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
thereby that the Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for any failure to disclose, any
information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrowers or
a Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

With respect to the release of Collateral, the Lenders hereby irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
property covered by this Agreement or the other Financing Documents (i) upon
termination or expiration of the Commitments, the payment and satisfaction of
all obligations arising with respect to the Loans, all fees and expenses, the
expiration or termination of all the Letters of Credit and the reimbursement of
all LC Disbursements; or (ii) constituting property being sold or disposed of in
compliance with the provisions of the Financing Documents (and the
Administrative Agent may rely in good faith conclusively on any certificate
stating that the property is being sold or disposed of in compliance with the
provisions of the Financing Documents, without further inquiry); provided,
however, that (x) the Administrative Agent shall not be required to execute any
release on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (y) such release shall not in any manner discharge, affect or impair any
Liens upon all interests retained, all of which shall continue to constitute
part of the property covered by the Financing Documents.

With respect to perfecting security interests in Collateral which, in accordance
with Article 9 of the Uniform Commercial Code or any comparable provision of any
Lien perfection statute in any applicable jurisdiction, can be perfected only by
possession, each Lender hereby appoints each other Lender its agent for the
purpose of perfecting such interest. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent, and, promptly upon the Administrative
Agent’s request, shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions. Each Lender agrees that
it will not have any right individually to enforce or seek to enforce this
Agreement or any other Financing Document or to realize upon any Collateral for
the Loans, it being understood and agreed that such rights and remedies may be
exercised only by or with the approval of the Administrative Agent.

In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against any Credit Party or any other Person
obligated under the Financing Document, the Administrative Agent is authorized,
to the fullest extent permitted by applicable law, to file a proof of claim on
behalf of itself and the Lenders in such proceeding for the total amount of
obligations owed by such Person. With respect to any such proof of claim which
the Administrative Agent may file, each Lender acknowledges that without
reliance on such proof of claim, such Lender shall make its own evaluation as to
whether an individual proof of claim must be filed in respect of such
obligations owed to such Lender and, if so, take the steps necessary to prepare
and timely file such individual claim.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank, or an Affiliate of any such commercial bank. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article,
Section 2.15(d) and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to and
waives any claim based upon such conflict of interest.

Each Lender and Issuing Bank hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Credit Parties and will rely significantly upon the
Credit Parties’ books and records, as well as on representations of the Credit
Parties’ personnel and that the Administrative Agent undertakes no obligation to
update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, and it will not share the Report
with any Credit Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

The parties hereto agree that the titles Joint Book Manager, Joint Lead
Arranger, Syndication Agent and Documentation Agent are honorary and confer no
duties upon such agents except as a Lender hereunder, provided that the Joint
Book Managers, Joint Lead Arrangers, Syndication Agent and Documentation Agent
shall be entitled to the rights and benefits specifically provided for herein.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile transmission, as follows:

(i) if to the Borrowers or to any other Credit Party, to USEC Inc. at 6903
Rockledge Drive, Bethesda, Maryland 20817, Attention: Treasurer (Tel. No.
301-564-3309; Fax No. 301-564-3237) with copies for informational purposes only
to Maritza U.B. Okata, Esq., O’Melveny & Myers LLP, 1625 Eye Street NW,
Washington, DC 20006 (Tel. No. 202-220-5050; Fax No. 202-383-5114);

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A., 270 Park Avenue, 44th Floor, New York, NY 10017,
Attention: Kim N. Nguyen, Account Officer (Tel. No. 212-270-0398; Fax No.
646-534-2274) with copies for information purposes only to David L. Ruediger,
Esq., Edwards Angell Palmer & Dodge LLP, 111 Huntington Avenue, Boston,
Massachusetts 02199 (Tel. No. 617-239-0266; Fax No. 617-227-4420); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by (i) the means set forth in Section 9.01(a) above, (ii) e-mail
and Intralinks or other nationally recognized internet or intranet websites and
(iii) such other means of electronic communications as may be approved by the
Administrative Agent and the Lenders. All such notices and other communications
(x) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient,
(y) posted to Intralinks or another nationally recognized Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (x) of
notification that such notice or communication is available and identifying the
website address and (z) sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed given when received. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to each of them hereunder by electronic
communications other than those set forth in clauses (i) through (iii) above
pursuant to procedures approved by each such party; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Financing Document or consent to any departure by the Borrowers there from
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Financing Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders or (ii) in the
case of any other Financing Document, except as otherwise expressly provided
therein, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Credit Party or Credit Parties that are party
thereto, with the consent of the Required Lenders; provided that no such
agreement pursuant to clause (i) and/or clause (ii) above shall (A) increase the
Commitment of any Lender without the written consent of such Lender or increase
the aggregate amount of the Commitments (except as otherwise permitted under
Section 2.07) without the consent of each Lender, (B) reduce the principal
amount of any Loan, Note or LC Disbursement or reduce the rate of interest
thereon (other than the determination not to charge an increased rate of
interest after an Event of Default) (it being agreed that changes to
Availability Percentage or any component definitions thereof shall not
constitute a reduction in the rate of interest), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(C) postpone the Maturity Date or the scheduled date of payment of the principal
amount of any Loan (other than pursuant to Section 2.09(b) hereof) or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (D) change Sections 2.16(b) or 2.16(d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (E) increase the
advance rates set forth in the definition of Borrowing Base (except that this
provision will not restrict the authority of the Administrative Agent to impose
or remove reserves on the Borrowing Base), or add new categories of eligible
assets to, or broaden the criteria for inclusion of eligible assets in, the
Borrowing Base, in each case, in a manner that would have the effect of
increasing the Borrowing Base or Availability by more than a de minimis amount,
without the written consent of each Lender, (F) increase the maximum permitted
LC Exposure, increase the maximum amount of Protective Advances that may be
outstanding at any time, release all or a material portion of the Collateral
(other than any ACP Property in accordance with the terms hereof), release any
Guarantor constituting a Material Subsidiary (or any Collateral consisting of
Equity Interests in any Guarantor which is a Material Subsidiary), subordinate
the Liens of the Administrative Agent, or with respect to any other Indebtedness
of the Borrowers cause the Liens of the Administrative Agent to be pari passu
with the Liens securing such other Indebtedness, in each case, with respect to
all or substantially all of the Collateral (other than the Indebtedness
permitted to be incurred pursuant to Section 2.07 or other Indebtedness that is
permitted to be outstanding pursuant to Section 6.01), or subordinate the
repayment of all or any substantial part of the Obligations to the repayment of
any other Indebtedness, without the written consent of each Lender or (G) change
any of the provisions of this Section or the definition of “Required Lenders” or
“Protective Advances” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Swingline Lender or the Issuing Bank hereunder without the prior written consent
of the Administrative Agent, the Swingline Lender or the Issuing Bank, as the
case may be.

(c) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement within one hundred fifty (150) days thereafter, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.13 and 2.15, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.14 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and the Syndication Agent and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Syndication Agent, in connection with the
syndication and distribution (including without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein and the preparation and negotiation of the Financing Documents (whether
or not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the administration of
the Financing Documents or any amendments, modifications or waivers of the
provisions of the Financing Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) during the continuance of a Default, all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the
Financing Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, subject to the
limitations set forth in this Agreement, without limiting the generality of the
foregoing, reasonable costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination; provided that that up to two field examinations will
be conducted each year unless (x) a Default or Event of Default shall have
occurred and be continuing (in which case there shall be no limitation on the
number or frequency of field examinations) or (y) Availability shall fall below
an amount equal to the greater of (1) 20% of the aggregate Commitments of all of
the Lenders or (2) $60,000,000 (in which case, during the period from the date
that Availability fell below such amount and continuing until the ninetieth
(90th) consecutive day on which Availability exceeds the greater of (1) 20% of
the aggregate Commitments of all of the Lenders or (2) $60,000,000, there shall
be no limitation on the number or frequency of field examinations);

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the Permitted Discretion of the
Administrative Agent;

(iv) taxes, fees and other charges (other than Excluded Taxes) for (A) lien and
title searches and title insurance and (B) recording mortgages, filing financing
statements and continuations, and other actions reasonably necessary to perfect,
protect, and continue the Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any Credit Party under
the Financing Documents that such Credit Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.16(c).

(b) The Borrowers shall jointly and severally indemnify the Administrative Agent
the Joint Lead Arrangers, the Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
(other than Indemnified Taxes and Other Taxes for which indemnification shall be
made pursuant to Section 2.15 and Excluded Taxes), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds there from (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Liability related in any way to the
Borrowers or any of their Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claim, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor and may be funded as Swingline Loans or Revolving Loans in
accordance with the applicable terms and conditions of this Agreement.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including an Affiliate
of the Issuing Bank that issues any Letter of Credit) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent,
the Issuing Bank and the Borrowers, provided that no consent of the Borrowers
shall be required (x) for an assignment to an assignee that is a Lender, an
Affiliate of a Lender or an Approved Fund immediately prior to giving effect to
such assignment or (y) if an Event of Default has occurred and is continuing .

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless the
Borrowers and the Administrative Agent otherwise consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section, any
Note or Notes subject to such assignment and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register, provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05, 2.15(d), 2.16(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Upon notice
to the Borrowers, to the extent requested by assignee and, if applicable, the
assigning Lender, at the Borrowers’ expense, the Borrowers shall execute and
deliver to the Administrative Agent in exchange for such surrendered Notes, new
Notes to the order of the assignee in an amount equal to the portion of the
Commitments assumed by it pursuant to such Assignment and Assumption and, if the
assigning Lender has retained any Commitment hereunder, new Notes to the order
of the assigning Lender in an amount equal to the Commitment retained by it
hereunder.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree, to the fullest extent permitted under
applicable law, that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.15 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.15(f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Notes issued to such
Lender to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.13, 2.14, 2.15, 9.03 and 9.12 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the Joint Lead Arrangers constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or its
Restricted Subsidiaries against any of and all the obligations of the Borrowers
or their Restricted Subsidiaries now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The applicable Lender shall notify the Borrowers and the Administrative Agent of
each set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09 GOVERNING LAW; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION
LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION, BUT IN ANY EVENT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
for the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or their properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’(involved in the extension of credit to the Borrowers) directors,
officers, employees and agents, including accountants, rating agencies,
portfolio management servicers, legal counsel, service providers and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the written consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrowers or any Subsidiary. In addition,
each of the Administrative Agent, the Issuing Bank and the Lenders agrees that
it will not, without the prior written consent of the Borrowers, reference the
Borrowers or the Transactions in any advertisement, including any tombstones. In
addition, each Lender, Agent and Issuing Bank may disclose the existence of this
Agreement and the information about this Agreement to market data collectors and
similar service providers to the lending industry, in each case, to the extent
such information has been disclosed in Holdings’ periodic filings with the
Securities and Exchange Commission or to the extent the Borrowers have given
their prior written consent (such consent not to be unreasonably withheld or
delayed). For the purposes of this Section, “Information” means all information
received from the Borrowers or any of their Subsidiaries relating to the
Borrowers or any of their Subsidiaries or their businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrowers or
any of their Subsidiaries; provided that, in the case of information received
from the Borrowers or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary, each
of the Administrative Agent, the Issuing Bank and the Lenders agrees that any
information relating to the Credit Parties’ Customers or their contracts with
its Customers shall not be disclosed to any Person (other than legal counsel)
without Borrowers’ express written consent.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE CREDIT PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14 Subordination by Credit Parties. Each Borrower, individually and on
behalf of each other Credit Party, hereby agrees that all present and future
Indebtedness of any Credit Party to another Credit Party (“Intercompany
Indebtedness”) shall be subordinate and junior in right of payment and priority
to the Loans and all other obligations of the Borrowers and the other Credit
Parties to the Administrative Agent and the Lenders, and each Borrower,
individually and on behalf of each other Credit Party, agrees not to, during the
existence of a Default, make, demand, accept or receive any payment in respect
of any present or future Intercompany Indebtedness, including, without
limitation, any payment received through the exercise of any right of setoff,
counterclaim or cross claim, or any collateral therefor, unless and until such
time as the Loans and all other obligations of the Borrowers and the other
Credit Parties to the Administrative Agent and the Lenders shall have been
indefeasibly paid in full. So long as no Default shall have occurred and be
continuing and no Default shall be immediately caused thereby and such
Intercompany Indebtedness is permitted by the terms of this Agreement, the
Credit Parties may make and receive such payments in respect of any present or
future Intercompany Indebtedness as shall be customary in the ordinary course of
the Credit Parties’ business. Without in any way limiting the foregoing, in the
event of any insolvency or bankruptcy proceedings, or any receivership,
liquidation, reorganization, dissolution or other similar proceedings relative
to any Credit Party or to its businesses, properties or assets, the Lenders
shall be entitled to receive payment in full of the Loans and all other
obligations of the Borrowers and the other Credit Parties to the Administrative
Agent and the Lenders before any Credit Party shall be entitled to receive any
payment in respect of any present or future Intercompany Indebtedness.

SECTION 9.15 USA Patriot Act. Each Lender hereby notifies the Credit Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), such Lender is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each Credit Party
and other information that will allow such Lender to identify such Credit Party
in accordance with the Patriot Act.

SECTION 9.16 Qualifications Regarding Credit Party Disclosures. Notwithstanding
anything to the contrary set forth herein, in no event shall any Credit Party be
required to provide in any exhibit or schedule hereto, or in response to any
disclosure required hereunder or any under Financing Document (including any
annex, exhibit or schedule thereto), any information that is “classified” for
reasons of national security or foreign policy under applicable laws, and each
of the Credit Parties’ representations and warranties hereunder and thereunder
and the annexes, exhibits and schedules hereto and thereto are so qualified.

SECTION 9.17 Restatement. As of the date hereof, the terms conditions,
agreements, covenants, representations and warranties set forth in the Existing
Credit Agreement are hereby amended, restated, replaced and superseded in their
entirety by this Agreement, provided that nothing herein shall impair or
adversely affect the continuation of the liability and obligations of the Credit
Parties under the Existing Credit Agreement as amended hereby and nothing herein
shall be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Indebtedness and other
obligations and liabilities of the Credit Parties evidenced by or arising under
the Existing Credit Agreement or the other Existing Financing Documents as
amended hereby (it being understood, however, that accrued interest and fees
under the Existing Credit Agreement are being paid by the Borrowers on the
Effective Date in accordance with Section 4.01(p)), and the liens and security
interests in favor of the Administrative Agent securing such Indebtedness and
other obligations and liabilities, which shall not in any manner be impaired,
limited, terminated, waived or released, except as expressly provided herein or
in the other Financing Documents. Notwithstanding the foregoing, each party
hereto acknowledges and agrees that non-compliance with any provision of the
Existing Credit Agreement or the other Existing Financing Documents, if any,
prior to the Effective Date is hereby waived.

[remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

USEC INC.

By: /s/ John C. Barpoulis
Name: John C. Barpoulis
Title: Senior Vice President and Chief Financial
Officer


UNITED STATES ENRICHMENT CORPORATION

By: /s/ John C. Barpoulis
Name: John C. Barpoulis
Title: Senior Vice President and Chief Financial
Officer


ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent

By: /s/ Kim Nguyen
Name: Kim Nguyen
Title: Vice President


2

LENDERS:

JPMORGAN CHASE BANK, N.A.

By: /s/ Kim Nguyen
Name: Kim Nguyen
Title: Vice President


3

LENDERS:

WACHOVIA CAPITAL FINANCE
CORPORATION (NEW ENGLAND)

By: /s/ Jerry L. Jansen
Name: Jerry L. Jansen
Title: Senior Director


LENDERS:

UBS LOAN FINANCE LLC

By: /s/ Irja R. Otsa
Name: Irja R. Otsa
Title: Associate Director


By: /s/ Mary E. Evans
Name: Mary E. Evans
Title: Associate Director


TABLE OF CONTENTS

Page

                  ARTICLE I.DEFINITIONS
    2  
Section 1.01
  Defined Terms     2  
Section 1.02
  Classification of Loans and Borrowings     39  
Section 1.03
  Terms Generally     39  
Section 1.04
  Accounting Terms; GAAP     40  
Section 1.05
  Joint and Several Obligations; Borrowers’ Agent     40   ARTICLE II.THE
CREDITS
    40  
Section 2.01
  Commitments     40  
Section 2.02
  Loans and Borrowings     41  
Section 2.03
  Requests for Borrowings     41  
Section 2.04
  Letters of Credit     42  
Section 2.05
  Funding of Borrowings.     47  
Section 2.06
  Interest Elections     51  
Section 2.07
  Termination, Reduction and Increase of Commitments     52  
Section 2.08
  Repayment of Loans; Evidence of Debt     54  
Section 2.09
  Prepayment of Loans     55  
Section 2.10
  Fees     58  
Section 2.11
  Interest     59  
Section 2.12
  Alternate Rate of Interest     60  
Section 2.13
  Increased Costs     61  
Section 2.14
  Break Funding Payments     62  
Section 2.15
  Taxes     62  



      Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
65  

                 
Section 2.17
  Mitigation Obligations; Replacement of Lenders     68  
Section 2.18
  Defaulting Lenders     69  
Section 2.19
  Returned Payments     70   ARTICLE III.REPRESENTATIONS AND WARRANTIES
    71  
Section 3.01
  Existence and Power     71  



      Section 3.02 Corporate and Governmental Authorization; No Contravention 71
 

                 
Section 3.03
  Binding Effect     71  
Section 3.04
  Financial Information     71  
Section 3.05
  Litigation     72  
Section 3.06
  Compliance with ERISA     72  
Section 3.07
  Taxes     72  
Section 3.08
  Environmental Compliance     73  
Section 3.09
  Properties     73  
Section 3.10
  Compliance with Laws and Agreements     74  
Section 3.11
  Investment and Holding Company Status     74  
Section 3.12
  Full Disclosure     74  
Section 3.13
  Security Interest     74  
Section 3.14
  Solvency     74  
Section 3.15
  Employee Matters     75  
Section 3.16
  Use of Proceeds     75  
Section 3.17
  Subsidiaries     75  
Section 3.18
  Insurance     76  
Section 3.19
  Foreign Assets Control Regulations, etc.     76  
Section 3.20
  Material Agreements     76   ARTICLE IV.CONDITIONS
    76  
Section 4.01
  Effective Date     76  
Section 4.02
  Each Credit Event     80   ARTICLE V.AFFIRMATIVE COVENANTS
    80  
Section 5.01
  Information     80  
Section 5.02
  Maintenance of Property; Insurance     85  
Section 5.03
  Compliance with Laws     86  
Section 5.04
  Inspection of Property, Books and Records     87  
Section 5.05
  Use of Proceeds     87  
Section 5.06
  Environmental Matters     88  
Section 5.07
  Taxes     88  
Section 5.08
  Security Interests     88  
Section 5.09
  Existence, Conduct of Business     88  
Section 5.10
  Litigation and Other Notices     89  
Section 5.11
  Additional Grantors and Guarantors; Further Assurances     90  
Section 5.12
  Cash Management Arrangements     91   ARTICLE VI.NEGATIVE COVENANTS
    91  
Section 6.01
  Indebtedness     91  
Section 6.02
  Liens     93  
Section 6.03
  Fundamental Changes     95  



      Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions 97
 



      Section 6.05 Prepayment or Modification of Indebtedness; Modification of
Operating Documents 99  

                 
Section 6.06
  Restricted Payments     100  
Section 6.07
  Transactions with Affiliates     100  
Section 6.08
  Restrictive Agreements     101  
Section 6.09
  Minimum Availability     101  
Section 6.10
  Fixed Charge Coverage     101  
Section 6.11
  ACPExpenditures     102   ARTICLE VII.EVENTS OF DEFAULT
    103  
Section 7.01
  Events of Default and Remedies     103  
Section 7.02
  Remedies     105  
Section 7.03
  Performance by the Administrative Agent     106   ARTICLE VIII.THE
ADMINISTRATIVE AGENT
    106   ARTICLE IX.MISCELLANEOUS
    110  
Section 9.01
  Notices     110  
Section 9.02
  Waivers; Amendments     111  
Section 9.03
  Expenses; Indemnity; Damage Waiver     113  
Section 9.04
  Successors and Assigns.     115  
Section 9.05
  Survival     119  
Section 9.06
  Counterparts; Integration; Effectiveness     119  
Section 9.07
  Severability     119  
Section 9.08
  Right of Setoff     119  



      Section 9.09 GOVERNING LAW; Jurisdiction; Consent to Service of Process.
120  

                 
Section 9.10
  WAIVER OF JURY TRIAL     121  
Section 9.11
  Headings     121  
Section 9.12
  Confidentiality     121  
Section 9.13
  Interest Rate Limitation     122  
Section 9.14
  Subordination by Credit Parties     123  
Section 9.15
  USA Patriot Act     123  
Section 9.16
  Qualifications Regarding Credit Party Disclosures     123  
Section 9.17
  Restatement     124  

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of February   , 2010 (as amended, modified, restated or
supplemented from time to time, and in effect on the date hereof, the “Credit
Agreement”), among USEC Inc., a Delaware corporation (“Holdings”), United States
Enrichment Corporation, a Delaware corporation (“Enrichment” and, together with
Holdings, the “Borrowers”), JPMorgan Chase Bank, N.A., as administrative and
collateral agent (the “Administrative Agent”), the Lenders from time to time
party thereto, and the arrangers, book managers and other agents named therein.
Terms defined in the Credit Agreement are used herein with the same meanings.

The Assignor identified below hereby sells and assigns, without recourse, to the
Assignee identified below, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth below, the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit, LC
Disbursements and Swingline Loans held by the Assignor on the Assignment Date,
but excluding accrued interest and fees to and excluding the Assignment Date.
The Assignee hereby acknowledges receipt of a copy of the Credit Agreement and
the other Financing Documents. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.15(f) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee shall pay the
fee payable to the Administrative Agent pursuant to Section 9.04(b) of the
Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

     
Date of Assignment:      , 20     
Legal Name of Assignor:
 


Legal Name of Assignee:
 

Assignee’s Address for Notices:
 

Effective Date (“Assignment Date”):
       , 20     
 
 


                  Principal


--------------------------------------------------------------------------------


Amount Assigned  
Percentage (set forth to at least 8
decimals) that the Assigned Interest
represents of the outstanding
Commitments
           
 
Commitment Assigned:   $ 0.00    
0.00%
           
 
Loans Assigned:   $ 0.00    
0.00%
           
 

The terms set forth above are hereby agreed to:

[      ], as Assignor

By:
Name:
Title:


[      ], as Assignee

By:
Name:
Title:


The undersigned hereby consent to the within assignment:

JPMorgan Chase Bank, N.A.,


as Administrative and Collateral Agent1

By:
Name:
Title:


[      ],1
as Issuing Bank

By:
Name:
Title:


USEC Inc.1

By:
Name:
Title:


United States Enrichment Corporation1

By:
Name:
Title:




1   As applicable under the Credit Agreement

EXHIBIT B

     
February 26, 2010
JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent
under the Credit Agreement referred to below,
270 Park Avenue, 44th Floor
New York, NY 10017
 




OUR FILE NUMBER
880189-0002

and

The Lenders identified on the attached Schedule A

Ladies and Gentlemen:

We have acted as special counsel to USEC Inc., a Delaware corporation
(“Holdings”), United States Enrichment Corporation, a Delaware corporation
(“Enrichment,” and together with Holdings, each a “Borrower,” and collectively,
the “Borrowers”), and NAC International Inc., a Delaware corporation (“NAC”), in
connection with the Second Amended and Restated Revolving Credit Agreement,
dated as of February [      ], 2010 (the “Credit Agreement”), among the
Borrowers, JPMorgan Chase Bank, N.A., as administrative and collateral agent for
the Lenders (in such capacity, “Agent”), the Lenders from time to time party
thereto, and the arrangers, book managers and other agents named therein. We are
providing this opinion to you pursuant to Section 4.01(b) of the Credit
Agreement, at the request of you and the Opinion Parties (as defined below).
Except as otherwise indicated, capitalized terms used in this opinion and
defined in the Credit Agreement will have the meanings given in the Credit
Agreement. Holdings, Enrichment and NAC are referred to herein collectively as
the “Opinion Parties” and individually as an “Opinion Party.”

In our capacity as such counsel, we have examined originals or copies of the
following documents (each dated as of the date hereof), such documents numbered
1 through 3 collectively referred to herein as the “Loan Documents”:



  1.   the Credit Agreement;



  2.   the Second Amended and Restated Omnibus Pledge and Security Agreement, by
and among the Opinion Parties and Agent (the “Security Agreement”);



  3.   the Second Amended and Restated Guarantee, by NAC in favor of Agent (the
“NAC Guarantee”); and



  4.   the documents, orders, judgments and decrees listed in the certificates
of the Secretary of each of the Opinion Parties attached hereto as Exhibit I and
Exhibit II (the “Officer’s Certificates”).

In our capacity as such counsel, we have also examined unfiled copies of the
UCC-1 Financing Statements attached hereto as Schedule B naming (a) Holdings as
debtor and Agent as secured party, which we understand will be filed with the
Delaware Filing Office (as defined below) (the “Delaware UCC-1 Financing
Statement – Holdings”), (b) Enrichment as debtor and Agent as Secured Party,
which we understand will be filed with the Delaware Filing Office (the “Delaware
UCC-1 Financing Statement – Enrichment”), and (c) NAC as debtor and Agent as
Secured Party, which we understand will be filed with the Delaware Filing Office
(the “Delaware UCC-1 Financing Statement – NAC” and together with the Delaware
UCC-1 Financing Statement – Holding and, Delaware UCC-1 Financing Statement –
Enrichment, the “Delaware UCC-1 Financing Statements”).

As to relevant factual matters, we have relied upon, among other things, the
Opinion Parties’ factual representations in the Officer’s Certificates, without
any investigation with respect to the truth and accuracy thereof. In addition,
we have obtained and relied upon those certificates of public officials we
considered appropriate.

We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies. To the extent the Opinion Parties’
obligations depend on the enforceability of the Loan Documents against the other
parties thereto, we have assumed that the Loan Documents are enforceable against
such other parties.

On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

1. Each Opinion Party is a corporation validly existing and, based solely upon
our review of good standing certificates received from the Delaware Secretary of
State dated February 9, 2010 (with respect to Holdings and Enrichment) and
February 1, 2010 (with respect to NAC), in good standing under the laws of the
State of Delaware, with corporate power to (i) own its properties and assets,
and (ii) enter into the Loan Documents to which it is a party and perform its
obligations under the Loan Documents to which it is a party.

2. The execution, delivery and performance by each Opinion Party of the Loan
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of such Opinion Party, and such Loan Documents have
been duly executed and delivered by such Opinion Party.

3. Each Loan Document to which an Opinion Party is a party constitutes the
legally valid and binding obligation of such Opinion Party, enforceable against
such Opinion Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws), the effect of Article Tenth of the Certificate of
Incorporation of Holdings, and by general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief, regardless of whether considered in a proceeding in equity or at law.

4. The execution and delivery by each Opinion Party of the Loan Documents to
which it is a party do not, and each such Opinion Party’s performance of its
obligations under such Loan Documents will not, violate such Opinion Party’s
certificate of incorporation or bylaws.

5. The execution and delivery by each Opinion Party of the Loan Documents to
which it is a party do not, and such Opinion Party’s performance of its
obligations under such Loan Documents will not (i) breach or otherwise violate
any existing obligation of or restriction on such Opinion Party under any order,
judgment or decree of any New York or federal court or governmental authority
binding on such Opinion Party identified in the Officer’s Certificates, or
(ii) violate the current General Corporation Law of the State of Delaware or any
current New York or federal statute, rule or regulation that we have, in the
exercise of customary professional diligence, recognized as applicable to such
Opinion Party or to transactions of the type contemplated by the Loan Documents.

6. No order, consent, permit or approval of, or filing with, any New York or
federal governmental authority that we have, in the exercise of customary
professional diligence, recognized as applicable to any Opinion Party or to
transactions of the type contemplated by the Loan Documents is required on the
part of any such Opinion Party for the execution and delivery of, and
performance of its obligations under, the Loan Documents to which it is a party,
except for (i) with respect to the performance of its obligations under the Loan
Documents, routine informational filings required by applicable law,
(ii) filings to perfect security interests and liens contemplated by the Loan
Documents, (iii) with respect to the performance of its obligations under the
Loan Documents, filings required to maintain the existence of such Opinion Party
in good standing in applicable jurisdictions, (iv) with respect to the
performance of its obligations under the Loan Documents, filings that may be
required to perfect security interests and liens in connection with the Deferred
Interests (as defined in the Security Agreement) and (v) with respect to the
performance of its obligations under the Loan Documents, future filings in the
ordinary course of business to comply with generally applicable regulatory or
other laws or regulations applicable to such Opinion Party.

7. The Security Agreement is effective to create in favor of Agent as security
for the Secured Obligations (as defined in the Security Agreement) a security
interest in that Collateral (as defined in the Security Agreement) of the
Opinion Parties in which a security interest may be created under Article 9 of
the Uniform Commercial Code as in effect in the State of New York (the “Code”).

8. Upon the filing of the Delaware UCC-1 Financing Statements with the Secretary
of State of the State of Delaware (the “Delaware Filing Office”), Agent will
have a perfected security interest in the interest of the Opinion Parties in the
Collateral (as defined in the Security Agreement) in which a security interest
may be perfected under Delaware Article 9 (as defined below) by the filing of a
financing statement in the State of Delaware.

9. The Security Agreement is effective to create under the Code in favor of
Agent a security interest in the Certificated Securities (as defined below)
identified on Annex A to the Security Agreement. Assuming (i) prior delivery of
the certificates representing such Certificated Securities to Agent (and
assuming such delivery occurred in New York), effectively endorsed to Agent or
in blank, and (ii) that, following such delivery to Agent, such Certificated
Securities have continued to be held by Agent in New York and, as of the date
hereof, are held by Agent in New York, Agent has a perfected security interest
in such Certificated Securities, free of adverse claims. For purposes of this
paragraph 9, “Certificated Securities” means “certificated securities” as
defined in Section 8-102 of the Code.

10. No Opinion Party is an “investment company” required to register under the
Investment Company Act of 1940, as amended.

The opinions expressed above are subject to the following additional
limitations, qualifications and exceptions:

(a) Our opinions in paragraph 3 above as to enforceability of the Loan Documents
are subject to:

(i) public policy considerations, statutes or court decisions that may limit the
rights of a party to obtain indemnification against its own negligence, willful
misconduct or unlawful conduct;

(ii) the unenforceability under certain circumstances of broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or prohibited by law;

(iii) the unenforceability under certain circumstances of provisions imposing
penalties, liquidated damages or other economic remedies;

(iv) the unenforceability under certain circumstances of provisions appointing
one party as trustee for an adverse party or provisions for the appointment of a
receiver; and

(v) the unenforceability of any provision purporting to release or require a
release of future claims against the Agent or any Lender.

(b) We express no opinion as to the effect of non-compliance by you with any
state or federal laws or regulations applicable to the transactions contemplated
by the Loan Documents because of the nature of your business.

(c) We express no opinion as to any provision of any Loan Document insofar as it
purports to grant a right of setoff in respect of any Opinion Party’s assets to
any person other than a creditor of such Opinion Party.

(d) We advise you that any provision of any Loan Document which provides for
exclusive jurisdiction of the courts of any particular State and federal courts
sitting in such State may not be binding on the courts in the forums selected or
excluded. We further advise you that, to the extent any opinion relates to the
enforceability of New York choice of forum provisions of the Loan Documents,
such provisions may not be binding on the federal courts sitting in the State of
New York (or any federal appellate court).

(e) Our opinion in paragraph 3 is subject to the qualification that certain
rights, remedies, waivers and other provisions of the Security Agreement may not
be enforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations set forth herein, render the Security
Agreement invalid as a whole or substantially interfere with the substantial
realization of the principal benefits or security, or both, that the Security
Agreement purport to provide (except for the economic consequences of procedural
or other delay).

(f) For purposes of the opinions expressed in paragraphs 4, 5 and 6, we have
assumed that the Opinion Parties will not in the future take any discretionary
action (including a decision not to act) permitted by the Loan Documents that
would cause the performance of the Loan Documents to constitute a violation or
breach of or default under the certificate of incorporation or by-laws of any
Opinion Party or any order, judgment, or decree referred to in clause (i) of
paragraph 3 or to violate the General Corporation Law of the State of Delaware
or any New York or federal statute, rule or regulation, or to require an order,
consent, approval or permit to be obtained from a New York or federal
governmental authority.

(g) We express no opinion regarding any provision of any Loan Document that
purports to permit Agent or any other person to sell or otherwise dispose of any
collateral subject thereto except in compliance with the Code, any other
applicable federal and state laws and any agreement governing such collateral,
or to impose on Agent standards of care of collateral in Agent’s possession
other than as provided in Section 9-207 of the Code. We advise you that federal
and state securities laws may limit the right to transfer or dispose of
collateral that may constitute securities under such laws.

(h) We express no opinion with respect to any goods which are accessions to, or
commingled with, other goods to the extent that the security interest is limited
by Section 9-335 or 9-336 of the Code.

(i) We express no opinion regarding the validity or perfection of the security
interest as it relates to the Deferred Interests (as defined in the Security
Agreement).

(j) We express no opinion concerning federal or state securities laws or
regulations, except in paragraph 10. We express no opinion concerning
(i) federal or state antitrust, unfair competition or trade practice laws or
regulations (ii) pension and employee benefit laws and regulations,
(iii) compliance with fiduciary requirements, (iv) federal or state
environmental laws and regulations, (v) federal or state land use or subdivision
laws or regulations, or (vi) the Trading with the Enemy Act, as amended, the
foreign assets control regulations of the United States Treasury Department, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended,
Executive Order No. 13,224 of September 24, 2001, Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism, as amended, and any enabling legislation, rules, regulations or
executive orders relating thereto. We express no opinion concerning federal or
state laws, regulations, rules, executive orders, treaties or compacts governing
or otherwise related to the nuclear regulatory regime, including, without
limitation, the Atomic Energy Act of 1954 (as amended), the Energy
Reorganization Act of 1974 (as amended), the Nuclear Waste Policy Act of 1982
(as amended), the Energy Policy Act of 1992, the Hazardous Materials
Transportation Act (as amended), the Nuclear Non-Proliferation Act of 1978, the
USEC Privatization Act of 1996, and any related rules and regulations
promulgated by any federal or state governmental authority, including, without
limitation, the U.S. Department of Energy, the U.S. Nuclear Regulatory
Commission, the U.S. Commerce Department, the U.S. Department of Transportation,
the U.S. Department of Labor and the U.S. Department of Homeland Security.

(k) Our opinions in paragraphs 7, 8 and 9 are limited to Article 9 of the Code
and do not address (A) laws of jurisdictions other than New York (and, as to our
opinion in paragraph 8 only, Delaware Article 9 (as defined below)),
(B) collateral not subject to Article 9 of the Code (including by reason of
Section 9-109(c) or (d) thereof), or (C) under Sections 9-301 through 9-306 of
the Uniform Commercial Code as in effect in any jurisdiction, or otherwise, what
law governs the perfection of the security interests granted in the collateral
covered by those opinion paragraphs. Our opinion in paragraph 8 is based solely
upon a review of Article 9 of the Uniform Commercial Code in effect in the State
of Delaware on the date hereof, as reported in Delaware Uniform Commercial Code
Annotated (LexisNexis 2009) (“Delaware Article 9”) and excludes any review of
official decisions interpreting Delaware Article 9 or any other review.

(l) We express no opinion with respect to:

(i) Collateral consisting of real property, copyrights, farm products, consumer
goods, as-extracted collateral, commercial tort claims, cooperative interests
(as such terms are defined in the Code) and timber to be cut; or

(ii) the priority of any security interest.

(m) In rendering the opinions in paragraphs 7, 8 and 9, we have assumed that:

(i) each Opinion Party has, or will have at the relevant time, rights in the
Collateral in which such Opinion Party has granted a security interest to Agent
within the meaning of Section 9-203(b)(2) of the Code at all times relevant to
this opinion;

(ii) except to the extent that the description refers to “types” of collateral
defined in the Code, such as accounts, inventory, general intangibles, deposit
accounts, chattel paper, instruments and investment property, the Collateral is
reasonably identified in the description of collateral set forth in the Security
Agreement in accordance with Section 9-108 of the Code and in the Delaware UCC-1
Financing Statements in accordance with Section 9-504 of the Code;

(iii) neither Agent nor the Lenders have notice of any adverse claims to the
Certificated Securities referred to in paragraph 9; and

(iv) at all times relevant to this opinion, value has been given within the
meaning of Section 9-203(b)(1) of the Code.

(n) We advise you that we have not made or undertaken to make any investigation
as to the existence of or state of title to the Collateral and we express no
opinion as to the existence, condition or location of the Collateral.

We have not given substantive attention on behalf of any Opinion Party to, or
represented any Opinion Party in connection with, any actions, suits or
proceedings pending or overtly threatened in writing against any Opinion Party
before any court, arbitrator or governmental agency, which seek to affect the
enforceability of the Loan Documents. We call your attention to the fact that
our engagement is limited to specific matters as to which we are consulted by
any Opinion Party.

The law covered by this opinion is limited to the present federal law of the
United States, the present law of the State of New York, the present General
Corporation Law of the State of Delaware, and Delaware Article 9. We express no
opinion as to the laws of any other jurisdiction and no opinion regarding the
statutes, administrative decisions, rules, regulations or requirements of any
county, municipality, subdivision or local authority of any jurisdiction.

This opinion is furnished by us as special counsel for the Opinion Parties and
may be relied upon by you only in connection with the transactions contemplated
by the Loan Documents. It may not be used or relied upon by you for any other
purpose or by any other person, nor may copies be delivered to any other person,
without in each instance our prior written consent. You may, however, deliver a
copy of this opinion to assignees of the Loans permitted under Section 9.04 of
the Credit Agreement. At your request, we hereby consent to reliance on this
opinion by such assignees to the same extent as the addressees hereof as if this
opinion were addressed and had been delivered to them on the date of this
opinion, on the condition and understanding that (i) we assume no responsibility
or obligation to consider the applicability or correctness of this opinion to
any person other than the addressees and (ii) any such reliance by future
assignee must be actual and reasonable under the circumstances existing at the
time of assignment. This opinion is expressly limited to the matters set forth
above, and we render no opinion, whether by implication or otherwise, as to any
other matters. This letter speaks only as of the date hereof and we assume no
obligation to update or supplement this opinion to reflect any facts or
circumstances that arise after the date of this opinion and come to our
attention, or any future changes in laws.

Respectfully submitted,

Schedule A

JPMorgan Chase Bank, N.A.
Wachovia Capital Finance Corporation (New England)
UBS Loan Finance LLC

Schedule B

Delaware UCC-1 Financing Statements

(see attached)

EXHIBIT C-1

FORM OF [AMENDED AND RESTATED]1 REVOLVING CREDIT NOTE

New York, New York

$ , 20      

FOR VALUE RECEIVED, the undersigned, USEC Inc., a Delaware corporation
(“Holdings”) and United States Enrichment Corporation, a Delaware corporation
(“Enrichment” and, together with Holdings, the “Borrowers”), hereby jointly and
severally promise to pay to the order of        (the “Lender”), at the office of
JPMorgan Chase Bank, N.A., as Administrative and Collateral Agent (the
“Administrative Agent”), at 270 Park Avenue, 44th Floor, New York, NY 10017, at
the expiration of the Availability Period as defined in that certain Second
Amended and Restated Revolving Credit Agreement dated as of February   , 2010,
among the Borrowers, the Administrative Agent, the Lenders from time to time
party thereto, and the arrangers, book managers and other agents named therein
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”) or earlier as provided for in the Credit Agreement, the lesser of
the principal sum of

____________________________AND ____/100 DOLLARS ($_____________)

or the aggregate unpaid principal amount of all Revolving Loans to the Borrowers
from the Lender pursuant to the terms of the Credit Agreement, in lawful money
of the United States of America in immediately available funds, and to pay
interest from the date thereof on the principal amount hereof from time to time
outstanding, in like funds, at said office, at a rate or rates per annum and, in
each case, and payable on such dates as determined pursuant to the terms of the
Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings ascribed to them in the Credit Agreement. [This Amended and
Restated Revolving Credit Note amends and restates and is issued in substitution
for and replacement of that certain Revolving Credit Note dated August 18, 2005
issued by the Borrowers in favor of Lender (the “2005 Note”), provided that
nothing herein shall impair or adversely affect the continuation of the
liability and obligations of the Borrowers under the Existing Credit Agreement
and nothing herein shall be construed to constitute payment of, or impair,
limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of the Borrowers evidenced by
the 2005 Note, which Indebtedness and other obligations and liabilities shall
continue hereunder subject to the terms and conditions of the Credit Agreement.]

The Borrowers jointly and severally promise to pay interest, on demand, on any
overdue principal and fees and, to the extent permitted by law, overdue interest
from their due dates at a rate or rates determined as set forth in the Credit
Agreement.

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.



1   Applicable to Lenders party to the Existing Credit Agreement.

4





This [Amended and Restated] Revolving Credit Note is one of the Notes referred
to in the Credit Agreement (and is secured by the Collateral referred to
therein), which, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. THIS [AMENDED AND RESTATED]
REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION, BUT IN ANY EVENT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

IN WITNESS WHEREOF, each of the undersigned has executed this Revolving Credit
Note under seal as of the date first set forth above.

USEC INC.

By:
Name:
Title:


UNITED STATES ENRICHMENT CORPORATION

By:
Name:
Title:


EXHIBIT C-2

FORM OF AMENDED AND RESTATED SWINGLINE NOTE

New York, New York

$ , 20      

FOR VALUE RECEIVED, the undersigned, USEC Inc., a Delaware corporation
(“Holdings”), and United States Enrichment Corporation, a Delaware corporation
(“Enrichment” and, together with Holdings, the “Borrowers”), hereby jointly and
severally promise to pay to the order of JPMORGAN CHASE BANK, N.A. (the
“Swingline Lender”), at the office of JPMorgan Chase Bank, N.A., as
Administrative and Collateral Agent (the “Administrative Agent”), at 270 Park
Avenue, 44th Floor, New York, NY 10017 on the date(s) and in the manner provided
in that certain Second Amended and Restated Revolving Credit Agreement dated as
of February   , 2010, among the Borrowers, the Administrative Agent, the Lenders
from time to time party thereto, and the arrangers, book managers and other
agents named therein (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), the lesser of the principal sum of

____________________________AND ____/100 DOLLARS ($_____________)

or the aggregate unpaid principal amount of all Swingline Loans to the Borrowers
from the Swingline Lender pursuant to the terms of the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date thereof on the principal amount hereof from time
to time outstanding, in like funds, at said office, at a rate or rates per annum
and, in each case, and payable on such dates as determined pursuant to the terms
of the Credit Agreement. Capitalized terms used herein and not defined herein
shall have the meanings ascribed to them in the Credit Agreement. This Amended
and Restated Swingline Note amends and restates and is issued in substitution
for and replacement of that certain Swingline Note dated August 18, 2005 issued
by the Borrowers in favor of the Swingline Lender (the “2005 Swingline Note”),
provided that nothing herein shall impair or adversely affect the continuation
of the liability and obligations of the Borrowers under the Existing Credit
Agreement and nothing herein shall be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of the Borrowers evidenced by
the 2005 Swingline Note, which Indebtedness and other obligations and
liabilities shall continue hereunder subject to the terms and conditions of the
Credit Agreement.

The Borrowers jointly and severally promise to pay interest, on demand, on any
overdue principal and fees and, to the extent permitted by law, overdue interest
from their due dates at a rate or rates determined as set forth in the Credit
Agreement.

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Amended and Restated Swingline Note is one of the Notes referred to in the
Credit Agreement (and is secured by the Collateral referred to therein), which,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. THIS AMENDED AND RESTATED SWINGLINE NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD
CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, BUT IN ANY EVENT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

IN WITNESS WHEREOF, each of the undersigned has executed this Amended and
Restated Swingline Note under seal as of the date first set forth above.

USEC INC.

By:
Name:
Title:


UNITED STATES ENRICHMENT CORPORATION

By:
Name:
Title:


EXHIBIT D

SUBORDINATION PROVISIONS

“Holder” means any registered holder of this Note.1

“Secured Obligations” shall have the meaning attributed to such term in the
Senior Security Agreement.

“Senior Agent” shall mean JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent for the Senior Lenders under the Senior Credit Agreement, and
its successors in such capacity, or if there is then no acting Administrative
Agent and Collateral Agent under the Senior Credit Agreement, financial
institutions constituting “Required Lenders” as defined therein.

“Senior Credit Agreement” shall mean the Second Amended and Restated Revolving
Credit Agreement dated as of February   , 2010, by and among USEC, Inc. and
United States Enrichment Corporation, as joint and several co-borrowers
(“Borrowers”), the financial institutions listed therein as “Lenders”, Senior
Agent and the entities listed therein as Book Managers, Lead Arrangers,
Syndication and Documentation Agents, as applicable, as such agreement has
heretofore been and may hereafter be amended, restated, modified or supplemented
from time to time, together with any credit agreement or similar document from
time to time executed by Borrowers to evidence any Refinancing (as defined in
the definition of Senior Indebtedness) or successive Refinancings.

“Senior Debt Documents” shall mean the Senior Credit Agreement, the Senior
Security Agreement, the Senior Guarantee, and all other documents and
instruments delivered or filed in connection with the creation or incurrence of
any Senior Indebtedness (including, without limitation, the promissory notes,
guaranties, security agreements, pledge agreements and mortgages executed and
delivered by, and letters of credit issued for the account of, Borrowers and
their direct or indirect subsidiaries in respect of the Secured Obligations).

“Senior Guarantee” shall mean the Second Amended and Restated Guarantee dated as
of February      , 2010 by and between Senior Guarantors and Senior Agent,
together with any other guarantee from time to time executed by a Senior
Guarantor to guarantee all or any portion of the Secured Obligations.

“Senior Guarantors” shall mean any direct or indirect subsidiary of any Borrower
that guarantees all or any portion of the Secured Obligations in accordance with
the terms of the Senior Credit Agreement.



1   Note: If the subordinated indebtedness is issued pursuant to an agented
facility or relates to a guaranty, these provisions may be included in the Note
Purchase Agreement or guaranty, as applicable, with conforming changes.

5





“Senior Indebtedness” shall mean (i) all Secured Obligations now or hereafter
incurred pursuant to and in accordance with the terms of the Senior Debt
Documents, (ii) any additional indebtedness incurred under or pursuant to the
Senior Credit Agreement and the other Senior Debt Documents, whether such
Secured Obligations or additional indebtedness involve principal prepayment
charges, interest (including, without limitation, interest accruing after the
filing of a petition (or which would have accrued, but for the filing of such
petition) initiating any proceeding under the Bankruptcy Code with respect to
any Borrower or any Senior Guarantor or any of their respective affiliates,
whether or not allowed as a claim in such proceeding), indemnities (other than
inchoate indemnification obligations with respect to claims, losses or
liabilities which have not yet arisen after all other Secured Obligations have
been repaid in full, all letters of credit issued under or in connection with
the Senior Debt Documents have terminated or expired and all commitments to lend
thereunder have terminated) or reimbursement of fees, expenses or other amounts,
and (iii) any indebtedness incurred (other than those not due and payable when
all other Secured Obligations have been repaid, all letters of credit have
terminated or expired and all commitments to extend credit under the Senior Debt
Documents are terminated) for the purpose of refinancing, restructuring,
extending or renewing (collectively, “Refinancing”) the obligations of Borrowers
under the Senior Credit Agreement as set forth in clauses (i) and (ii) above.

“Senior Lenders” shall mean the financial institutions party to the Senior
Credit Agreement as “Lenders” from time to time.

“Senior Security Agreement” shall mean the Second Amended and Restated Omnibus
Pledge and Security Agreement dated as of February   , 2010 by and among
Borrowers, the Senior Guarantors and the Senior Agent, as such agreement has
heretofore been and may hereafter be amended, restated, modified or supplemented
from time to time, together with any security agreement, pledge agreement or
similar document from time to time executed by Borrowers and any Senior
Guarantor in connection with any Refinancing (as defined in the definition of
Senior Indebtedness) or successive Refinancings.

1. Subordination.

(o) Agreement to Subordinate. Borrowers, Senior Guarantors2 and, by its
acceptance hereof, each Holder, jointly and severally covenant and agree that
the indebtedness of any Borrower and of any Senior Guarantor evidenced by this
Note, whether for principal, interest or any other amount payable under or in
respect hereof and all rights or claims arising out of or associated with such
indebtedness (the “Subordinated Obligations”), are and shall be junior and
subordinate in right of payment to the prior payment in full in cash or other
immediately available funds of all Senior Indebtedness in accordance with the
provisions of this Section X. Each holder of Senior Indebtedness shall be deemed
to have acquired Senior Indebtedness in reliance upon the agreements of
Borrowers, Senior Guarantors and the Holder contained in this Section X. The
provisions of this Section X shall continue to be effective and shall be
reinstated if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by any holder of Senior Indebtedness or
any representative of such holder upon the insolvency, bankruptcy or
reorganization of any Borrower or any Senior Guarantor. Any



2   NOTE: Certain references to Borrowers and/or Senior Guarantors reflected in
this Exhibit D may be included or excluded, as appropriate, depending on which
party is the obligor in respect of the Subordinated Indebtedness.

provision of this Note to the contrary notwithstanding, Borrowers and Senior
Guarantors shall not make, and no Holder shall accept, any payment or prepayment
of principal, or prepayment of other amounts due thereunder, of any kind
whatsoever (including without limitation by distribution of assets, set off,
exchange or any other manner) with respect to the Subordinated Obligations at
any time when any of the Senior Indebtedness, any letter of credit issued under
or in connection with the Senior Debt Documents or any commitment to extend
credit under the Senior Debt Documents remains outstanding. Holder may receive
interest payments in respect of the Subordinated Obligations in accordance with
the terms of this Note except to the extent and at the times prohibited or
restricted by the provisions of this Section X. In no event shall the Holder
commence any action or proceeding to contest the provisions of this Section X or
the priority of the Liens (as defined in the Senior Credit Agreement) granted to
the holders of the Senior Indebtedness by Borrowers and Senior Guarantors.

(p) Liquidation. Dissolution. Bankruptcy. In the event of any insolvency,
bankruptcy, dissolution, winding up, liquidation, arrangement, reorganization,
marshalling of assets or liabilities, composition, assignment for the benefit of
creditors or other similar proceedings relating to any Borrower or any Senior
Guarantor, its debts, its property or its operations, whether voluntary or
involuntary, including, without limitation the filing of any petition or the
taking of any action to commence any of the foregoing (which, in the case of
action by a third party, is not dismissed within 60 days) (a “Bankruptcy
Event”), all Senior Indebtedness shall first be paid in full and all letters of
credit issued under or in connection with the Senior Debt Documents shall first
have terminated or expired or been fully cash collateralized before Holder shall
be entitled to receive or retain any payment or distribution of assets of any
Borrower or any Senior Guarantor with respect to any Subordinated Obligations.
In the event of any such Bankruptcy Event, any payment or distribution of assets
to which Holder would be entitled if the Subordinated Obligations were not
subordinated to the Senior Indebtedness in accordance with this Section X,
whether in cash, property, securities or otherwise (other than securities
received by the Holder provided for by a plan of reorganization or readjustment
or the like, the payment of which securities is subordinate, at least to the
extent provided in this Section X with respect to the Subordinated Obligations,
to the payment of the Senior Indebtedness under any such plan of reorganization
or readjustment or the like), shall be paid or delivered by the debtor,
custodian, trustee or agent or other person making such payment or distribution,
or by the Holder if received by it, directly to the Senior Agent on behalf of
the holders of the Senior Indebtedness to be applied to the payment of the
Senior Indebtedness remaining unpaid and, upon the payment in full of all such
Senior Indebtedness, to be held as cash collateral for all outstanding letters
of credit issued under or in connection with the Senior Debt Documents, to the
extent necessary to make payment in full of all Senior Indebtedness remaining
unpaid and to fully cash collateralize all letters of credit remaining
outstanding, after giving effect to any concurrent payment or distribution to or
for the holders of the Senior Indebtedness.

(q) No Payments with Respect to Subordinated Obligations in Certain
Circumstances.

(i) In circumstances in which Section X(b) is not applicable, no payment of any
nature (including, without limitation, any distribution of assets) in respect of
the Subordinated Obligations (including, without limitation, pursuant to any
judgment with respect thereto or on account of the purchase or redemption or
other acquisition of Subordinated Obligations, by set off, prepayment exchange
or other manner) shall be made by or on behalf of any Borrower or any Senior
Guarantor if, at the time of such payment:

(A) a default in the payment when due (whether at the maturity thereof, or upon
acceleration of maturity or otherwise and without giving effect to any
applicable grace periods) of all or any portion of the Senior Indebtedness
(whether of principal, interest or any other amount with respect thereto) shall
have occurred, and such default shall not have been cured or waived in
accordance with the terms of the Senior Debt Documents; or

(B) subject to Section X(c)(v), (x) any Borrower or any Senior Guarantor shall
have received a notice from the Senior Agent or the Senior Lenders stating that
one or more Events of Default (as defined in the Senior Credit Agreement) in
respect of any Senior Indebtedness (other than payment defaults described in
Section X(c)(i)(A) above) has occurred and is continuing and that such notice is
being given pursuant to this Section X(c)(i)(B), (y) each such Event of Default
shall not have been cured or waived in accordance with the terms of the Senior
Debt Documents, and (z) 180 days shall not have elapsed since the date such
notice was received.

(ii) Borrowers or any Senior Guarantor may resume payments (and may make any
payments missed due to the application of Section X(c)(i)) in respect of the
Subordinated Obligations or any judgment with respect thereto:

(A) in the case of a default referred to in clause (A) of Section X(c)(i), upon
a cure or waiver thereof in accordance with the terms of the Senior Debt
Documents; or

(B) in the case of an Event of Default or Events of Default referred to in
clause (B) of Section X(c)(i), upon the earlier to occur of (x) the cure or
waiver of all such Events of Default in accordance with the terms of the Senior
Debt Documents, or (y) the expiration of such period of 180 days.

(iii) Following any acceleration of the maturity of any Senior Indebtedness and
as long as such acceleration shall continue unrescinded and unannulled, such
Senior Indebtedness shall first be paid in full, or provision for such payment
shall be made in a manner reasonably satisfactory to the holders of the Senior
Indebtedness, and all letters of credit issued under or in connection with the
Senior Debt Documents shall first be fully cash collateralized, before any
payment is made on account of or applied on the Subordinated Obligations.

(iv) Borrowers or any Senior Guarantor shall give prompt written notice to the
Holder of (i) any default in respect of Senior Indebtedness referred to in
Section X(c)(i)(A) and (ii) any notice of the type described in
Section X(c)(i)(B) from the Senior Agent.

(v) Notwithstanding anything to the contrary set forth herein, no more than one
notice may be sent by the Senior Agent and the Senior Lenders under
Section X(c)(i)(B) in any 365-day period.

(r) When Distribution Must Be Paid Over. In the event that Holder shall receive
any payment or distribution of assets that Holder is not entitled to receive or
retain under the provisions of this Note, Holder shall hold any amount so
received in trust for the holders of Senior Indebtedness, shall segregate such
assets from other assets held by Holder and shall forthwith turn over such
payment or distribution (without liability for interest thereon) to the Senior
Agent on behalf of the holders of Senior Indebtedness in the form received (with
any necessary endorsement) to be applied to the payment of the Senior
Indebtedness and, following the payment in full of the Senior Indebtedness, to
be held as cash collateral for all letters of credit issued under or in
connection with the Senior Debt Documents. Notwithstanding the foregoing, if
Holder receives a payment from any Borrower or any Senior Guarantor prior to
receiving notice that such payment is restricted under the terms of
Section X(c)(i) above, Holder may retain such payment.

(s) Exercise of Remedies. So long as any Senior Indebtedness is outstanding
(including any loans, any letters of credit or any commitments to extend credit
under the Senior Debt Documents), Holder (solely in its capacity as a holder of
this Note) shall not exercise any rights or remedies with respect to an Event of
Default under this Note, including, without limitation, any action (i) to demand
or sue for collection of amounts payable hereunder, (ii) to accelerate the
principal of this Note, or (iii) to commence, or join with any other creditor
(other than the holder of a majority in principal amount of the Senior
Indebtedness) in commencing, any proceeding in connection with or premised on
the occurrence of a Bankruptcy Event prior to the earlier of

(A) the payment in full of all Senior Indebtedness, the expiration or cash
collateralization in full of all letters of credit issued under or in connection
with the Senior Debt Documents and the termination of all commitments to extend
credit under the Senior Debt Documents;

(B) the initiation of a proceeding (other than a proceeding prohibited by clause
(iii) of this Section X(e)) in connection with or premised upon the occurrence
of a Bankruptcy Event;

(C) the expiration of 180 days immediately following the receipt by the Senior
Agent of notice of the occurrence of such Event of Default from the Holder, and

(D) the acceleration of the maturity of the Senior Indebtedness;

provided however, that if, with respect to (B) and (D) above, such proceeding or
acceleration, respectively, is rescinded, or with respect to (C) above, during
such 180-day period such Event of Default has been cured or waived, the
prohibition against taking the actions described in this Section X(e) shall
automatically be reinstated as of the date of the rescission, cure or waiver, as
applicable. In all events, unless an event described in clause (A), (B) or (D)
above has occurred and not been rescinded, the Holder shall give thirty
(30) days’ prior written notice to the Senior Agent before taking any action
described in this Section X(e), which notice shall describe with specificity the
action that the Holder in good faith intends to take.

(t) Acceleration of Payment of Note. If this Note is declared due and payable
prior to the Maturity Date under this Note, no direct or indirect payment that
is due solely by reason of such declaration shall be made, nor shall application
be made of any distribution of assets of any Borrower or any Senior Guarantor
(whether by set off or in any other manner, including, without limitation, from
or by way of collateral) to the payment, purchase or other acquisition or
retirement of this Note, unless, in either case, (i) all amounts due or to
become due on or in respect of the Senior Indebtedness (including with respect
to any outstanding letters of credit) shall have been previously paid in full,
(ii) all letters of credit issued under or in connection with the Senior Debt
Documents have terminated or expired or been cash collateralized in full and
(iii) all commitments to extend credit under the Senior Credit Agreement shall
have been terminated.

(u) Proceedings Against Borrowers and Senior Guarantors. So long as any Senior
Indebtedness is outstanding (including any loans, letters of credit or any
commitments to extend credit under the Senior Debt Documents), Holder (solely in
its capacity as a holder of this Note) shall not commence any bankruptcy,
insolvency, reorganization or other similar proceeding against any Borrower or
any Senior Guarantor.

(v) Amending Senior Indebtedness. Any holder of Senior Indebtedness may, at any
time and from time to time, without the consent of or notice to Holder
(i) modify or amend the terms of the Senior Indebtedness, (ii) sell, exchange,
release, fail to perfect a lien on or a security interest in or otherwise in any
manner deal with or apply any property pledged or mortgaged to secure, or
otherwise securing, Senior Indebtedness, (iii) release any Senior Guarantor or
any other person liable in any manner for the Senior Indebtedness, (iv) exercise
or refrain from exercising any rights against any Borrower, any Senior Guarantor
or any other person, (v) apply any sums by whomever paid or however realized to
the payment of the Senior Indebtedness or (vi) take any other action that might
be deemed to impair in anyway the rights of Holder. Any and all of such actions
may be taken by the holders of Senior Indebtedness without incurring
responsibility to Holder and without impairing or releasing the obligations of
Holder to the holders of Senior Indebtedness.

(w) Certain Rights in Bankruptcy. Holder hereby irrevocably authorizes and
empowers each holder of Senior Indebtedness (and its representative or
representatives) to demand, sue for, collect and receive all payments and
distributions under the terms of this Note, to file and prove all claims
(including claims in bankruptcy) relating to this Note, to exercise any right to
vote arising with respect to this Note and any claims hereunder in any
bankruptcy, insolvency or similar proceeding and take any and all other actions
in the name of Holder (solely in its capacity as a holder of this Note), as such
holder of Senior Indebtedness determines to be necessary or appropriate.

(x) Subrogation. No payment or distribution to any holder of Senior Indebtedness
pursuant to the provisions of this Note shall entitle Holder to exercise any
right of subrogation in respect thereof until (i)(x) all Senior Indebtedness
shall have been paid in full, (y) all letters of credit issued under or in
connection with the Senior Debt Documents have terminated or expired or been
cash collateralized in full and (z) all commitments to extend credit under the
Senior Debt Documents shall have been terminated or (ii) all holders of Senior
Indebtedness have consented in writing to the taking of such action.

(y) Relative Rights. The provisions of this Section X are for the benefit of the
holders of Senior Indebtedness (and their successors and assigns) and shall be
enforceable by them directly against Holder. Holder acknowledges and agrees that
any breach of the provisions of this Section X will cause irreparable harm for
which the payment of monetary damages may be inadequate. For this reason, Holder
agrees that, in addition to any remedies at law or equity to which a holder of
Senior Indebtedness may be entitled, a holder of Senior Indebtedness will be
entitled to an injunction or other equitable relief to prevent breaches of the
provisions of this Section X and/or to compel specific performance of such
provisions. The provisions of this Section X shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of the Senior
Indebtedness is rescinded or must otherwise be returned by any holder of Senior
Indebtedness upon the occurrence of a Bankruptcy Event or otherwise, all as
though such payment had not been made. The provisions of this Section X are not
intended to impair and shall not impair as between Borrowers or any Senior
Guarantor and Holder, the obligation of Borrowers or any Senior Guarantor, which
is absolute and unconditional, to pay Holder all amounts owing under this Note
in accordance with its terms.

(z) Reliance on Orders and Decrees. Subject to the provisions of Section X(d)
hereof, upon any payment or distribution of assets of any Borrower or any Senior
Guarantor, whether in cash, property, securities or otherwise, Holder shall be
entitled to rely upon any order or decree entered by any court of competent
jurisdiction in which any insolvency, bankruptcy, receivership, liquidation,
reorganization, dissolution, winding up or similar case or proceeding is
pending, or a certificate of the trustee in bankruptcy, receiver, liquidating
trustee, custodian, assignee for the benefit of creditors, agent or other person
making such payment or distribution, delivered to Holder for the purpose of
ascertaining the persons entitled to participate in such payment or
distribution, the holders of Senior Indebtedness, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Section X.

6